Execution Version












CREDIT AGREEMENT


DATED AS OF


NOVEMBER 19, 2020
AMONG


OASIS PETROLEUM INC.,
AS PARENT,


OASIS PETROLEUM NORTH AMERICA LLC,
AS BORROWER,


THE OTHER CREDIT PARTIES PARTY HERETO,




WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT, ISSUING BANK AND SWINGLINE
LENDER


AND


THE LENDERS PARTY HERETO




SOLE LEAD ARRANGER AND SOLE BOOKRUNNER


WELLS FARGO SECURITIES, LLC




--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01    Terms Defined Above
2
Section 1.02    Certain Defined Terms
2
Section 1.03    Types of Loans and Borrowings
39
Section 1.04    Terms Generally; Rules of Construction
39
Section 1.05    Accounting Terms and Determinations; GAAP
40
Section 1.06    Rates
40
Section 1.07    Divisions
40
ARTICLE II
THE CREDITS
Section 2.01    Commitments
40
Section 2.02    Loans and Borrowings
41
Section 2.03    Requests for Borrowings
42
Section 2.04    Interest Elections
43
Section 2.05    Funding of Borrowings; Funding by Lenders
44
Section 2.06    Termination and Reduction of Aggregate Maximum Credit Amounts;
Optional Increase and Reduction of Aggregate Elected Commitment Amounts
45
Section 2.07    Borrowing Base
48
Section 2.08    Letters of Credit
53
Section 2.09    Swingline Loans
59
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
Section 3.01    Repayment of Loans
61
Section 3.02    Interest
61
Section 3.03    Inability to Determine Rates; Effect of Benchmark Transition
Event.
62
Section 3.04    Prepayments
64
Section 3.05    Fees
67
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
68
Section 4.02    Presumption of Payment by the Borrower
69
Section 4.03    Certain Deductions by the Administrative Agent
69
Section 4.04    Disposition of Proceeds
70
ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
Section 5.01    Increased Costs
70
Section 5.02    Break Funding Payments
71
Section 5.03    Taxes
72
Section 5.04    Mitigation Obligations; Replacement of Lenders
75
ARTICLE VI
CONDITIONS PRECEDENT

i

--------------------------------------------------------------------------------



Section 6.01    Effective Date
76
Section 6.02    Each Credit Event
80
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Section 7.01    Organization; Powers
81
Section 7.02    Authority; Enforceability
82
Section 7.03    Approvals; No Conflicts
82
Section 7.04    Financial Condition; No Material Adverse Change
82
Section 7.05    Litigation
83
Section 7.06    Environmental Matters
83
Section 7.07 Compliance with the Laws and Agreements; No Defaults or Borrowing
Base Deficiency
85
Section 7.08    Investment Company Act
85
Section 7.09    Taxes
85
Section 7.10    ERISA
85
Section 7.11    Disclosure; No Material Misstatements
86
Section 7.12    Insurance
86
Section 7.13    Restriction on Liens
87
Section 7.14    Subsidiaries
87
Section 7.15    Location of Business and Offices
87
Section 7.16    Properties; Titles, Etc
87
Section 7.17    Maintenance of Properties
88
Section 7.18    Gas Imbalances, Prepayments
89
Section 7.19    Marketing of Production
89
Section 7.20    Swap Agreements and Qualified ECP Guarantor
89
Section 7.21    Use of Loans and Letters of Credit
90
Section 7.22    Solvency
90
Section 7.23    Anti-Corruption Laws
90
Section 7.24    Sanctions
90
Section 7.25    OP International.
90
Section 7.26    EEA Financial Institutions
90
Section 7.27    DevCo Properties
91
Section 7.28    FERC
92
Section 7.29    State Regulation
93
Section 7.30    Title to Refined Products
93
Section 7.31    Beneficial Ownership Certification
93
ARTICLE VIII
AFFIRMATIVE COVENANTS
Section 8.01    Financial Statements; Other Information
93
Section 8.02    Notices of Material Events
97
Section 8.03    Existence; Conduct of Business
97
Section 8.04    Payment of Obligations
98
Section 8.05    Performance of Obligations under Loan Documents
98
Section 8.06    Operation and Maintenance of Properties
98

ii

--------------------------------------------------------------------------------



Section 8.07    Insurance
99
Section 8.08    Books and Records; Inspection Rights
99
Section 8.09    Compliance with Laws
99
Section 8.10    Environmental Matters
100
Section 8.11    Reserve Reports
101
Section 8.12    Title Information
103
Section 8.13    Additional Collateral; Additional Guarantors
103
Section 8.14    ERISA Compliance
104
Section 8.15    DevCo Properties
105
Section 8.16    Marketing Activities
106
Section 8.17    Commodity Exchange Act Keepwell Provisions
106
Section 8.18    DevCo Parent Undertaking
107
Section 8.19    Ownership of DevCo Equity Interests
107
Section 8.20    Ownership of General Partner Equity Interests
107
Section 8.21    Unrestricted Subsidiaries
107
Section 8.22    Affirmative Hedging Covenant
107
Section 8.23    Post-Closing Covenants
107
ARTICLE IX
NEGATIVE COVENANTS
Section 9.01    Financial Covenants
108
Section 9.02    Debt
108
Section 9.03    Liens
110
Section 9.04    Dividends, Distributions and Redemptions; Repayment of Senior
Notes and Amendment to Terms of Senior Notes
111
Section 9.05    Investments, Loans and Advances
113
Section 9.06    Nature of Business; International Operations
115
Section 9.07    Proceeds of Notes
116
Section 9.08    Designation and Conversion of Restricted and Unrestricted
Subsidiaries.
116
Section 9.09    ERISA Compliance
116
Section 9.10    Sale or Discount of Receivables
117
Section 9.11    Mergers, Etc
117
Section 9.12    Sale of Properties and Liquidation of Swap Agreements
118
Section 9.13    Environmental Matters
120
Section 9.14    Transactions with Affiliates
120
Section 9.15    Subsidiaries
121
Section 9.16    Negative Pledge Agreements; Dividend Restrictions
121
Section 9.17    Gas Imbalances, Take-or-Pay or Other Prepayments
122
Section 9.18    Swap Agreements
122
Section 9.19    Covenants of Parent, OP LLC and the General Partner
123
Section 9.20    Non-Qualified ECP Guarantors
123
Section 9.21    Changes to Organizational Documents of General Partner and
DevCos
123
Section 9.22    Capital Expenditures
123
ARTICLE X
 EVENTS OF DEFAULT; REMEDIES

iii

--------------------------------------------------------------------------------



Section 10.01    Events of Default
124
Section 10.02    Remedies
126
ARTICLE XI
THE AGENTS
Section 11.01    Appointment; Powers
128
Section 11.02    Duties and Obligations of Administrative Agent
128
Section 11.03    Action by Administrative Agent
129
Section 11.04    Reliance by Administrative Agent
129
Section 11.05    Subagents
130
Section 11.06    Resignation of Administrative Agent
130
Section 11.07    Agents as Lenders
130
Section 11.08    No Reliance
130
Section 11.09    Administrative Agent May File Proofs of Claim
131
Section 11.10    Authority of Administrative Agent to Release Collateral and
Liens
132
Section 11.11    The Arranger
132
Section 11.12    Intercreditor Agreement
132
ARTICLE XII
MISCELLANEOUS
Section 12.01    Notices
132
Section 12.02    Waivers; Amendments
133
Section 12.03    Expenses, Indemnity; Damage Waiver
135
Section 12.04    Successors and Assigns
138
Section 12.05    Survival; Revival; Reinstatement
141
Section 12.06    Counterparts; Integration; Effectiveness
142
Section 12.07    Severability
142
Section 12.08    Right of Setoff
142
Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
143
Section 12.10    Headings
144
Section 12.11    Confidentiality
144
Section 12.12    Interest Rate Limitation
145
Section 12.13    EXCULPATION PROVISIONS
146
Section 12.14    Collateral Matters; Swap Agreements
147
Section 12.15    No Third Party Beneficiaries
147
Section 12.16    USA Patriot Act Notice
147
Section 12.17     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
147
Section 12.18    No Advisory or Fiduciary Responsibility
148
Section 12.19    Acknowledgement Regarding Any Supported QFCs
148





iv

--------------------------------------------------------------------------------



ANNEXES, EXHIBITS AND SCHEDULES
Annex I        List of Maximum Credit Amounts and Elected Commitments
Exhibit A        Form of Note
Exhibit B        Form of Borrowing Request
Exhibit C        Form of Interest Election Request
Exhibit D        Form of Compliance Certificate
Exhibit E-1        Security Instruments
Exhibit E-2        Form of Guaranty and Security Agreement
Exhibit F        Form of Assignment and Assumption
Exhibit G        Form of Elected Commitment Increase Certificate
Exhibit H        Form of Additional Lender Certificate
Exhibit I-1        Form of U.S. Tax Compliance Certificate (Foreign Lenders; Not
Partnerships)
Exhibit I-2        Form of U.S. Tax Compliance Certificate (Foreign
Participants; Not Partnerships)
Exhibit I-3        Form of U.S. Tax Compliance Certificate (Foreign
Participants; Partnerships)
Exhibit I-4        Form of U.S. Tax Compliance Certificate (Foreign Lenders;
Partnerships)
Schedule 2.08        Existing Letters of Credit
Schedule 7.05        Litigation
Schedule 7.06        Environmental Matters
Schedule 7.14        Subsidiaries
Schedule 7.16        Title Defects
Schedule 7.18        Gas Imbalances
Schedule 7.19        Marketing Contracts
Schedule 7.20        Swap Agreements
Schedule 9.05        Investments


v


--------------------------------------------------------------------------------



THIS CREDIT AGREEMENT dated as of November 19, 2020, is among: Oasis Petroleum
Inc., a Delaware corporation (the “Parent”); Oasis Petroleum LLC, a Delaware
limited liability company (“OP LLC”), Oasis Petroleum North America LLC, a
Delaware limited liability company (the “Borrower”); each of the Lenders from
time to time party hereto; and Wells Fargo Bank, N.A. (in its individual
capacity, “Wells Fargo”) as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
R E C I T A L S
A.    On September 30, 2020 (the “Petition Date”), the Parent, OP LLC, the
Borrower and its Subsidiaries (as defined below) each commenced a voluntary case
(each a “Chapter 11 Case”, and collectively, the “Chapter 11 Cases”) under
Chapter 11 of Title 11 of the Bankruptcy Code (as defined below), which Chapter
11 Cases were jointly administered in the Bankruptcy Court (as defined below).
B.    Prior to the Petition Date, financing was provided to the Borrower
pursuant to that certain Third Amended and Restated Credit Agreement dated as of
October 16, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the Petition Date, the “Pre-Petition Credit
Agreement”), among the Borrower, the Parent, OP LLC, the lenders from time to
time party thereto (the “Pre-Petition Lenders”), Wells Fargo, in its capacities
as “Administrative Agent” for the Pre-Petition Lenders (in such capacity, the
“Pre-Petition Agent”) and “Issuing Bank” (in such capacity, the “Pre-Petition
Issuing Bank”), and “Swingline Lender” (in such capacity, the “Pre-Petition
Swingline Lender”), pursuant to which the Pre-Petition Lenders extended “Loans”
(as defined in the Pre-Petition Credit Agreement), the Pre-Petition Issuing Bank
issued “Letters of Credit” (as defined in the Pre-Petition Credit Agreement) and
the Pre-Petition Swingline Lender extended “Swingline Loans” (as defined in the
Pre-Petition Credit Agreement).
C.    Prior to the Effective Date (as defined below), financing was provided to
the Borrower pursuant to that certain Senior Secured Superpriority
Debtor-in-Possession Revolving Credit Agreement dated as of October 2, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the Effective Date, the “DIP Credit Agreement”), by and among the
Parent, OP LLC, the Borrower, the other guarantors party thereto, the lenders
party thereto (the “DIP Lenders”, and together with the Pre-Petition Lenders,
the “Existing Lenders”), Wells Fargo, in its capacity as “Issuing Bank”, and as
“Administrative Agent” for the DIP Lenders, pursuant to which the DIP Lenders
extended “Loans” (as defined in the DIP Credit Agreement), issued “Letters of
Credit” (as defined in the DIP Credit Agreement) and made certain other
extensions of credit to the Borrower.
D.    In connection with the Chapter 11 Cases, the Parent, the Borrower and its
Subsidiaries have filed the Joint Prepackaged Chapter 11 Plan of Reorganization
of Oasis Petroleum Inc. and its Debtor Affiliates (together with all annexes,
exhibits, schedules and supplements thereto, in each case, as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Prepackaged Plan”), which was filed with the Bankruptcy Court on September
30, 2020 and which was confirmed pursuant to an order entered by the Bankruptcy
Court on November 10, 2020 (the “Confirmation Order”), which Confirmation Order,
inter alia, authorized and approved the restructuring and refinancing of the
Pre-Petition Credit Agreement and the DIP Credit Agreement and the Borrower’s
entry into and performance under this Agreement.
E.    The Lenders, the Swingline Lender and the Issuing Bank are willing to make
available: (i) to the Borrower, such revolving credit and swingline facilities
and (ii) to the Borrower and the other Credit
1

--------------------------------------------------------------------------------



Parties (as defined below), such letter of credit facilities, in each case, upon
the terms and subject to the conditions set forth herein.
F.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.
Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Properties” has the meaning assigned to such term in Section
2.07(e)(ii).
“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).
“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(G).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Loans” has the meaning assigned such term in Section 3.03(b).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and any other agent for
the Lenders from time to time appointed under this Agreement.
“Aggregate Elected Commitment Amounts” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.06(c). As of the Effective Date, the Aggregate Elected
Commitment Amounts shall be equal to $575,000,000.
2

--------------------------------------------------------------------------------



“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts. The Aggregate Maximum Credit Amounts as of the Effective
Date is $1,500,000,000.
“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, supplemented or otherwise modified.
“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the greatest of  the Prime Rate
in effect on such day,  the Federal Funds Effective Rate in effect on such day
plus ½ of 1.00% and  the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that, for purposes of this definition, the
Adjusted LIBO Rate for any day shall be the rate determined by the
Administrative Agent by reference to the rate set by ICE Benchmark
Administration (or any successor or substitute administrator) applicable to
dollar deposits in the London interbank market with a one month Interest Period
(as set forth by any service selected by the Administrative Agent that has been
nominated by ICE Benchmark Administration, or any successor or substitute
administrator, as an authorized information vendor for the purpose of displaying
such rates, or any successor to or substitute for any such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day
(or the immediately preceding Business Day if such day is not a day on which
banks are open for dealings in dollar deposits in the London interbank market);
provided, further, that if the Alternate Base Rate as determined hereunder shall
be less than 2.00% per annum, such rate shall be deemed to be 2.00% per annum
for purposes of this Agreement. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 3.03 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.
“Annualized EBITDAX” means, for the purposes of calculating the Leverage Ratio
as set forth in 9.01(b) for the fiscal quarters ending March 31, 2021, June 30,
2021 and September 30, 2021, (a) EBITDAX for the period commencing on January 1,
2021 and ending on the last day of such applicable fiscal quarter multiplied by
(b) the factor for such period set forth in the table below:

Rolling Period EndingFactorMarch 31, 20214June 30, 20212September 30, 20214/3



“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Parent, OP LLC, Borrower or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption,
including the FCPA.
“Anti-Money Laundering Laws” means any and all laws, statues, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing or money laundering (including, without limitation, the USA Patriot
Act, the Money Laundering Control Act of 1986, the Bank Secrecy Act, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), and
the
3

--------------------------------------------------------------------------------



rules and regulations promulgated thereunder) of the jurisdictions in which the
Borrower or any of its Subsidiaries operates or in which the proceeds of the
Loans or Letters of Credit will be used in connection with the operations of the
Parent, OP LLC, the Borrower or any of their respective Subsidiaries.
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or any Swingline Loan, or with respect to the Commitment Fee
Rate, as the case may be, the rate per annum set forth in the Total Commitments
Utilization Grid below based upon the Total Commitments Utilization Percentage
then in effect:

Total Commitments Utilization GridTotal Commitments Utilization
Percentage< 25%≥ 25% < 50%≥ 50% < 75%≥ 75% < 90%≥ 90%ABR Loans or Swingline
Loans2.000%2.250%2.500%2.750%3.000%Eurodollar
Loans3.000%3.250%3.500%3.750%4.000%Commitment Fee
Rate0.500%0.500%0.500%0.500%0.500%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then from the time of such failure until the time that the Borrower delivers
such Reserve Report to the Administrative Agent, the “Applicable Margin” means
the rate per annum set forth on the grid when the Total Commitments Utilization
Percentage is at its highest level).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I; provided that in the case of
Section 2.08(k) when a Defaulting Lender shall exist, “Applicable Percentage” as
used in such Section 2.08(k) shall mean the percentage of the Aggregate Maximum
Credit Amounts (disregarding any Defaulting Lender’s Maximum Credit Amounts)
represented by such Lender’s Maximum Credit Amount.
“Approved Counterparty” shall mean any Person who, with respect to a Swap
Agreement, is  a Secured Swap Party, or  any other Person whose issuer rating or
long term senior unsecured debt ratings at the time of entry into such Swap
Agreement is A-/A3 by S&P or Moody’s (or their equivalent) or higher (or whose
obligations under the applicable Swap Agreement are guaranteed by an Affiliate
of such Person meeting such rating standards).
“Approved Electronic Platform” means IntraLinksTM, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by  a Lender,  an Affiliate of a Lender or  an entity or an Affiliate of
an entity that administers or manages a Lender.
“Approved Petroleum Engineers” means  Netherland, Sewell & Associates, Inc.,
 Ryder Scott Company Petroleum Consultants, L.P.,  DeGolyer and MacNaughton and
 any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.
4

--------------------------------------------------------------------------------



“Arranger” means Wells Fargo Securities, LLC, in its capacities as the sole lead
arranger and sole bookrunner hereunder.
“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.
“Available Commitment” means, at any time, (a) the aggregate amount of the
Commitments of all Lenders at such time minus (b) the aggregate amount of the
Revolving Credit Exposures of all Lenders at such time.
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Products” means any of the following bank services:  commercial credit
cards, including merchant card services and purchase or debit cards, including
non-card e-payables services,  stored value cards, and  treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Guarantor.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” now and hereafter in effect, or any applicable successor statute.
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division, any appellate court having jurisdiction
over the Chapter 11 Cases from time to time, or any other court having
jurisdiction over the Chapter 11 Cases from time to time.
“bbl” means one barrel of oil.
“Beartooth” means Beartooth DevCo LLC, a Delaware limited liability company.
5

--------------------------------------------------------------------------------



“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then prevailing market
convention for determining a rate of interest as a replacement to LIBO Rate for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate,
6

--------------------------------------------------------------------------------



permanently or indefinitely; provided, that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely; provided, that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 3.03 and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.03.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Bobcat” means Bobcat DevCo LLC, a Delaware limited liability company.
“Borrowing” means  Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect or  a Swingline Loan.
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c), Section 9.12(d), Section 9.12(e) or
Section 9.12(f).
7

--------------------------------------------------------------------------------



“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.
“Borrowing Base Value” means, with respect to any Oil and Gas Property of a
Credit Party or any Swap Agreement in respect of commodities, the value the
Administrative Agent attributed to such asset in connection with the most recent
determination of the Borrowing Base as confirmed by Required Lenders.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
“Call Spread Counterparties” means one or more financial institutions selected
by the Parent to sell the options contemplated by the Permitted Bond Hedge
Transaction(s) and purchase the warrants contemplated by the Permitted Warrant
Transaction(s).
“Capital Expenditures” means accrued capital expenditures (as determined in
accordance with GAAP) of the Parent and its Consolidated Restricted Subsidiaries
for any period, including (a) exploration and production expenses and other
capital expenditures and (b) midstream capital expenditures associated with the
Credit Parties’ retained ownership in the DevCos but specifically excluding (i)
the portion of capital expenditures funded by OMP or attributable to OMP in
accordance with its ownership interest in each DevCo and (ii) capitalized
interest.
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a fair market value in excess of $2,500,000.
“CFC” means any subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.
“Change in Control” means  the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Parent,  occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent by Persons who were not
 members of the board of directors of Parent as of the Effective Date,
 nominated (or whose nomination was approved) by the board of directors of the
Parent or  appointed (or whose appointment was approved) by directors so
nominated (or whose nomination was so approved),  the
8

--------------------------------------------------------------------------------



Parent fails to own directly or indirectly all of the Equity Interests of the
Borrower,  the General Partner shall cease to be the sole general partner of the
Midstream MLP, with substantially the same powers to manage the Midstream MLP as
are granted to the General Partner under the Midstream MLP Partnership Agreement
on the Effective Date,  the failure of the Parent, OP LLC and the Borrower to
own directly or indirectly  all of the Equity Interests of the General Partner
other than the Class B Units and  Equity Interests representing at least 85% of
total number of Units (as defined in the General Partner LLC Agreement) issued
by the General Partner,  the failure of the Parent to have direct or indirect
sole Control of the General Partner or the occurrence of a “change of control”
(or any other similar event) under any Material Indebtedness to which any Credit
Party or any Restricted Subsidiary is an obligor.
“Change in Law” means  the adoption of any law, rule or regulation after the
date of this Agreement,  any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement or  compliance by any Lender or the
Issuing Bank (or, for purposes of Section 5.01(b)), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided, however, for the purposes of this Agreement, each of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith or promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or the
United States or foreign regulatory authorities, in each case, pursuant to
Basel III, shall be deemed to be a change in law regardless of when such law,
rule or regulation goes into effect or is adopted.
“Class B Unit” has the meaning set forth in the General Partner LLC Agreement,
as in effect on the Effective Date.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all Property which is subject to a Lien under one or more
Security Instruments.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be  modified from time to time pursuant to Section 2.06 and modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender’s Commitment shall at any
time be the least of  such Lender’s Maximum Credit Amount,  such Lender’s
Applicable Percentage of the then-effective Borrowing Base and such Lender’s
Elected Commitment.
“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Net Income” means with respect to the Parent, the Consolidated
Restricted Subsidiaries and the DevCos, for any period, the aggregate of the net
income (or loss) of the Parent, the Consolidated Restricted Subsidiaries and the
DevCos, without duplication, after allowances for taxes for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be
9

--------------------------------------------------------------------------------



excluded from such net income (to the extent otherwise included therein) the
following:  the net income of the Midstream MLP, its subsidiaries or any other
Person in which the Parent, any Consolidated Restricted Subsidiaries or a DevCo
has an interest (which interest, in the case of a Person other than the
Midstream MLP and its subsidiaries, does not cause the net income of such other
Person to be consolidated with the net income of the Parent, the Consolidated
Restricted Subsidiaries and the DevCos in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by the Midstream MLP, its subsidiaries or such other Person to the
Parent or any Consolidated Restricted Subsidiary;  the net income (but not loss)
during such period of any Consolidated Restricted Subsidiaries or any DevCo to
the extent that the declaration or payment of dividends or similar distributions
or transfers or loans by that Consolidated Restricted Subsidiaries or DevCo is
not at the time permitted by operation of the terms of its charter or any
agreement, instrument or Governmental Requirement applicable to such
Consolidated Restricted Subsidiary or is otherwise restricted or prohibited, in
each case determined in accordance with GAAP;  the net income (or loss) of any
Person acquired in a pooling-of-interests transaction for any period prior to
the date of such transaction;  any extraordinary non-cash gains or losses during
such period and  any gains or losses attributable to writeups or writedowns of
assets, including ceiling test writedowns; provided that if the Parent or any
Consolidated Restricted Subsidiary shall acquire or dispose of any Property
resulting in the payment of consideration or receipt of gross proceeds, as
applicable, in excess of $20,000,000 during such period, then Consolidated Net
Income shall be calculated after giving pro forma effect to such acquisition or
disposition, as if such acquisition or disposition had occurred on the first
(1st) day of such period; provided further that the aggregate net income (or
loss) attributable to each DevCo included in the determination of Consolidated
Net Income for any period shall be limited to the lesser of (x) such DevCo’s net
income (or loss) for the applicable period multiplied by DevCo Ownership
Percentage in such DevCo and (y) the actual amount of cash distributions made by
such DevCo in the applicable period to the Parent and the Consolidated
Restricted Subsidiaries. For the avoidance of doubt, the aggregate net income
(or loss) attributable to the Midstream MLP and its subsidiaries (other than any
DevCo) shall be included in the determination of Consolidated Net Income for any
period in an amount equal to the amount of cash distributions received by the
Parent and the Consolidated Restricted Subsidiaries from the Midstream MLP or
its subsidiaries (other than any DevCo) during such period.
“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.
“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired), the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP. For the avoidance of doubt, in no event shall OP
International or any of its subsidiaries, the Midstream MLP or any of its
subsidiaries or any DevCo be a Consolidated Subsidiary for purposes of the Loan
Documents.
“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following:
10

--------------------------------------------------------------------------------



(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 382.2(b).
“Covered Party” has the meaning assigned to it in Section 12.18.
“Convertible Notes” means any unsecured senior or unsecured senior subordinated
Debt securities (whether registered or privately placed) convertible into Equity
Interests of the Parent (other than Disqualified Capital Stock) incurred
pursuant to a Convertible Notes Indenture.
“Convertible Notes Indenture” means any indenture among the Parent, as issuer,
the subsidiary guarantors party thereto and the trustee named therein, pursuant
to which the Convertibles Notes are issued, as the same may be amended or
supplemented in accordance with Section 9.04(b).
“Credit Parties” means, collectively, the Borrower and each Guarantor, and
“Credit Party” means any one of the foregoing. For the avoidance of doubt, no
DevCo shall be a Credit Party for purposes of the Loan Documents.
“Current Production” means the lesser of  the prior month’s production of each
of crude oil and natural gas, calculated separately, of the Borrower and its
Restricted Subsidiaries and  the forecasted production, as reasonably determined
by the Borrower, of each of crude oil and natural gas, calculated separately, of
the Borrower and its Restricted Subsidiaries for each month for the period
ending no sooner than the latest month for which volumes are hedged under Swap
Agreements.
“Debt” means, for any Person, the sum of the following (without duplication):
 all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments;  all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments;  all accounts
payable and all accrued expenses, liabilities or other obligations of such
Person to pay the deferred purchase price of Property or services, other than
any such obligations that (i) are not greater than sixty (60) days past the date
of invoice or delinquent or (ii) are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;  all obligations under Capital Leases;  all obligations
under Synthetic Leases;  all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
 all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss;  all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others to purchase the Debt or Property of others;  obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business;  obligations to pay for goods
or services even if such goods or services are not actually received or utilized
by such Person (other than firm transportation or storage, or drilling
contracts);  any
11

--------------------------------------------------------------------------------



Debt of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability;  Disqualified Capital Stock; and  the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.
“Debt Transactions” means, with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit (including, for the avoidance of
doubt, the Letters of Credit deemed issued in replacement of the Existing
Letters of Credit) hereunder, and the grant of Liens by the Borrower on
Mortgaged Properties and other Properties pursuant to the Security Instruments
and (b) each Guarantor, the execution, delivery and performance by such
Guarantor of each Loan Document to which it is a party, the guaranteeing of the
Indebtedness and the other obligations under the Guaranty and Security Agreement
by such Guarantor and such Guarantor’s grant of the security interests and
provision of collateral under the Security Instruments, and the grant of Liens
by such Guarantor on Mortgaged Properties and other Properties pursuant to the
Security Instruments.
“Deemed Fundings” has the meaning assigned to such term in Section 6.01.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“Defaulting Lender” means any Lender that  has failed, within three (3) Business
Days of the date required to be funded or paid, to  fund any portion of its
Loans,  fund any portion of its participations in Letters of Credit or Swingline
Loans or  pay over to any Credit Party any other amount required to be paid by
it hereunder;  has notified the Borrower or any other Credit Party in writing,
or has made a public statement, to the effect that it does not intend or expect
to comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit;  has failed, within
three (3) Business Days after request by the Administrative Agent, a Swingline
Lender or a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent; or  has (or whose bank holding
company has) been placed into receivership, conservatorship or bankruptcy or has
become subject to a Bail-In Action; provided that (x) a Lender shall not become
a Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof and (y) the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator with
respect to a Lender or Person under the Dutch Financial Supervision Act 2007 (as
amended from time to time and including any successor legislation) shall not be
deemed an event described in clause (d) hereof, so long as, in the case of each
of clauses (x) and (y), such ownership interest or such appointment, as
applicable, does not result in or provide such Lender with immunity from the
jurisdiction of courts
12

--------------------------------------------------------------------------------



within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.
“DevCo” means Beartooth and Bobcat; provided that any such Person shall only
constitute a DevCo so long as  the Parent and OP LLC directly or indirectly owns
Equity Interests in such Person (other than any Equity Interests indirectly held
by the Parent and OP LLC through the Midstream MLP and its subsidiaries) and
 less than 100% of the Equity Interests in such Person are owned directly or
indirectly by the Parent and OP LLC (excluding any Equity Interests held
directly or indirectly by the Midstream MLP and its subsidiaries from the
calculation of those owned by Parent or OP LLC).
“DevCo Ownership Percentage” at any time of determination, with respect to any
DevCo, means the aggregate percentage of Equity Interests in such DevCo owned at
such time by the Credit Parties (excluding, for the avoidance of doubt, any
Equity Interests held indirectly by the Credit Parties through the Midstream MLP
or its subsidiaries).
“DevCo Parent Undertaking” means either of the DevCo Parent Undertaking
Agreements in respect of a DevCo, dated as of the date hereof, between OMS and
the Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.
“DIP Loans” means the “Loans” under and as defined in the DIP Credit Agreement
made by the DIP Lenders to the Borrower pursuant to the DIP Credit Agreement
that are outstanding immediately prior to the Effective Date.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of  the Maturity Date and  the date on which Payment in Full has occurred.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.
“Drop Down Disposition” means any disposition by  OMS of any Equity Interests in
any DevCo owned by OMS to OMP or its subsidiaries or  the Credit Parties of any
Midstream Properties to OMP and its subsidiaries or to any DevCo.
“Early Opt-in Election” means the occurrence of:
(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.03(c) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBO Rate, and
13

--------------------------------------------------------------------------------



(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (i) interest, (ii) income taxes, (iii)
depreciation, depletion, amortization or exploration expenses and other similar
noncash charges, (iv) any fees, expenses and other transaction costs (whether or
not such transactions were consummated) which are incurred through December 31,
2020 in connection with the implementation of fresh start accounting, the
Transactions, the transactions contemplated thereby and any other reorganization
items and restructuring costs; provided that, to the extent such fiscal quarters
are included in such period of calculation, the aggregate amount added back to
EBITDAX pursuant to this clause (iv) shall not exceed (a) $9,000,000 for the
fiscal quarter ending June 30, 2020, (b) $50,000,000 for the fiscal quarter
ending September 30, 2020 and (c) $31,000,000 for the fiscal quarter ending
December 31, 2020 in the aggregate and (v) any fees, expenses and other
transaction costs incurred in connection with any Investments, acquisitions,
incurrences of Debt or sales or dispositions (in each case, whether or not
consummated) permitted under this Agreement, minus all noncash income added to
Consolidated Net Income. Notwithstanding any other provisions of this Agreement
to the contrary contained herein, for purposes of the Leverage Ratio tested
pursuant to Section 6.01(r) on the Effective Date, EBITDAX shall be calculated
as EBITDAX (as calculated above) for the fiscal quarter ending September 30,
2020 multiplied by a factor of four (4).
“EEA Financial Institution” means  any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority,  any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or
 any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be increased, reduced or terminated from time to time in connection
with an optional increase, reduction or termination of the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c).
“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.06(c)(ii)(F).
“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).
14

--------------------------------------------------------------------------------



“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to occupational health and worker safety (to the extent relating to
exposure to Hazardous Materials), the protection of the environment, the
preservation or reclamation of natural resources, or the management, Release or
threatened Release of any Hazardous Materials, in effect in any and all
jurisdictions in which the Parent, the Borrower or any Subsidiary is conducting
or at any time has conducted business, or where any Property of the Borrower or
any Subsidiary is located, including without limitation, the Oil Pollution Act
of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended (to the extent relating to exposure to
Hazardous Materials), the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other analogous state or local environmental conservation or protection
Governmental Requirements.
“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b)
or (c) of section 414 of the Code, or solely with respect to Section 412 of the
Code or Section 302 of ERISA, subsections (m) or (o) of section 414 of the Code.
“ERISA Event” means: (a) any “reportable event,” as defined in section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure of a
Plan to meet the minimum funding standards under section 412 of the Code or
section 302 of ERISA (determined without regard to any waiver of the funding
provisions therein or in section 430 of the Code or section 303 of ERISA); (c)
the filing pursuant to section 412 of the Code or section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the failure of a Plan to satisfy the requirements of section
401(a)(29) of the Code, section 436 of the Code or section 206(g) of ERISA; (e)
the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan
(including any liability in connection with the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
section 4041 of ERISA); (f) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan or the occurrence of any other event or condition which
might constitute grounds under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (g) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under section
4062(e) of ERISA or with respect to the withdrawal or partial withdrawal from
any Plan (including as a “substantial employer,” as defined in section
4001(a)(2) of ERISA) or Multiemployer Plan (including the incurrence by the
15

--------------------------------------------------------------------------------



Borrower, a Subsidiary or any ERISA Affiliate of any Withdrawal Liability); (h)
the occurrence of an act or omission which could give rise to the imposition on
the Borrower, a Subsidiary or any ERISA Affiliate of fines, penalties, taxes or
related charges or liabilities under Chapter 43 of the Code or under section
409, section 502, or section 4071 of ERISA in respect of any employee benefit
plan (within the meaning of section 3(3) of ERISA); or (i) the receipt by the
Borrower, a Subsidiary or any ERISA Affiliate of any notice concerning the
imposition of a Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, in endangered or critical status, within the
meaning of section 305 of ERISA, or insolvent, within the meaning of Title IV of
ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned such term in Section 10.01.
“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens arising by operation of law in connection
with workers’ compensation, unemployment insurance or other social security, old
age pension or public liability obligations which are not delinquent for more
than 30 days or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties (or in the case of the DevCos, of the Midstream Properties)
each of which is in respect of obligations that are not delinquent for more than
30 days or which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP;
(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
(or in the case of the DevCos, usual and customary in the midstream business)
and are for claims which are not delinquent for more than 30 days or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, provided that any such
Lien referred to in this clause does not materially impair the use of any
material Property covered by such Lien for the purposes for which such Property
is held by the Borrower or any Restricted Subsidiary or any DevCo or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies or customary deposit account
terms and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Parent or any of its
16

--------------------------------------------------------------------------------



Restricted Subsidiaries or any DevCo to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Parent or any
Restricted Subsidiary or any DevCo for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of any material Property for the purposes of which
such Property is held by the Parent or any Restricted Subsidiary or materially
impair the value of any material Property subject thereto; (g) leases, licenses,
subleases or sublicenses granted to others not interfering in any material
respect with the business of the Parent or any Restricted Subsidiary, taken as a
whole; (h) Liens arising from precautionary UCC financing statement or similar
filings; (i) Liens on cash or securities pledged to secure (or to secure the
bonds, letters of credit or similar instruments securing) performance of
tenders, surety, stay, customs and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, plugging and abandonment or decommissioning obligations, regulatory
obligations and other obligations of a like nature, including those incurred to
secure health, safety and environmental obligations, incurred in the ordinary
course of business and (j)  judgment and attachment Liens not giving rise to an
Event of Default; provided that any appropriate legal proceedings which may have
been duly initiated for the review of any such judgment that, individually or in
the aggregate, exceeds the materiality threshold applicable thereto set forth in
Section 10.01(k), shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and no action to
enforce such Lien has been commenced; provided, further that (i) Liens described
in clauses (a) through (d) shall remain “Excepted Liens” only for so long as no
action to enforce such Lien has been commenced and no intention to subordinate
the first priority Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of such
Excepted Liens and (ii) the term “Excepted Liens” shall not include any Lien
securing Debt for borrowed money other than the Indebtedness and, with respect
to the DevCos, the OMP Credit Facility.
“Excess Cash” has the meaning assigned to it in Section 3.04(e).
“Excluded Lender” means, any Person that is an Industry Competitor, a Credit
Party, any Credit Party’s Affiliate or Subsidiary, a Defaulting Lender or a
natural person (including a holding company, investment vehicle or trust for,
owned and operated for the primary benefit of, a natural person).
“Existing Letter of Credit” means the letters of credit described on Schedule
2.08 hereto and issued and outstanding under the DIP Credit Agreement
immediately prior to the Effective Date.
“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any CFC, (c) any
FSHCO and (d) any Subsidiary that is a direct or indirect subsidiary of any CFC
or FSHCO.
“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Indebtedness in respect
of any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee of such Person of, or the grant by such Person of a security interest
to secure, such Indebtedness in respect of any Swap Agreement (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Person’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time such guarantee or grant of
a security interest becomes effective with respect to such related Indebtedness
in respect of any Swap Agreement. If any Indebtedness in respect of any Swap
Agreement arises under a master agreement governing more than one swap, such
17

--------------------------------------------------------------------------------



exclusion shall apply only to the portion of such Indebtedness in respect of any
Swap Agreement that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on (or measured by) its net income
(however denominated), franchise Taxes, and branch profits Taxes (i) imposed as
a result of such recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any U.S. federal withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement or designates a
new lending office, except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 5.03(a) or Section 5.03(c), (c) any withholding tax that is
attributable to the Administrative Agent’s or any Lender’s failure to comply
with Section 5.03(f), and (d) any withholding taxes imposed by FATCA.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of the foregoing.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it; provided that in no
event shall the Federal Funds Effective Rate be less than 0%.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“FERC” means the Federal Energy Regulatory Commission or any of its successors.
“Financial Officer” means, for any Person, any vice president, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person. Unless otherwise specified, all references herein to a Financial Officer
means a Financial Officer of the Borrower.
“Financial Statements” means the financial statement or statements of the Parent
and its Consolidated Subsidiaries referred to in Section 7.04(a).
“Flood Insurance Regulations” means  the National Flood Insurance Act of 1968 as
now or hereafter in effect or any successor statute thereto,  the Flood Disaster
Protection Act of 1973 as now or
18

--------------------------------------------------------------------------------



hereafter in effect or any successor statute thereto,  the National Flood
Insurance Reform Act of 1994 (amending 42 USC § 4001, et seq.), as the same may
be amended or recodified from time to time, and  the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“Free Cash Flow” means, without duplication, for the period commencing on the
Effective Date and ending on the last day of the most recent Test Period as of
the date of any calculation herein, the cumulative sum of EBITDAX for such
period less for such period, (i) Interest Expense, less (ii) Capital
Expenditures, less (iii) taxes paid in cash by the Parent and its Consolidated
Restricted Subsidiaries, less (iv) Investments made in cash by the Parent and
its Consolidated Restricted Subsidiaries; less (v) mandatory cash principal
payments by the Parent and its Consolidated Restricted Subsidiaries in respect
of Debt (x) of the type described in clause (a), (b), (d), (e), (l) or (m) of
the definition thereof or (y) of the type described in clauses (f), (g) or (k)
of the definition thereof to the extent in respect of Debt of the type described
in clause (x).
“FSHCO” means any domestic subsidiary, substantially all the assets of which
consist of equity interests, or debt and equity interests, in CFCs.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
“Gathering System” means the Midstream Properties of the Credit Parties and the
DevCos, as applicable, comprised of any pipeline or gathering system owned or
leased from time to time by any Credit Party or DevCo that is used in the
business of such Credit Party or DevCo.
“General Partner” means OMP GP LLC, a Delaware limited liability company.
“General Partner LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the General Partner, dated as of May 22, 2017,
and as such agreement may be amended, amended and restated, supplemented or
otherwise modified in compliance with Section 9.21.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Parent, the Borrower, any Subsidiary, any of their Properties, any Agent, the
Issuing Bank or any Lender.
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rule of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.
“Guarantors” means:
(a)the Parent;
19

--------------------------------------------------------------------------------



(b)OP LLC;
(c)OMS;
(d)Oasis Petroleum Marketing LLC, a Delaware limited liability company;
(e)Oasis Well Services LLC, a Delaware limited liability company;
(f)OMS Holdings LLC, a Delaware limited liability company;
(g)Oasis Petroleum Permian LLC, a Delaware limited liability company;
(h)the General Partner; and
(i)each other Person that guarantees the Indebtedness pursuant to
Section 8.14(b);
provided that, for the avoidance of doubt, no DevCo shall be a Guarantor for
purposes of the Loan Documents.
“Guaranty and Security Agreement” means the Guaranty and Security Agreement
executed by the Credit Parties in substantially the form of Exhibit E-2 pursuant
to which the Credit Parties  unconditionally guaranty on a joint and several
basis, payment of the Indebtedness, and  grant Liens and a security interest on
the Credit Parties’ personal property constituting “collateral” as defined
therein in favor of the Administrative Agent for the benefit of the Secured
Parties to secure the Indebtedness, as the same may be amended, modified or
supplemented from time to time.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law due to its hazardous, toxic,
dangerous or deleterious properties or characteristics including, without
limitation:  any chemical, compound, material, product, byproduct, substance or
waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law;  Hydrocarbons, petroleum products, petroleum substances,
natural gas, oil, oil and gas waste, crude oil, and any components, fractions,
or derivatives thereof; and  radioactive materials, explosives, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon, infectious or
medical wastes.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests therein or thereto, of
whatever nature.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
20

--------------------------------------------------------------------------------



“Indebtedness” means, without duplication, any and all amounts and obligations
of every nature owing or to be owing by the Parent, any Subsidiary or any
Guarantor (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter
arising):  to the Administrative Agent, the Issuing Bank or any Lender under any
Loan Document;  to any Secured Swap Party under any Secured Swap Agreement;  to
any Bank Products Provider in respect of Bank Products; and  all renewals,
extensions and/or rearrangements of any of the above; provided that solely with
respect to any Guarantor that is not an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder, Excluded
Swap Obligations of such Guarantor shall in any event be excluded from
“Indebtedness” owing by such Guarantor.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Industry Competitor” means any Person (other than Borrower, any Guarantor or
any of their Affiliates or Subsidiaries) that is (or one or more of whose
Affiliates are) actively engaged as one of its principal businesses in lease
acquisitions, exploration and production operations or development of oil and
gas properties (including the drilling and completion of producing wells).
“Initial Measurement Period” means the calendar year ending December 31, 2021.
“Initial Reserve Report” means the report of the chief engineer of the Borrower
with respect to certain Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries as of July 1, 2020.
“Intercreditor Agreement” means  the Amended and Restated Intercreditor
Agreement dated as of November 7, 2017 among the DevCos, OMS, the Administrative
Agent, and Wells Fargo (or any successor administrative agent), as
administrative agent under the OMP Credit Facility, and  if the OMP Credit
Facility is refinanced or replaced in accordance with the terms of the
Intercreditor Agreement, any successor intercreditor agreement entered into in
connection therewith, in each case as the same may be amended, modified,
supplemented or restated from time to time.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Parent and the
Consolidated Restricted Subsidiaries for such period,  including  interest
expense under GAAP,  capitalized interest, and  the portion of any payments or
accruals under Capital Leases allocable to interest expense, plus the portion of
any payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP, but  excluding
the amortization of debt discount and fees and expenses related to the issuance
of Debt, Capital Leases, Synthetic Leases, the Senior Notes or the Indebtedness.
“Interest Payment Date” means  with respect to any ABR Loan, the last day of
each March, June, September and December,  with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first (1st) day of such Interest Period and with respect to a Swingline
Loan, the day that such Loan is required to be repaid pursuant to Section 2.09.
21

--------------------------------------------------------------------------------



“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that  if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and  any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).
“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).
“Investment” means, for any Person:  the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale);  the making of any deposit with, or advance, loan or
capital contribution to, the assumption of Debt of, the purchase or other
acquisition of any other Debt of or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory, material, equipment or
supplies sold by such Person in the ordinary course of business);  the purchase
or acquisition (in one or a series of transactions) of Property of another
Person that constitutes a business unit or  the entering into of any guarantee
of, or other contingent obligation (including the deposit of any Equity
Interests to be sold) with respect to, Debt of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; provided that in no event shall any Permitted Bond Hedge Transactions or
any Permitted Warrant Transaction be considered an “Investment” for the purpose
of this Agreement.
“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“LC Commitment” at any time means $100,000,000.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of  the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus  the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
22

--------------------------------------------------------------------------------



“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c). Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued (or deemed issued in
replacement of the Existing Letters of Credit) pursuant to this Agreement.
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.
“Leverage Ratio” shall have the meaning set forth in Section 9.01(b).
“LIBO Rate” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.03(c), (a) for any interest rate calculation with
respect to a Eurodollar Borrowing, the rate of interest per annum determined on
the basis of the rate for deposits in dollars for a period equal to the
applicable Interest Period as published by the ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable or successor quoting service
approved by the Administrative Agent, at approximately 11:00 a.m. (London time)
two (2) London Banking Days prior to the first day of the applicable Interest
Period. If, for any reason, such rate is not so published then the “LIBO Rate”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first (1st) day of the applicable Interest Period for a period equal to such
Interest Period, and (b) for any interest rate calculation with respect to a ABR
Borrowing, the rate of interest per annum determined on the basis of the rate
for deposits in dollars for an Interest Period equal to one month (commencing on
the date of determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then the “LIBO Rate” for such ABR Borrowing shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination. Each
calculation by the Administrative Agent of the LIBO Rate shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
(x) in no event shall the LIBO Rate (including any Benchmark Replacement with
respect thereto) be less than 1.00% and (y) unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 3.03(c), in
the event that a Benchmark Replacement with respect to the LIBO Rate is
implemented then all references herein to the LIBO Rate shall be deemed
references to such Benchmark Replacement.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to  the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or  production payments and
23

--------------------------------------------------------------------------------



the like payable out of Oil and Gas Properties. The term “Lien” shall include
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations. For the purposes of this Agreement, the Parent, OP LLC, the
Borrower, the Subsidiaries and the DevCos shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.
“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind or termination of all or any part of such Swap Agreement;
provided that for purposes of this definition, a Swap Agreement shall not be
deemed to have been Liquidated if,  such Swap Agreement is novated from the
existing counterparty to an Approved Counterparty, with the Borrower or another
Credit Party being the “remaining party” for purposes of such novation, or  upon
its termination, it is replaced, in a substantially contemporaneous transaction,
with one or more Swap Agreements with approximately the same mark-to-market
value and without cash payments to the Borrower or any other Credit Party in
connection therewith. The terms “Liquidated” and “Liquidation” have correlative
meanings thereto.
“Loan Documents” means this Agreement, the Intercreditor Agreement, the Notes,
the Letter of Credit Agreements, the Letters of Credit, the Security Instruments
and each DevCo Parent Undertaking.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement. Unless the context otherwise requires, the term “Loans” includes the
Swingline Loans.
“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amounts and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
Majority Lenders.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on  the business, operations, Property or condition (financial or
otherwise) of the Credit Parties, taken as a whole,  the ability of the Credit
Parties to perform any of their obligations under any Loan Document,  the
validity or enforceability of any Loan Document or  the rights and remedies of
or benefits available to the Administrative Agent, any other Agent, the Issuing
Bank or any Lender under any Loan Document.
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Parent, OP LLC, the Borrower, the Restricted Subsidiaries and the DevCos in
an aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent,
OP LLC, the Borrower, any Restricted Subsidiary or any DevCo in respect of any
Swap Agreement at any time shall be the Swap Termination Value owed by the
Parent, OP LLC, the Borrower, the Restricted Subsidiaries and the DevCos, as
applicable.
24

--------------------------------------------------------------------------------



“Material Subsidiary” means, as of any date, any Subsidiary (a) that is both a
Restricted Subsidiary and a Domestic Subsidiary and (b) that either (i) owns any
Oil and Gas Property evaluated in the most recently delivered Reserve Report or
(ii) together with its subsidiaries, owns Property having a fair market value of
$5,000,000 or more; provided that if the aggregate fair market value of all
Property of all Subsidiaries that are both Restricted Subsidiaries and Domestic
Subsidiaries that are not Guarantors exceeds $10,000,000, then the Borrower
shall promptly designate Subsidiaries that are both Restricted Subsidiaries and
Domestic Subsidiaries that are not then Guarantors as Material Subsidiaries (and
cause such designated Material Subsidiaries to comply with Section 8.14(b)) to
the extent necessary so that the aggregate fair market value of all Property
owned by Subsidiaries that are both Restricted Subsidiaries and Domestic
Subsidiaries that are not then Guarantors is less than $10,000,000.
“Maturity Date” means May 19, 2024.
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be  reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), modified from time to time pursuant to Section 2.06(c) or
modified from time to time pursuant to any assignment permitted by
Section 12.04(b).
“Midstream MLP” means Oasis Midstream Partners, LP, a Delaware limited
partnership.
“Midstream MLP Partnership Agreement” means that certain Amended and Restated
Agreement of Limited Partnership of the Midstream MLP dated as of September 25,
2017, as the same may be amended, restated or otherwise modified from time to
time to the extent permitted under this Agreement.
“Midstream Properties” means all tangible property used in  gathering,
compressing, treating, processing and transporting natural gas, crude,
condensate and natural gas liquids;  fractionating and transporting natural gas,
crude, condensate and natural gas liquids;  marketing natural gas, crude,
condensate and natural gas liquids; and  water distribution, supply, treatment
and disposal services thereof, including, Gathering Systems, Processing Plants,
storage facilities, surface leases, Rights of Way and servitudes related to each
of the foregoing. Unless otherwise specified herein, “Midstream Properties”
shall be deemed to refer to such properties owned or leased by the Credit
Parties, any Unrestricted Subsidiary or the DevCos, as applicable.
Notwithstanding the foregoing, in no event shall any interest in, or any
interest or right derived from, any oil, gas and mineral leases, or other liquid
or gaseous hydrocarbon leases, mineral fee interests, overriding royalty and
royalty interests, net profit interests or production payment interests be
deemed to be Midstream Properties for purposes of the Loan Documents.
“Minimum Hedge Volumes” means hedges covering minimum hedge volumes of (a)
10,303 Mbbl for the Initial Measurement Period, (b) 6,761 Mbbl for the Second
Measurement Period and (c) 4,945 Mbbl for the Third Measurement Period.
“Mbbl” means one thousand bbl.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.
25

--------------------------------------------------------------------------------



“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001(a)(3) of ERISA that is subject to Title IV of ERISA, section 412, 431 or
432 of the Code or section 302, 304 or 305 of ERISA and to which the Borrower, a
Subsidiary or any ERISA Affiliate is making or accruing an obligation to make
contributions.
“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).
“Non-Consenting Lender” means any Lender that does not approve  any amendment,
waiver or consent of or under any Loan Document that requires the approval of
all Lenders or all affected Lenders in accordance with Section 12.02 (other than
any Proposed Borrowing Base that would increase the then-current Borrowing Base)
and has been approved by the Required Lenders or  any Proposed Borrowing Base
that would increase the then-current Borrowing Base that has been approved by
(i) if there are less than three Lenders at such time, all Lenders (other than
any Defaulting Lender), and (ii) if there are three or more Lenders at such time
(A) at any time while no Loans or LC Exposure is outstanding, Lenders having at
least eighty percent (80%) of the Aggregate Maximum Credit Amounts and (B) at
any time while any Loans or LC Exposure is outstanding, Lenders holding at
eighty percent (80%) of the outstanding aggregate principal amount of the Loans
and participation interests in Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 12.04(c)).
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Oil and Gas Properties” means  Hydrocarbon Interests;  the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests;  all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests;  all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests;  all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests;  all tenements,
hereditaments, appurtenances and Properties in any manner appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests and  all
Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
26

--------------------------------------------------------------------------------



“OMP” means OMP Operating LLC, a Delaware limited liability company.
“OMP Credit Facility” means any senior secured credit facility pursuant to that
certain Credit Agreement dated September 25, 2017, among OMP, as borrower, the
other credit parties thereto, Wells Fargo, as administrative agent and the
lenders party thereto, as such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“OMS” means Oasis Midstream Services LLC, a Delaware limited liability company.
“OP International” means Oasis Petroleum International LLC, a Delaware limited
liability company.
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or Property
taxes, charges or similar levies arising from any payment made hereunder, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement and any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.04(b)).
“Participant” has the meaning set forth in Section 12.04(c)(i).
“Participant Register” has the meaning set forth in Section 12.04(c)(i).
“Payment in Full” means that the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents have been paid in full (other
than with respect to contingent obligations for which no claim has been made)
and all Letters of Credit have expired or terminated (other than those that have
been cash collateralized in an amount in cash equal to 102.5% of the LC
Exposure, or with respect to which other arrangements have been made on terms
reasonably satisfactory to the Issuing Bank) and all LC Disbursements shall have
been reimbursed.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Bond Hedge Transaction(s) means the bond hedge or capped call options
purchased by the Parent or any other Credit Party from the Call Spread
Counterparties to hedge the Parent’s payment and/or delivery obligations due
upon conversion of the Convertible Notes.
“Permitted OMP Credit Facility Liens” means Liens on Midstream Properties owned
by any DevCo that are in favor of Wells Fargo (or any successor administrative
agent), as administrative agent under the OMP Credit Facility to secure the
obligations and indebtedness under such OMP Credit Facility and which Liens are
subject to the Intercreditor Agreement.
“Permitted Refinancing Debt” means Senior Notes issued or incurred by the Parent
or any other Credit Party, and Debt constituting guarantees thereof by other
Credit Parties, incurred or issued in
27

--------------------------------------------------------------------------------



exchange for, or the net proceeds of which are used to extend, refinance, repay,
renew, replace (whether or not contemporaneously), defease, discharge, refund or
otherwise Redeem outstanding Senior Notes, in whole or in part from time to
time; provided that the principal amount of such Permitted Refinancing Debt (or
if such Permitted Refinancing Debt is issued at a discount, the initial issuance
price of such Permitted Refinancing Debt) does not exceed the then outstanding
principal amount of the Senior Notes so exchanged for, extended, refinanced,
repaid, renewed, replaced, defeased, discharged, refunded or otherwise Redeemed
(plus the amount of any premiums and accrued interest paid and fees and expenses
incurred in connection therewith).
“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Parent to the Call Spread Counterparties, concurrently with
the purchase by the Parent or any other Credit Party of the Permitted Bond Hedge
Transactions, to offset the cost to the Parent of the Permitted Bond Hedge
Transactions.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 412 or 430 of the Code or
section 302 of ERISA (other than a Multiemployer Plan) and which  is currently
or hereafter sponsored, maintained or contributed to by the Borrower, a
Subsidiary or an ERISA Affiliate or  was at any time during the six calendar
years preceding the date hereof, sponsored, maintained or contributed to by the
Borrower or a Subsidiary or an ERISA Affiliate and to which the Borrower or a
Subsidiary has any liability, including on account of an ERISA Affiliate.
“Pre-Petition Loans” means the “Loans” under and as defined in the Pre-Petition
Credit Agreement made by the Pre-Petition Lenders to the Borrower pursuant to
the Pre-Petition Credit Agreement that are outstanding immediately prior to the
Effective Date.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo, as its prime rate in effect at its principal office in
San Francisco; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.
“Processing Plants” means the Midstream Properties of the Credit Parties or
DevCos, as applicable, comprised of any processing plants owned or leased from
time to time by any Credit Party or DevCo that are used in the business of such
Credit Party or DevCo.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).
28

--------------------------------------------------------------------------------



“Proved Reserves” means collectively, “proved oil and gas reserves,” “proved
developed producing oil and gas reserves,” “proved developed non-producing oil
and gas reserves” (consisting of proved developed shut-in oil and gas reserves
and proved developed behind pipe oil and gas reserves), and “proved undeveloped
oil and gas reserves,” as such terms are defined by the SPE in its standards and
guidelines.
“Purchase Money Debt” means Debt of the Credit Parties incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including equipment or motor vehicles, and any Debt assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Debt; provided that in each case the acquired assets are reasonably related
to the businesses of the Credit Parties engaged in on the Effective Date and
 such Debt is incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 12.18.
“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Credit
Party that  has total assets exceeding $10,000,000 at the time any guaranty of
obligations under such Swap Agreement becomes effective or  otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).


“Reduction Date” has the meaning assigned such term in Section 2.07(e).


“Refined Products” means gasoline, diesel fuel, jet fuel, asphalt and asphalt
products, and other refined products of crude oil.


“Register” has the meaning assigned such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.
29

--------------------------------------------------------------------------------



“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing into the environment.
“Relevant Governmental Body” means the Board and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the Board and/or the
Federal Reserve Bank of New York or any successor thereto.
“Remedial Work” has the meaning assigned such term in Section 8.10(a).
“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66⅔%) of
the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66⅔%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Maximum Credit Amounts and the principal amount of the Loans and participation
interests in Letters of Credit of the Defaulting Lenders (if any) shall be
excluded from the determination of Required Lenders.
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves located in the United States attributable to the Oil and Gas Properties
of the Credit Parties, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the economic assumptions consistent
with the Administrative Agent’s lending requirements at the time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
“Restricted Parties” means the Parent and its Restricted Subsidiaries, and
“Restricted Party” means any one of the foregoing.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property and including any transfer of cash, securities or
other Property by division of any Person) with respect to any Equity Interests
in the Borrower or any of its Restricted Subsidiaries or any DevCo, or any
payment (whether in cash, securities or other Property and including any
transfer of cash, securities or other Property by division of any Person),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any of its Restricted Subsidiaries or any
DevCo or any option, warrant or other right to acquire any such Equity Interests
in the Borrower or any of its Restricted Subsidiaries or any DevCo.
“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary.
30

--------------------------------------------------------------------------------



“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans plus such
Lender’s LC Exposure at such time (including, for the avoidance of doubt, the LC
Exposure with respect to any Letters of Credit that are deemed issued in
replacement of the Existing Letters of Credit, including any such Existing
Letters of Credit that are returned or amended pursuant to Section 6.01(o) and
Section 8.24(i); provided that the Revolving Credit Exposure shall be adjusted
as necessary to reflect the return or amendment of such Existing Letters of
Credit) plus such Lender’s Swingline Exposure at such time.
“S&P” means S&P Global Ratings and any successor thereto that is a nationally
recognized rating agency.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, as of the Effective
Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time,  any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom or other relevant sanctions authority,  any Person operating, organized
or resident in a Sanctioned Country or  any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or clause (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by  the U.S. government, including
those administered by OFAC or the U.S. Department of State, or  the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Second Measurement Period” means the calendar year ending December 31, 2022.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Bank Products Providers and the Secured Swap Parties, and “Secured Party”
means any of them individually.
“Secured Swap Agreements” means any Swap Agreement between the Parent, OP LLC,
the Borrower or any other Credit Party and any Person entered into prior to the
time, or during the time, that such Person or its Affiliate is a Lender
(including any Swap Agreement between such Person in existence prior to the date
hereof), even if such Person subsequently ceases to be a Lender (or an Affiliate
thereof) for any reason (any such Person, a “Secured Swap Party”).
“Secured Swap Indebtedness” means Indebtedness of the type referred to in
clause (b) of the definition of Indebtedness.
31

--------------------------------------------------------------------------------



“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.
“Security Instruments” means the Guaranty and Security Agreement, the
Intercreditor Agreement, mortgages, deeds of trust, and other agreements,
instruments or certificates described or referred to in Exhibit E-1, and any and
all other agreements, instruments, consents or certificates now or hereafter
executed and delivered by the Parent, OP LLC, the Borrower, any other Guarantor
or any other Person (other than Secured Swap Agreements or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) as security for the
payment or performance of the Indebtedness, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.
“Senior Notes” means any unsecured senior or unsecured senior subordinated Debt
securities (whether registered or privately placed) issued pursuant to a Senior
Notes Indenture including, for the avoidance of doubt, any Convertible Notes.
“Senior Notes Indenture” means any indenture among any Credit Party, as issuer,
the subsidiary guarantors party thereto and the trustee named therein, pursuant
to which the Senior Notes are issued, as the same may be amended or supplemented
in accordance with Section 9.04(b), including, for the avoidance of doubt, any
Convertible Note Indenture.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) of such Person and its Restricted Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their Debt, (b) the
present fair saleable value of the property of such Person and its Restricted
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their Debt,
as such Debt becomes absolute and matured, (c) such Person and its Restricted
Subsidiaries, on a consolidated basis, are able to pay their Debt, as such Debt
becomes absolute and matured (after taking into account the timing and amounts
of cash to be received by such Person and its Restricted Subsidiaries and the
amounts to be payable on or in respect of its liabilities, and giving effect to
amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) and (d) such Person and its Restricted
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. The amount
of any contingent Debt at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“SPE” means the Society of Petroleum Engineers.
“Statutory Reserve Rate” means, a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in
32

--------------------------------------------------------------------------------



Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” means  any Person of which at least a majority of the outstanding
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, manager or other governing body of such
Person (irrespective of whether or not at the time Equity Interests of any other
class or classes of such Person shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by the Parent and/or one or more of its Subsidiaries and  any
partnership of which the Parent or any of its Subsidiaries is a general partner.
Unless otherwise indicated herein, each reference to the term “Subsidiary” shall
mean a Subsidiary of the Parent; provided, that none of OP International and its
subsidiaries, Midstream MLP and its subsidiaries or any DevCo shall be
considered a “Subsidiary” of the Parent, OP LLC or the Borrower for purposes of
the Loan Documents.
“Supported QFC” has the meaning assigned to it in Section 12.18.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act); provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or its Subsidiaries shall be
a Swap Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements,  for any date on or after the date
such Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and  for any date prior to the
date referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, as determined by the counterparties to such
Swap Agreements.
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.09.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Wells Fargo, in its capacity as a lender of Swingline
Loans hereunder.
“Swingline Loan” has the meaning assigned to such term in Section 2.09.
33

--------------------------------------------------------------------------------



“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Test Period” shall mean, for any date of determination under this Agreement of
(x) the Leverage Ratio or Free Cash Flow, the four (4) consecutive fiscal
quarters of the Borrower then most recently ended for which financial statements
are then required to have been delivered pursuant to Section 8.01(a) or (b) or
(y) the Current Ratio, the fiscal quarter of the Borrower then most recently
ended for which financial statements are then required to have been delivered
pursuant to Section 8.01(a) or (b).
“Third Measurement Period” means the calendar year ending December 31, 2023.
“Total Commitments Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
total Commitments of the Lenders in effect on such day.
“Total Net Debt” means, at any date, (a) all Debt (i) of the type described in
clause (a), (b) (to the extent such amounts have been funded and not
reimbursed), (c), (d), (e), (l) or (m) of the definition thereof or (ii) of the
type described in clauses (f), (g) or (k) to the extent in respect of Debt of
the type described in clause (i), in each case of the definition thereof, of the
Parent and the Consolidated Restricted Subsidiaries on a consolidated basis,
excluding (a) non-cash obligations under ASC 815 minus (b) the aggregate cash
and cash equivalents of the Parent and the Consolidated Restricted Subsidiaries
up to an amount not to exceed $50,000,000 in the aggregate, in each case, free
and clear of all Liens other than Liens permitted under Section 9.03, included
in the cash and cash equivalents accounts listed on the consolidated balance
sheet of the Parent and the Consolidated Restricted Subsidiaries at such date.
“Transactions” means the Debt Transactions, the Chapter 11 Cases and the
transactions described in the Prepackaged Plan occurring on or about the
Effective Date.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from
34

--------------------------------------------------------------------------------



time to time) promulgated by the United Kingdom Financial Conduct Authority,
which includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unrestricted Subsidiary” means any Subsidiary of the Parent designated as such
on Schedule 7.14 as of the Effective Date or which the Borrower has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 9.08.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 12.18.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(f).
“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Parent
or one or more of the Wholly-Owned Subsidiaries or are owned by the Parent and
one or more of the Wholly-Owned Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Withholding Agent” means any Credit Party or the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word
35

--------------------------------------------------------------------------------



“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, restated or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth in
the Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.
Notwithstanding anything herein to the contrary, for the purposes of calculating
any of the ratios tested under Section 9.01, and the components of each of such
ratios, except to the extent expressly stated otherwise, OP International and
its subsidiaries, any DevCo, any Unrestricted Subsidiary and the Midstream MLP
and its subsidiaries (including in each case their assets, liabilities, income,
losses, cash flows, and the elements thereof) shall be excluded, except for any
cash dividends or distributions actually paid by any such Person to the
Restricted Parties, which shall be deemed to be income to such Restricted Party
when actually received by such Person.
Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
Section 1.06 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
Section 1.07 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.
36

--------------------------------------------------------------------------------



ARTICLE II
THE CREDITS


Section 2.01 Commitments.
(a)Subject to the terms and conditions set forth herein, each Lender (acting
through any of its branches or affiliates) severally, but not jointly, agrees to
make Loans (other than Swingline Loans which shall be governed by Section 2.09)
in U.S. dollars to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (ii) the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.
(b)On the terms and conditions set forth herein, upon the Effective Date (i) the
Pre-Petition Loans held by the Pre-Petition Lenders which are also Lenders (or
Affiliates of Lenders) hereunder shall be automatically substituted and
exchanged for (and repaid by) Loans hereunder on a dollar-for-dollar basis (and
such Pre-Petition Loans shall be deemed refinanced on the Effective Date, and
shall constitute and be deemed to be Loans hereunder as of such date) and (ii)
the DIP Loans held by the DIP Lenders which are also Lenders (or Affiliates of
Lenders) hereunder shall be automatically substituted and exchanged for (and
repaid by) Loans hereunder on a dollar-for-dollar basis (and such DIP Loans
shall be deemed refinanced on the Effective Date, and shall constitute and shall
be deemed to be Loans for all purposes hereunder and under the other Loan
Documents as of such date) (the loans in clause (i) and clause (ii)
collectively, the “Existing Loans”). Without limiting the foregoing, such
Existing Loans shall be allocated among the Lenders based on each Lender’s
Applicable Percentage. The parties hereto acknowledge and agree that on the
Effective Date, any accrued and unpaid interest (other than, for the avoidance
of doubt, the Specified Default Interest (as defined in the Prepackaged Plan)
and fees due in respect of the DIP Loans, the Pre-Petition Loans and the
Existing Letters of Credit) shall be deemed to constitute Indebtedness.
Section 2.02 Loans and Borrowings.
(a)Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the
37

--------------------------------------------------------------------------------



reimbursement of an LC Disbursement as contemplated by Section 2.08(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding. Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
(d)Notes. If requested by a Lender, the Loans made by each Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of  (a) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement, (b) any Lender that becomes
a party hereto pursuant to an Assignment and Assumption, as of the effective
date of the Assignment and Assumption or (c) any Lender that becomes a party
hereto in connection with an increase in the Aggregate Elected Commitment
Amounts pursuant to Section 2.06(c), as of the effective date of such increase,
payable to such Lender in a principal amount equal to its Maximum Credit Amount
as in effect on such date, and otherwise duly completed. In the event that any
Lender’s Maximum Credit Amount increases or decreases for any reason (whether
pursuant to Section 2.06, Section 12.04(b) or otherwise), the Borrower shall
deliver or cause to be delivered, to the extent such Lender is then holding a
Note, on the effective date of such increase or decrease, a new Note payable to
such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed and
such Lender shall promptly return to the Borrower the previously issued Note
held by such Lender. The date, amount, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Note, and, prior to any transfer, may be recorded by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.
Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or e-mail (a) in
the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three (3) Business Days before the date of the proposed Borrowing or (b)
 in the case of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of the proposed Borrowing; provided that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.08(e) or for the Deemed Fundings.
Each such telephonic or e-mail Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request in substantially the form of Exhibit B and signed
by the Parent, OP LLC and the Borrower. Each such telephonic/e-mail and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
38

--------------------------------------------------------------------------------



(v)the amount of the then effective Borrowing Base, the Aggregate Elected
Commitment Amounts, the current total Revolving Credit Exposures (without regard
to the requested Borrowing) and the pro forma total Revolving Credit Exposures
(giving effect to the requested Borrowing); and
(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the least of (x) the Aggregate Maximum Credit Amounts,
(y) the then effective Borrowing Base and (z) the Aggregate Elected Commitment
Amounts).
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04 Interest Elections.
(a)Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section 2.04(a) shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or e-mail by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic or e-mail Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.
(c)Information in Interest Election Requests. Each telephonic/e-mail and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
39

--------------------------------------------------------------------------------



(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.
(e)Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing:  no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and  unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
Section 2.05 Funding of Borrowings; Funding by Lenders.
(a)Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.09. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the Issuing
Bank. Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.
(b)Presumption of Funding by the Lenders. Except with respect to Swingline Loans
made pursuant to Section 2.09, unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.05(a)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent,
40

--------------------------------------------------------------------------------



then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i)  in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts;
Optional Increase and Reduction of Aggregate Elected Commitment Amounts.
(a)Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts, the Borrowing Base or the Aggregate Elected Commitments
Amount is terminated or reduced to zero, then the Commitments shall terminate on
the effective date of such termination or reduction.
(b)Optional Termination and Reduction of Aggregate Maximum Credit Amounts.
(i)The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (a)  each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000, (b)  the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c),
the total Revolving Credit Exposures would exceed the total Commitments, and
(c) upon any reduction of the Aggregate Maximum Credit Amounts that results in
the Aggregate Maximum Credit Amounts being less than the Aggregate Elected
Commitment Amounts, the Aggregate Elected Commitment Amounts shall be
automatically reduced (ratably among the Lenders) so that they equal the
Aggregate Maximum Credit Amounts as so reduced.
(ii)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that any such notice delivered hereunder may state that it is conditioned upon
the occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Aggregate Maximum Credit Amounts shall be permanent and may not
be reinstated. Each reduction of the Aggregate Maximum Credit Amounts shall be
made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.
(c)Optional Increase and Reduction of Aggregate Elected Commitment Amounts.
(i)Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Aggregate Elected Commitment Amounts then in effect by increasing
the Elected Commitment of a Lender or by causing a Person that is acceptable to
the Administrative Agent that at such time is not a Lender to become a Lender
(an “Additional Lender”). Notwithstanding anything to the
41

--------------------------------------------------------------------------------



contrary contained in this Agreement, in no case shall an Additional Lender be
the Borrower or an Affiliate of a Borrower.
(ii)Any increase in the Aggregate Elected Commitment Amounts shall be subject to
the following additional conditions:
(A)such increase shall not be less than $50,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Aggregate Elected Commitment Amounts exceed the
Borrowing Base then in effect;
(B)following any Scheduled Redetermination Date, the Borrower may not increase
the Aggregate Elected Commitment Amounts more than once before the next
Scheduled Redetermination Date;
(C)no Default shall have occurred and be continuing on the effective date of
such increase;
(D)on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays compensation required by
Section 5.02;
(E)no Lender’s Elected Commitment may be increased without the consent of such
Lender;
(F)if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by increasing the Elected Commitment of a Lender, the Borrower and such Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit G (an “Elected Commitment Increase
Certificate”); and
(G)if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit H (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and the Borrower shall  if
requested by the Additional Lender, deliver a Note payable to such Additional
Lender in a principal amount equal to its Maximum Credit Amount, and otherwise
duly completed and  pay any applicable fees as may have been agreed to between
the Borrower, the Additional Lender and/or the Administrative Agent.
(iii)Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (a) the amount of the Aggregate Elected
Commitment Amounts shall be increased as set forth therein, and (b) in the case
of an Additional Lender Certificate, any Additional Lender party thereto shall
be a party to this Agreement and have the rights and obligations of a Lender
under this Agreement and the other Loan Documents. In addition, the Lender or
the Additional Lender, as applicable, shall purchase a pro rata portion of the
outstanding Loans (and participation interests in Letters
42

--------------------------------------------------------------------------------



of Credit) of each of the other Lenders (and such Lenders hereby agree to sell
and to take all such further action to effectuate such sale) such that each
Lender (including any Additional Lender, if applicable) shall hold its
Applicable Percentage of the outstanding Loans (and participation interests)
after giving effect to the increase in the Aggregate Elected Commitment Amounts.
(iv)Upon its receipt of a duly completed Elected Commitment Increase Certificate
or an Additional Lender Certificate, executed by the Borrower and the Lender or
by the Borrower and the Additional Lender party thereto, as applicable, the
processing and recording fee referred to in Section 2.06(c)(ii) and the
Administrative Questionnaire referred to in Section 2.06(c)(ii), if applicable,
the Administrative Agent shall accept such Elected Commitment Increase
Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Elected Commitment Amounts shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).
(v)Upon any increase in the Aggregate Elected Commitment Amounts pursuant to
this Section 2.06(c), (a) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Applicable Percentage equals the percentage of the Aggregate Elected Commitment
Amounts represented by such Lender’s Elected Commitment, in each case after
giving effect to such increase, and (b)  Annex I to this Agreement shall be
deemed amended to reflect the Elected Commitment of each Lender (including any
Additional Lender) as thereby increased, any changes in the Lenders’ Maximum
Credit Amounts pursuant to the foregoing clause (v), and any resulting changes
in the Lenders’ Applicable Percentages.
(vi)The Borrower may from time to time reduce the Aggregate Elected Commitment
Amounts; provided that (a) each reduction of the Aggregate Elected Commitment
Amounts shall be in an amount that is an integral multiple of $1,000,000 and not
less than $1,000,000 and (b) the Borrower shall not reduce the Aggregate Elected
Commitment Amounts if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 3.04(c), the total Revolving Credit Exposures
would exceed the Aggregate Elected Commitment Amounts.
(vii)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amounts under
Section 2.06(c)(vi) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(c)(vii) shall be irrevocable; provided
that any such notice of commitment termination delivered hereunder may state
that it is conditioned upon the occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Aggregate Elected Commitment
Amounts shall be permanent and may not be reinstated, except pursuant to
Section 2.06(c)(i). Each reduction of the Aggregate Elected Commitment Amounts
shall be made ratably among the Lenders in accordance with each Lender’s
Applicable Percentage.
(viii)Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amounts, the Aggregate
Elected Commitment Amounts shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Applicable
43

--------------------------------------------------------------------------------



Percentage) so that they equal such redetermined Borrowing Base (and Annex I
shall be deemed amended to reflect such amendments to each Lender’s Elected
Commitment and the Aggregate Elected Commitment Amounts.
(ix)Contemporaneously with any increase in the Borrowing Base pursuant to this
Agreement, if (a) the Borrower elects to increase the Aggregate Elected
Commitment Amount and (b)  each Lender has consented to such increase in its
Elected Commitment, then the Aggregate Elected Commitment Amount shall be
increased (ratably among the Lenders in accordance with each Lender’s Applicable
Percentage) by the amount requested by the Borrower (subject to the limitations
set forth in Section 2.06(c)(ii)(A)) without the requirement that any Lender
deliver an Elected Commitment Increase Certificate, and Annex I shall be deemed
amended to reflect such amendments to each Lender’s Elected Commitment and the
Aggregate Elected Commitment Amount. The Administrative Agent shall record the
information regarding such increases in the Register required to be maintained
by the Administrative Agent pursuant to Section 12.04(b)(iv).
Section 2.07 Borrowing Base.
(a)Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date following the Effective Date,
the amount of the Borrowing Base shall be an amount equal to $575,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments in between Scheduled Redeterminations from time to time pursuant to
Section 2.07(e), Section 8.13(c), Section 9.12(d), Section 9.12(e) or
Section 9.12(f).
(b)Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07(b) (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on April 1st and October 1st of each year (or, in
each case, such date promptly thereafter as reasonably practicable), commencing
April 1, 2021. In addition, the Borrower may, by notifying the Administrative
Agent thereof, and the Administrative Agent may, at the direction of the
Required Lenders, by notifying the Borrower thereof, one time during any
12-month period, each elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an “Interim Redetermination”) in accordance
with this Section 2.07; provided that, neither the Borrower nor the
Administrative Agent acting at the direction of the Required Lenders may elect
to cause an Interim Redetermination during the period commencing on the
Effective Date and ending on April 1, 2021.
(c)Scheduled and Interim Redetermination Procedure.
(i)Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (x) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (y) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Administrative Agent (the Reserve Report, such certificate and
such other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in its sole discretion, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with
44

--------------------------------------------------------------------------------



respect to the Oil and Gas Properties of the Credit Parties as described in the
Engineering Reports and the existence of any other Debt, the Credit Parties’
other assets, liabilities, fixed charges, cash flow, business, properties,
prospects, management and ownership, hedged and unhedged exposure to price,
price and production scenarios, interest rate and operating cost changes) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time. In no event shall any Proposed Borrowing Base exceed the Aggregate Maximum
Credit Amounts.
(ii)The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(A)in the case of a Scheduled Redetermination (x)  if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or before March 15th and September 15th of such year following the date
of delivery or (y) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and
(B)in the case of an Interim Redetermination, promptly, and in any event, within
fifteen (15) days after the Administrative Agent has received the required
Engineering Reports.
(iii)Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved by all of the Lenders as provided in this
Section 2.07(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Required Lenders based upon the Engineering Reports and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties of the Credit Parties as
described in the Engineering Reports and the existence of any other Debt, the
Credit Parties’ other assets, liabilities, fixed charges, cash flow, business,
properties, prospects, management and ownership, hedged and unhedged exposure to
price, price and production scenarios, interest rate and operating cost changes)
as each Lender deems appropriate in its sole discretion and consistent with its
normal oil and gas lending criteria as it exists at the particular time as
provided in this Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing
Base Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base. If at the end of such fifteen (15) days, any Lender
has not, in the case of any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base. If at the end of such fifteen
(15) days, any Lender has not, in the case of any Proposed Borrowing Base that
would increase the Borrowing Base then in effect, communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be a disapproval of the Proposed Borrowing Base. If, at the end of such
fifteen (15) day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, deemed to have approved, as aforesaid, then the Proposed Borrowing
Base shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d). If, however, at the end of such fifteen (15) day period,
45

--------------------------------------------------------------------------------



all of the Lenders, in the case of a Proposed Borrowing Base that would increase
the Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have not approved or, in the case of a decrease or reaffirmation,
deemed to have approved, as aforesaid, then the Administrative Agent shall poll
the Lenders to ascertain the highest Borrowing Base then acceptable to (x) in
the case of a decrease or reaffirmation, a number of Lenders sufficient to
constitute the Required Lenders and (y) in the case of an increase, all of the
Lenders, as applicable, and, such amount shall become the new Borrowing Base,
effective on the date specified in Section 2.07(d).
(d)Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved by all of the Lenders or approved or deemed to have
been approved by the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Agents, the Issuing Bank and the Lenders.
(i)in the case of a Scheduled Redetermination, (a) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the April 1st or October 1st (or, in each case, such date promptly
thereafter as reasonably practicable), as applicable, following such notice, or
(b) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such New Borrowing Base Notice; and
(ii)in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 8.13(c),
Section 9.12(d), Section 9.12(e) or Section 9.12(f), whichever occurs first.
Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.
(e)Reduction of Borrowing Base Upon Issuance of Senior Notes.
(i)(1) If the Parent issues any Senior Notes (including any Permitted
Refinancing Debt) in accordance with Section 9.02(i) (“New Debt”) during the
period between Scheduled Redetermination Dates and not in conjunction with an
Interim Redetermination, then on the Reduction Date, the Borrowing Base then in
effect shall be reduced by an amount equal to the product of 0.25 multiplied by
an amount equal to the difference between (A) the stated principal amount of
such New Debt minus (B) the stated principal amount of previously outstanding
Senior Notes to the extent such previously outstanding principal amount was
Redeemed with the proceeds of such New Debt, and (2) the Borrowing Base as so
reduced shall become the new Borrowing Base immediately upon the Reduction Date,
effective and applicable to the Borrower, the Agents, the Issuing Bank and the
Lenders on such date until the next redetermination or modification thereof
hereunder. As used herein, the term “Reduction Date” means (i) if the Borrower
has delivered notice pursuant to Section 8.01(r) that it intends to use a
portion of the proceeds of New Debt to Redeem existing Senior Notes, the earlier
of (x) the date on which the Redemption of such Senior Notes is consummated and
(y) thirty (30) days following such issuance of New Debt (or such later date as
the Administrative Agent may agree in its sole discretion but in any event
46

--------------------------------------------------------------------------------



not to exceed ninety (90) days following such issuance of New Debt), and
(ii) otherwise, the date of the issuance of such New Debt. For purposes of this
Section 2.07(e), if any such Debt is issued at a discount or otherwise sold for
less than “par”, the reduction shall be calculated based upon the stated
principal amount without reference to such discount.
(ii)The Borrowing Base reduction provided for in Section 2.07(e)(i) shall not
occur on the date such Senior Notes are issued if reasonably prior (and in any
event, at least two Business Days prior) to the issuance of such Senior Notes:
(A)    The Borrower delivers written notice to the Administrative Agent and the
Lenders that the Credit Parties intend to issue such Senior Notes to finance all
or a portion of (x) a recent acquisition of Oil and Gas Properties for which the
acquired assets have not yet been included in the most recent redetermination of
the Borrowing Base or (y) a contemplated acquisition of Oil and Gas Properties
(such properties, the “Acquisition Properties”), which notice shall specify the
contemplated principal amount of such Senior Notes and the targeted closing date
of the issuance thereof;
(B)    The Borrower delivers to the Administrative Agent and the Lenders a
Reserve Report and such other Engineering Reports reasonably requested by the
Administrative Agent in form and with an “as of” date reasonably satisfactory to
the Administrative Agent which evaluates such Acquisition Properties; and
(C)    The Borrower delivers to the Administrative Agent a certificate in form
and substance reasonably acceptable to the Administrative Agent stating that the
Borrower has a reasonable, good faith expectation that the value that the
Lenders will attribute to such Acquisition Properties in the first
redetermination of the Borrowing Base that becomes effective following the
consummation of such contemplated (or recently completed) acquisition will be
greater than or equal to 25% of the stated principal amount of such Senior
Notes;
Provided, that:
(1)    the Borrowing Base shall, subject to clauses (2) and (3) below, be
redetermined giving pro forma effect to the acquisition of such Acquisition
Properties in accordance with the procedures set forth in Section 2.07(c) for an
Interim Redetermination, with such redetermined Borrowing Base to become
effective upon the later to occur of (x) the date the Credit Parties acquire
substantially all of such Acquisition Properties and (y) (1) the date that is 30
days following the date on which the Lenders receive the applicable Engineering
Reports pursuant to clause (B) above or, in either case, such date as soon
thereafter as reasonably practicable (provided that such redetermination shall
not constitute a Scheduled Redetermination or an Interim Redetermination
requested by the Borrower or the Majority Lenders);
(2)    if  the Credit Parties do not acquire substantially all of such
Acquisition Properties for any reason prior to the date that is 90 days
following the Credit Parties’ issuance of such Senior Notes or  any Credit Party
knows with reasonable certainty that the Credit Parties will not acquire
substantially all of such Acquisition Properties, then, subject to clause (3)
below, the redetermination referred to in the foregoing clause (1) shall not be
effective and the Borrowing Base shall be automatically reduced upon the earlier
to occur of the events described in clauses (i) and (ii) in accordance with the
procedures set forth in Section 2.07(e)(i) by an amount equal to 25% of the
stated principal amount of such Senior Notes;
47

--------------------------------------------------------------------------------



(3)    if upon consummation of such acquisition, the Credit Parties acquire at
least 85% but less than 95% of the total value of such Acquisition Properties
(as reasonably determined by the Administrative Agent),  the Borrowing Base
reduction provided for in the foregoing clause (2) shall not occur,  the
redetermination referred to in the foregoing clause (1) shall not be effective
and  the Borrowing Base shall be redetermined giving effect to the Acquisition
Properties actually acquired by the Credit Parties in accordance with the
procedures set forth in Section 2.07(c) for an Interim Redetermination, with
such redetermined Borrowing Base to become effective 15 days (or such longer
period as is reasonably necessary) following the date on which such acquisition
is consummated (provided that such redetermination shall not constitute a
Scheduled Redetermination or an Interim Redetermination requested by the
Borrower or the Required Lenders), provided further, that this clause (3) shall
only be given effect if the redetermination referred to in clause (1) resulted
in a Proposed Borrowing Base greater than or equal to the Borrowing Base in
effect immediately prior to such redetermination;
(4)    the Borrower shall promptly (and in any event, within two Business Days)
provide the Administrative Agent with written notice upon the Borrower knowing
with reasonable certainty that the Credit Parties will not acquire substantially
all of the Acquisition Properties;
(5)    for purposes of the foregoing clauses (1) and (2), “substantially all of
such Acquisition Properties” shall mean Oil and Gas Properties with a value (as
reasonably determined by the Administrative Agent) of not less than 95% of the
total value of all of such Acquisition Properties; and
        (6)    on the date that any such acquisition occurs, the Borrower shall
deliver to the Administrative Agent a certificate certifying (w) that attached
to such certificate are true, accurate and complete copies of the transaction
documents evidencing and governing the acquisition of such Acquisition
Properties, (x) that the Credit Parties have consummated such acquisition in
accordance with the terms of such documents, (y) as to which Acquisition
Properties have been acquired and which Acquisition Properties were not
acquired, and (z) as to the final purchase price for the Acquisition Properties
after giving effect to all adjustments thereto made at the closing of such
acquisition (and specifying by category and amount each such adjustment).
Section 2.08 Letters of Credit.
(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything to the contrary in the foregoing, the Existing Letters
of Credit shall be deemed to have been issued hereunder as “Letters of Credit”
on the Effective Date.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (other than in respect of the deemed
issuance and replacement of the Existing Letters of Credit with Letters of
Credit hereunder pursuant to Section 2.08(a)), or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
48

--------------------------------------------------------------------------------



telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension (or such later date
as the Issuing Bank may agree to in its sole discretion)) a notice:
(i)requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;
(ii)specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
(iii)specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));
(iv)specifying the amount of such Letter of Credit;
(v)specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and
(vi)specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
Each notice shall constitute a representation by the Borrower that after giving
effect to the requested issuance, amendment, renewal or extension, as
applicable,  the LC Exposure shall not exceed the LC Commitment and  the total
Revolving Credit Exposures shall not exceed the total Commitments (i.e., the
least of (x) the Aggregate Maximum Credit Amounts, (y) the then effective
Borrowing Base and (z) the Aggregate Elected Commitment Amounts).
If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application or any Letter of Credit Agreement and the terms of this
Agreement, the terms of this Agreement shall control.
(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of  the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and  the date that is five (5)
Business Days prior to the Maturity Date.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided
49

--------------------------------------------------------------------------------



in Section 2.08(e), or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.08(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default, the
existence of a Borrowing Base Deficiency or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 3:00 p.m., New York City time, on the Business Day immediately
following the date that the Borrower receives such notice; provided that the
Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in Section 2.08(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, any Letter of Credit
Agreement or this Agreement, or any term or provision therein, (ii)  any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect,  (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or any Letter of Credit Agreement, or
(iv)  any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the
50

--------------------------------------------------------------------------------



circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
e-mail) of such demand for payment and whether the Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this
51

--------------------------------------------------------------------------------



Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(j)Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii)  the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, 102.5% of the LC Exposure, and in the case of a payment
required by Section 3.04(c), 102.5% of the amount of such excess as provided in
Section 3.04(c) plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent, OP LLC, the Borrower or any Restricted Subsidiary
described in Section 10.01(f) or Section 10.01(i). The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuing Bank and the Lenders,
an exclusive first priority and continuing perfected security interest in and
Lien on such account and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such deposit shall be held as collateral securing the payment and performance of
the Borrower’s and the Guarantor’s obligations under this Agreement and the
other Loan Documents. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrower and the Guarantors under this
Agreement or the other Loan Documents. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, and the Borrower is not otherwise required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived.
52

--------------------------------------------------------------------------------



(k)Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, and any LC Exposure or any
Swingline Exposure exists at the time a Lender becomes a Defaulting Lender,
then:
(i)all or any part of such LC Exposure or Swingline Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 6.02 are
satisfied at such time;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under applicable law, within one (1)
Business Day following notice by the Administrative Agent cash collateralize
such Defaulting Lender’s LC Exposure and prepay such Defaulting Lender’s
Swingline Exposure (in each case after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.08(j) for so long as such LC Exposure is outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 2.08(k), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.05(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure and the Swingline Exposure of the non-Defaulting Lenders
is reallocated pursuant to this Section 2.08(k), then the fees payable to the
Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; or
(v)if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.08(k), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) under Section 3.05(a) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated.
If the Borrower, the Administrative Agent, the Swingline Lender and the Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Commitments (without giving
effect to Section 2.08(k)(i)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
53

--------------------------------------------------------------------------------



Notwithstanding any provision of this Agreement to the contrary, so long as any
Lender is a Defaulting Lender, the Swingline Lender shall not be required to
fund any Swingline Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.08(j), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.08(k)(i) (and any
Defaulting Lender shall not participate therein). Subject to Section 12.18, no
reallocation hereunder shall constitute a waiver or release of any claim by any
party hereunder against a Defaulting Lender arising from such Lender having
become a Defaulting Lender.
Section 2.09 Swingline Loans.
(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make loans to the Borrower (each such loan, a “Swingline Loan”) from
time to time during the Availability Period in an aggregate principal amount at
any time outstanding that will not result in  the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000, or  the aggregate Revolving
Credit Exposures exceeding the aggregate Commitments (i.e., the least of (x) the
Aggregate Maximum Credit Amounts, (y) the then effective Borrowing Base and
(z) the Aggregate Elected Commitment Amounts); provided that (x) the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and (y) the Swingline Lender shall not be required to
make a Swingline Loan that would result in the total outstanding amount of such
Lender’s Loans to exceed such Lender’s Commitment. The Borrower shall pay to the
Administrative Agent, for the account of the Swingline Lender or each Lender, as
applicable, pursuant to this Section 2.09, the outstanding aggregate principal
and accrued and unpaid interest under each Swingline Loan no later than seven
(7) Business Days following such Swingline Borrowing. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow amounts under the subfacility for Swingline
Loans provided for in this Section 2.09, provided that, for the avoidance of
doubt, in no event may the Borrower continue or convert a Swingline Loan.
(b)To request a Swingline Loan, the Borrower shall notify each of the
Administrative Agent and the Swingline Lender of such request by telephone or
email not later than 2:00 p.m., New York City time, on the date of the proposed
Swingline Loan (and, in the case of telephonic notice, confirmed by hand
delivery or email). Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of (i) the current aggregate Revolving Credit Exposures and (ii) the
undrawn portion of the Commitments available to make Swingline Loans. To the
extent that the Swingline Lender receives the information referred to in the
immediately preceding sentence no later than 4:00 p.m., New York City time, then
the Swingline Lender shall make such Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower by 5:00 p.m.,
New York City time, on the requested date of such Swingline Loan. Each Swingline
Borrowing shall be in an amount that is an integral multiple of $250,000 and not
less than $1,000,000.
(c)The Lenders shall participate in Swingline Loans according to their
respective Applicable Percentages. Upon any Swingline Borrowing, the
Administrative Agent shall give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such
54

--------------------------------------------------------------------------------



Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the aggregate
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.05 with respect to Loans made
by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders and shall
distribute the payments received from the Borrower to the Swingline Lender and
the other Lenders as their interests appear with respect to such Swingline
Loans. The Administrative Agent shall notify the Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph. Any amounts received
by the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.
Section 3.02 Interest.
(a)ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.
(b)Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
(c)Swingline Loans. Each Swingline Loan shall bear interest on the unpaid
principal amount of such Swingline Loan at the Alternate Base Rate plus the
Applicable Margin, but in no event to exceed the Highest Lawful Rate.
(d)Post-Default Rate and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, (i) if any Event of Default of the type described in
Section 10.01(a), Section 10.01(b), Section 10.01(f) or Section 10.01(i) has
occurred and is continuing on or after the Effective Date, or (ii) the Majority
Lenders (or the Administrative Agent at their direction) provide written notice
to the Borrower of their election in connection with the occurrence and
continuance on or after the Effective Date of any other Event of Default, then
in each case all Loans then outstanding and any other fees or other amounts then
due and owing under any Loan Document, shall bear interest, after as well as
before
55

--------------------------------------------------------------------------------



judgment, at a rate per annum equal to two percent (2%) plus the rate applicable
to ABR Loans as provided in Section 3.02(a) but in no event to exceed the
Highest Lawful Rate. In the case of the foregoing clause (i), such increase in
the interest rate shall become effective automatically upon the occurrence of
any such Event of Default and shall accrue from and including the first date on
which such Event of Default occurred. In the case of the foregoing clause (ii),
such increase in the interest rate shall become effective upon delivery of
written notice to the Borrower of the election of the Majority Lenders (or the
election of the Administrative Agent at the direction of the Majority Lenders)
during the continuance of such Event of Default, and thereafter shall accrue
from and including the date upon which the notice of such election described
therein is provided to the Borrower and ending on the date on which such Event
of Default has been cured or waived in accordance with Section 12.02. During any
Borrowing Base Deficiency, a portion of the Revolving Credit Exposure equal to
the amount of the Borrowing Base Deficiency shall, upon the written election of
the Majority Lenders (or the Administrative Agent at their direction), bear
interest, after as well as before judgment, at the rate per annum equal to two
percent (2%) plus the rate otherwise applicable to such portion of the Revolving
Credit Exposures but in no event to exceed the Highest Lawful Rate; provided
that, upon such written election of the Majority Lenders (or the Administrative
Agent at their direction), such increase in the interest rate shall accrue from
and including the date on which notice of such written election is provided to
the Borrower and ending on the date on which such Borrowing Base Deficiency has
been repaid or waived in accordance with Section 12.02.
(e)Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that  interest accrued pursuant to Section 3.02(d) shall be payable on
demand,  in the event of any repayment or prepayment of any Loan (other than an
optional prepayment of an ABR Loan prior to the Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment,  in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion and  accrued interest on any Swingline Loan shall be payable on the
earlier of (x) the Termination Date and (y) seven (7) Business Days after such
Swingline Loan is made.
(f)Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of three hundred sixty (360) days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of three hundred sixty-five (365) days (or three hundred
sixty-six (366) days in a leap year), except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of three hundred sixty-five
(365) days (or three hundred sixty-six (366) days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
(1st) day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error, and be binding
upon the parties hereto.
Section 3.03 Inability to Determine Rates; Effect of Benchmark Transition Event.
(a)Circumstances Affecting LIBO Rate Availability. Unless and until a Benchmark
Replacement is implemented in accordance with clause (c) below, in connection
with any request for a Eurodollar Loan or a conversion to or continuation
thereof or otherwise, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
56

--------------------------------------------------------------------------------



adequate means do not exist for ascertaining the Adjusted LIBO Rate or LIBO Rate
for such Interest Period with respect to a proposed Eurodollar Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the Adjusted LIBO Rate or LIBO Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make Eurodollar Loans and the right of
the Borrower to convert any Loan to or continue any Loan as a Eurodollar Loan
shall be suspended, and the Borrower shall either (A) repay in full (or cause to
be repaid in full) the then outstanding principal amount of each such Eurodollar
Loan together with accrued interest thereon (subject to Section 12.12), on the
last day of the then current Interest Period applicable to such Eurodollar Loan;
or (B) convert the then outstanding principal amount of each such Eurodollar
Loan to an ABR Loan as of the last day of such Interest Period.
(b)Laws Affecting LIBO Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Governmental Requirement or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective lending offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective lending offices) to honor its obligations hereunder to make or
maintain any Eurodollar Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans, and the right of the
Borrower to convert any Loan to a Eurodollar Loan or continue any Loan as a
Eurodollar Loan shall be suspended (the “Affected Loans”) and thereafter the
Borrower may select only ABR Loans and (ii) if any of the Lenders may not
lawfully continue to maintain an Affected Loan to the end of the then current
Interest Period applicable thereto, the applicable Affected Loan shall
immediately be converted to an ABR Loan for the remainder of such Interest
Period.
(c)Effect of Benchmark Transition Event.
(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Adjusted LIBO Rate or LIBO
Rate with a Benchmark Replacement pursuant to this Section 3.03(c) will occur
prior to the applicable Benchmark Transition Start Date.
(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark
57

--------------------------------------------------------------------------------



Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.
(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 3.03(c), including any determination with respect to a tenor, rate or
adjustment or of the occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 3.03(c).
(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period, the component of the
Alternate Base Rate based upon the Adjusted LIBO Rate will not be used in any
determination of the Alternate Base Rate.
Section 3.04 Prepayments.
(a)Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).
(b)Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone or e-mail (confirmed by facsimile) of any
prepayment hereunder (i)  in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three (3) Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 12:00 noon, New York City time, one (1) Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that any such notice may state that it is conditioned upon
the occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.
58

--------------------------------------------------------------------------------



(c)Mandatory Prepayments.
(i)If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), or any reduction of the
Aggregate Elected Commitment Amounts pursuant to Section 2.06(c), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall (a) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (b)  if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j).
(ii)Upon any Scheduled Redetermination of the Borrowing Base or Interim
Redetermination of the Borrowing Base, in each case in accordance with
Section 2.07(b), or any adjustment to the amount of the Borrowing Base in
accordance with Section 8.13(c), if the total Revolving Credit Exposures exceeds
the redetermined or adjusted Borrowing Base, then the Borrower shall, within ten
(10) Business Days after its receipt of a New Borrowing Base Notice indicating
such Borrowing Base Deficiency, inform the Administrative Agent of the
Borrower’s election to:  (A) within thirty (30) days following such election,
prepay the Loans in an aggregate principal amount equal to such excess, (B)
prepay the Loans in six equal monthly installments, commencing on the thirtieth
(30th) day following receipt of the New Borrowing Base Notice indicating such
Borrowing Base Deficiency with each payment being equal to 1/6th of the
aggregate principal amount of such excess and due and payable on the same day in
each of the five subsequent calendar months, (C) within thirty (30) days
following such election, mortgage additional Oil and Gas Properties not
evaluated in the most recently delivered Reserve Report acceptable to the
Administrative Agent in its sole discretion (together with title information
with respect thereto acceptable to the Administrative Agent in its sole
discretion) having a Borrowing Base Value sufficient, after giving effect to any
other actions taken pursuant to this Section 3.04(c), to eliminate such excess,
or (D) undertake a combination of any of clauses (A), (B) and (C); provided that
if, because of LC Exposure, a Borrowing Base Deficiency remains after prepaying
all of the Loans, the Borrower shall cash collateralize such remaining Borrowing
Base Deficiency as provided in Section 2.08(j); provided further, that all
payments required to be made pursuant to this clause (ii) must be made on or
prior to the Termination Date. Notwithstanding the foregoing, if the Borrower
does not inform the Administrative Agent of its election within such ten (10)
Business Day period, the Borrower shall be deemed to have delivered an election
notice proposing the action set forth in clause (B) above as of the last day of
such ten (10) Business Day period.
(iii)Upon any adjustments to the Borrowing Base pursuant to Section 9.12(d),
Section 9.12(e) or Section 9.12(f), if the total Revolving Credit Exposures
exceeds the Borrowing Base as adjusted, then the Borrower shall (A)  prepay the
Borrowings in an aggregate principal amount equal to such excess, and (B)  if
any excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j). The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral on the first (1st) Business Day succeeding the date
it or any Restricted Subsidiary receives cash proceeds as a result of a
disposition in accordance with Section 9.12(d), Section 9.12(e) or
Section 9.12(f); provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.
(iv)Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e), if
the total Revolving Credit Exposures exceeds the Borrowing Base as adjusted,
then the Borrower shall (A) prepay the Borrowings in an aggregate principal
amount equal to such excess, and (B) if any excess remains after prepaying all
of the Borrowings as a result of an LC Exposure, pay to the Administrative
59

--------------------------------------------------------------------------------



Agent on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral, if required, on the
first (1st) Business Day succeeding the date it issues such Senior Notes;
provided that all payments required to be made pursuant to this
Section 3.04(c)(iv) must be made on or prior to the Termination Date.
(v)Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
(vi)Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.
(d)No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
(e)Excess Cash Balances. If on the last Business Day of any week while there are
any Borrowings outstanding, the Borrower or any other Credit Party have any cash
or cash equivalents in excess of $50,000,000 in the aggregate (other than,
without duplication, (i) cash collateral with respect to Letters of Credit, (ii)
any cash set aside and to be used to pay royalty or other production revenue
obligations of the Credit Parties for amounts which have accrued to unaffiliated
third parties, (iii) any cash set aside to and to be used to pay in the ordinary
course of business amounts (other than royalty or other production revenue
obligations) of the Credit Parties then due and owing to unaffiliated third
parties and for which the Credit Parties have issued checks or have initiated
wires or ACH transfers (or will issue checks or initiate wires or ACH transfers
within five (5) Business Days) in order to make such payments, (iv) any cash set
aside and used solely for payroll or employee benefits or for the payment of
taxes of the Credit Parties and (v) any cash of the Credit Parties constituting
purchase price deposits set aside and held in escrow by an unaffiliated third
party pursuant to a binding and enforceable purchase and sale agreement with an
unaffiliated third party containing customary provisions regarding the payment
and refunding of such deposits) (the “Excess Cash”), then the Borrower shall
prepay the Borrowings on the next Business Day in an amount equal to the lesser
of (A) the amount of the Excess Cash and (B) the amount of Borrowings then
outstanding; provided that to the extent that any Excess Cash results from the
receipt of the proceeds of any sale or disposition of Property less than five
(5) Business Days prior to such date, then the Borrower shall not be required to
prepay such Excess Cash until the fifth (5th) Business Day following the receipt
of such proceeds. Each prepayment of Borrowings pursuant to this Section 3.04(e)
shall be applied as directed by the Borrower, provided that if the Borrower does
not provide instructions for the application of such prepayment, such prepayment
shall be applied, first, ratably to any ABR Borrowings then outstanding, and,
second, to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto. Each prepayment of Borrowings pursuant to this
Section 3.04(e) shall be applied ratably to the Loans included in the prepaid
Borrowings. Prepayments pursuant to this Section 3.04(e) shall be accompanied by
accrued interest to the extent required by Section 3.02.
60

--------------------------------------------------------------------------------



Section 3.05 Fees.
(a)Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the date
of this Agreement to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of three hundred sixty (360) days, unless such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of three hundred sixty-five (365) days (or three hundred
sixty-six (366) days in a leap year), and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day). Solely for
purposes of calculating the commitment fees pursuant to this Section 3.05(a),
Swingline Loans will not be deemed to be a utilization of the Commitments.
(b)Letter of Credit Fees. The Borrower agrees to pay (i)  to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure (during the continuation of an Event of Default,
upon written notice to the Borrower of the election of Majority Lenders, such
participation fee shall increase by 2% per annum over the then applicable rate),
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of 0.25%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date of this Agreement to but excluding the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure, and (iii) to the Issuing Bank, for its own account, its standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Termination Date
and any such fees accruing after the Termination Date shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this
Section 3.05(b) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
three hundred sixty (360) days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
three hundred sixty-five (365) days (or three hundred sixty-six (366) days in a
leap year), and shall be payable for the actual number of days elapsed
(including the first (1st) day but excluding the last day).
(c)Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
(d)Defaulting Lender Fees. Subject to Section 2.08(k), the Borrower shall not be
obligated to pay the Administrative Agent any Defaulting Lender’s ratable share
of the fees described in Section 3.05(a) and (b) for the period commencing on
the day such Defaulting Lender becomes a Defaulting Lender and continuing for so
long as such Lender continues to be a Defaulting Lender.
61

--------------------------------------------------------------------------------



(e)Upfront Fees. The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, an upfront fee payable on the Effective Date of seventy
basis points (0.70%) on each Lender’s Applicable Percentage of the Aggregate
Elected Commitment Amount as of the Effective Date (i.e. $575,000,000).
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)Payments by the Borrower. The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied  first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
 second, towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c)Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender (other
than, in the case of Swingline Loans, the Swingline Lenders), then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as
62

--------------------------------------------------------------------------------



consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 4.01(c) shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e) or Section 4.02, or otherwise hereunder, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. If at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan or a
reimbursement of an LC Disbursement while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowing(s) for which such Defaulting Lender(s) shall have failed
to fund its pro rata share until such time as such Borrowing(s) are paid in full
or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).
Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and the Restricted Subsidiaries and (b) the Lenders hereby
authorize the Administrative Agent to take such actions as may be necessary to
cause such proceeds to be paid to the Borrower and/or such Restricted
Subsidiaries.
63

--------------------------------------------------------------------------------



ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
Section 5.01 Increased Costs.
(a)Eurodollar Changes in Law. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or
(ii)impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)Certificates. A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in Section 5.01(a) or (b)
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than one
hundred eighty (180) days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such
64

--------------------------------------------------------------------------------



increased costs or reductions is retroactive, then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
 the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c)  the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii)  the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefore, upon request of the Borrower, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
Section 5.03 Taxes.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the applicable Withholding Agent shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased by the Borrower or any Guarantor as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.03), the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii)  the applicable
Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes.
(c)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid or payable (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 5.03) by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
or required to be deducted from a payment to the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect
65

--------------------------------------------------------------------------------



thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate of the Administrative Agent, a Lender (with a copy to the
Administrative Agent) or the Issuing Bank specifying the amount of such payment
or liability delivered to the Borrower shall be conclusive absent manifest
error.
(d)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i)  any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(f)(ii)(A) and Section 5.03(f)(ii)(B) and
Section 5.03(g) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a “United States person” as defined in Section 7701(a)(3)
of the Code shall deliver to the Borrower and the Administrative Agent on or
prior to
66

--------------------------------------------------------------------------------



the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)executed copies of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner; and
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
67

--------------------------------------------------------------------------------



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)FATCA. If a payment made to a Lender under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.03(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(h)For purposes of this Section 5.03, the term “Lender” includes any Issuing
Bank.
(i)Each party’s obligation under this Section 5.03 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
Section 5.04 Mitigation Obligations; Replacement of Lenders.
(a)Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.03, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, if it becomes unlawful for any Lender or its applicable lending
office to make Eurodollar Loans, as described in Section 3.03, or while a Lender
is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.04(b)),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
68

--------------------------------------------------------------------------------



outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
ARTICLE VI
CONDITIONS PRECEDENT
Section 6.01 Effective Date. This Agreement, and the obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder,
including (x) the deemed refinancing of the Existing Loans with Loans hereunder
pursuant to Section 2.01(b) and (y) the deemed issuance and replacement of the
Existing Letters of Credit with Letters of Credit hereunder pursuant to
Section 2.08(a) (collectively, the “Deemed Fundings”) shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):
(a)The Administrative Agent, the Arranger and the Lenders shall have received
all commitment, facility, upfront, arrangement and agency fees and all other
fees and amounts due and payable by the Credit Parties on or prior to the
Effective Date, including, to the extent invoiced at least two (2) Business Days
prior to the Effective Date, reimbursement or payment of all reasonable and
documented out-of-pocket fees and expenses required to be reimbursed or paid by
the Credit Parties hereunder (including the reasonable and documented fees and
expenses of Vinson & Elkins LLP, counsel to the Administrative Agent, and the
financial advisor fees of FTI Consulting, Inc.).
(b)The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Parent, OP LLC, the Borrower and each other
Guarantor setting forth  resolutions of its board of directors or other
appropriate governing body with respect to the authorization of the Parent, OP
LLC, the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents,  the officers of the Parent, OP LLC, the Borrower or such Guarantor
(y) who are authorized to sign the Loan Documents to which the Parent, OP LLC,
the Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby,  specimen signatures of such authorized officers, and  the
articles or certificate of incorporation and by-laws or other applicable
organizational documents of the Parent, OP LLC, the Borrower, each Guarantor and
each DevCo, certified as being true and complete. The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower to the contrary.
(c)The Administrative Agent shall have received (i) certificates of the
appropriate State agencies with respect to the existence or good standing, as
applicable, of the Parent, OP LLC, the Borrower, each Guarantor and each DevCo
in the state in which such Credit Party is organized and (ii) certificates with
respect to the qualification of the Borrower to conduct business in Texas,
Montana and North Dakota.
(d)The Administrative Agent shall have received a certificate with respect to
the matters described in Section 6.01(r) and Section 6.02(a) through (c), duly
and properly executed by a Responsible Officer of the Borrower and dated as of
the date of Effective Date.
69

--------------------------------------------------------------------------------



(e)The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
(f)To the extent requested by a Lender, the Administrative Agent shall have
received duly executed Notes payable to each Lender in a principal amount equal
to its Maximum Credit Amount dated as of the date hereof.
(g)The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of each DevCo Parent Undertaking, the Security Instruments, including the
Guaranty and Security Agreement, the mortgages and the other Security
Instruments described on Exhibit E-1. In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall:
(i)be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a)
through (d) and (f) of the definition thereof, but subject to the provisos at
the end of such definition) on at least 90% of the Proved Reserves evaluated in
the Initial Reserve Report and on all other Property purported to be pledged as
collateral pursuant to the Security Instruments;
(ii)have received certificates, together with undated, blank stock powers for
each such certificate, representing all of the issued and outstanding Equity
Interests of each of the Guarantors (other than the Parent) to the extent any
such Equity Interest is certificated; and
(iii)have received evidence in form and substance satisfactory to it that the
Credit Parties have delivered to each Agent under and as defined in the
Intercreditor Agreement the deliverables required under Section 5.14(b)(ii) of
the Intercreditor Agreement.
(h)The Administrative Agent shall have received the executed legal opinions of
(i) Kirkland & Ellis LLP, counsel to the Credit Parties, in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) local counsel in
the States of Montana, North Dakota and Texas to the Credit Parties in form and
substance reasonably satisfactory to the Administrative Agent (which opinions
shall include, among other things, the enforceability of the mortgages under
applicable local law). The Borrower, the other Credit Parties and the
Administrative Agent hereby instruct such counsel to deliver such legal
opinions.
(i)The Administrative Agent shall have received a certificate of insurance
coverage of the Credit Parties evidencing that the Credit Parties are carrying
insurance in accordance with Section 7.12.
(j)The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 90% of the Proved Reserves
evaluated in the Initial Reserve Report.
(k)[Reserved.]
(l)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Parent, OP LLC and the Borrower certifying that the Parent, OP
LLC and the Borrower has received all consents and approvals required by
Section 7.03.
70

--------------------------------------------------------------------------------



(m)The Administrative Agent shall have received (i) the financial statements
referred to in Section 7.04(a), (ii) a pro forma balance sheet of the Parent
prepared as of the end of the fiscal quarter ended September 30, 2020 after
giving effect to the Transactions on the Effective Date, (iii) a model of the
projected consolidated cash flow, cash balance and balance of Debt for borrowed
money of the Parent on a monthly basis from the first (1st) day of the month
immediately following the Effective Date through December 31, 2024, in form and
substance satisfactory to the Administrative Agent and (iv) the Initial Reserve
Report accompanied by a certificate covering the matters described in
Section 8.12(c).
(n)The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the Credit
Parties for each of the following jurisdictions: Delaware, North Dakota, Montana
and Texas and from the Secretary of State in the state in which such Credit
Party is organized; other than Liens being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.
(o)The Administrative Agent shall have received a certificate of a Financial
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying, and attaching detailed calculations with respect thereto
(including with respect to any LC Adjustments included in the calculation of the
Effective Date Availability Test) that immediately after giving effect to the
occurrence of the Transactions, the Borrower will have an Available Commitment
as of the Effective Date in an amount that is not less than $75,000,000 (the
“Effective Date Availability Test”); provided that to the extent the Borrower
has caused the beneficiary of an Existing Letter of Credit that will be deemed
reissued and replaced hereunder to, on or prior to the Effective Date, enter
into a legally binding agreement (in form and substance reasonably acceptable to
the Administrative Agent) among the Borrower, such beneficiary and the
Administrative Agent pursuant to which such beneficiary shall agree to promptly
return (or to accept an amendment thereto reducing the stated amount thereof)
such letter of credit, the stated amount of such letter of credit (or the amount
of such agreed reduction thereto) shall, solely for the purposes of calculating
the amount of the Available Commitment for the Effective Date Availability Test,
be deemed to increase the amount of the Available Commitment on a dollar for
dollar basis (such adjustment as set forth in this proviso, the “LC Adjustment”)
but, for the avoidance of doubt, the stated amount of such letter of credit and
any disbursements with respect thereto shall be included in the calculation of
the Revolving Credit Exposures for all purposes other than the calculation of
the Available Commitment for the Effective Date Availability Test.
(p)[Reserved.]
(q)The Borrower, to the extent qualifying as a “legal entity customer” under the
Beneficial Ownership Regulation, shall deliver to the Administrative Agent a
Beneficial Ownership Certification.
(r)The Administrative Agent shall have received satisfactory evidence that the
Leverage Ratio, determined on a pro forma basis after giving effect to the
occurrence of the Transactions, does not exceed 1.5 to 1.0 as of the Test Period
ended September 30, 2020.
(s)[Reserved.]
(t)[Reserved.]
(u)The Administrative Agent and the Lenders shall have received, by at least
three (3) Business Days (or such later date as agreed to by the Administrative
Agent in its sole discretion) prior to
71

--------------------------------------------------------------------------------



the Effective Date, all documentation and other information about the Credit
Parties as shall have been requested in writing by the Administrative Agent or
the Lenders at least six (6) Business Days prior to the Effective Date required
by U.S. regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
(v)[Reserved.]
(w)The Bankruptcy Court shall have entered the Confirmation Order confirming the
Prepackaged Plan and approving the corresponding disclosure statement, in each
case, in form and substance acceptable to the Administrative Agent, and which
Confirmation Order shall be in full force and effect and shall not (i) have been
stayed, reversed, vacated, amended, supplemented or otherwise modified in a
manner that could reasonably be expected to adversely affect the interests of
the Administrative Agent or the Lenders or (ii) be the subject of any appeal,
unless in each case, waived in writing by the Administrative Agent and the
Majority Lenders.
(x)The effective date under the Prepackaged Plan shall have occurred or shall
occur concurrently with the effectiveness of this Agreement (and all conditions
precedent thereto as set forth therein shall have been satisfied or waived in
accordance with the terms thereof).
(y)After giving effect to the Transactions, the Credit Parties shall have no
Debt for borrowed money other than the Indebtedness.
(z)The Administrative Agent shall have received a certificate of a Financial
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that the Credit Parties have entered into the Minimum Hedge
Volumes (and to the extent not listed on Schedule 7.20, setting forth a true and
complete list of such Minimum Hedge Volumes, the material terms thereof
(including the average price per volume of the Minimum Hedge Volumes for each of
the Initial Measurement Period, the Second Measurement Period and the Third
Measurement Period, type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any credit support
agreements relating thereto (other than the Loan Documents) and any margin
required or supplied under any credit support document, and the counterparty to
each such agreement).
Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or reasonably satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Effective Date specifying its
objection thereto. All documents executed or submitted pursuant to this
Section 6.01 by and on behalf of the Borrower or any of its Subsidiaries shall
be in form and substance reasonably satisfactory to the Administrative Agent and
its counsel. The obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02).
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing , and of the Issuing Bank to issue, increase,
renew or extend any Letter of Credit (including any Deemed Funding made on the
Effective Date except as expressly set forth below), is subject to the
satisfaction of the following conditions:
72

--------------------------------------------------------------------------------



(a)At the time of and immediately after giving effect to such Borrowing or the
issuance, increase, renewal or extension of such Letter of Credit, as
applicable, no Default or Borrowing Base Deficiency shall have occurred and be
continuing.
(b)(i) At the time of and immediately after giving effect to such Borrowing or
the issuance, increase, renewal or extension of such Letter of Credit, as
applicable, in each case occurring on the Effective Date (including any Deemed
Funding made on the Effective Date), no event, development or circumstance has
occurred since the Petition Date and shall then exist that has resulted in, or
could reasonably be expected to have, a Material Adverse Effect (excluding the
pendency of the Chapter 11 Cases) and (ii) at the time of and immediately after
giving effect to any other Borrowing or any other issuance, increase, renewal or
extension of any Letter of Credit, as applicable, no event, development or
circumstance has occurred since the Effective Date and shall then exist that has
resulted in, or could reasonably be expected to have, a Material Adverse Effect.
(c)The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (or, if already qualified by materiality,
Material Adverse Effect or a similar qualification, true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
increase, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, increase, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects (or, if already qualified by materiality,
Material Adverse Effect or a similar qualification, true and correct in all
respects) as of such specified earlier date.
(d)(i) The making of such Loan or the issuance, increase, renewal or extension
of such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and (ii) no Change in Law shall have occurred, and no litigation
shall be pending or threatened, which in either case does or, with respect to
any threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, increase, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
(e)Other than with respect to the Deemed Fundings, at the time of and
immediately after giving effect to such Borrowing or the issuance, increase,
renewal or extension of such Letter of Credit, as applicable, the Borrower,
together with the other Credit Parties, shall not have any Excess Cash.
(f)Other than with respect to the Deemed Fundings, the receipt by the
Administrative Agent of a Borrowing Request in accordance with Section 2.03 or a
request for a Letter of Credit (or an increase, extension or renewal of a Letter
of Credit) in accordance with Section 2.08(b), as applicable.
Each request for a Borrowing and each request for the issuance, increase,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Parent, OP LLC and the Borrower on the date
thereof as to the matters specified in Section 6.02(a) through (e) (or
Section 6.02(a) through (d) with respect to the Deemed Fundings).
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
73

--------------------------------------------------------------------------------



Each of the Parent, OP LLC and the Borrower represents and warrants to the
Lenders that:
Section 7.01 Organization; Powers. Each of the Parent, OP LLC, the Borrower, the
Restricted Subsidiaries and each DevCo is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, have
all requisite power and authority, and have all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.
Section 7.02 Authority; Enforceability. The Debt Transactions are within the
Parent’s, OP LLC’s, the Borrower’s, each Guarantor’s corporate, limited
liability company or partnership, as applicable, powers and have been duly
authorized by all necessary corporate, limited liability company, partnership
and, if required, shareholder, member or partner action (including any action
required to be taken by any class of directors of the Parent, OP LLC, the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Debt Transactions). Each Loan Document to
which the Parent, OP LLC, the Borrower and each Guarantor is a party has been
duly executed and delivered by the Borrower and such Guarantor and constitutes a
legal, valid and binding obligation of the Parent, OP LLC, the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 7.03 Approvals; No Conflicts. The Debt Transactions  do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Parent, OP LLC,
the Borrower or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than  the recording and filing of the Security
Instruments as required by this Agreement,  those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents and  those
consents, approvals or filings that are customarily obtained after the closing
of an acquisition of Oil and Gas Properties,  will not violate (i) the charter,
by-laws or other organizational documents of the Parent, OP LLC, the Borrower,
any Restricted Subsidiary or any DevCo or (ii) any applicable law or regulation
or any order of any Governmental Authority, other than any such violation that
could not reasonably be expected to have a Material Adverse Effect or an adverse
effect on the enforceability of the Loan Documents,  will not violate or result
in a default under any material indenture, agreement or other instrument binding
upon the Parent, OP LLC, the Borrower, any Restricted Subsidiary or any DevCo or
their respective Properties, or give rise to a right thereunder to require any
payment to be made by the Parent, OP LLC, the Borrower, such Restricted
Subsidiary or such DevCo,  will not result in the creation or imposition of any
Lien on any material Property of the Parent, OP LLC, the Borrower, any
Restricted Subsidiary or any DevCo (other than the Liens created by the Loan
Documents and the Permitted OMP Credit Facility Liens encumbering the Property
of the DevCos to the extent that such Property consists solely of Collateral).
74

--------------------------------------------------------------------------------



Section 7.04 Financial Condition; No Material Adverse Change.
(a)The Parent has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2019, reported on by
PricewaterhouseCoopers LLP, independent public accountants and (ii) its
unaudited consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the fiscal quarter ended September 30, 2020.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject, in the case of clause (ii), to the absence of
footnotes and normal year-end audit adjustments.
(b)Since the Effective Date, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
(c)None of the Parent, OP LLC, the Borrower, any Restricted Subsidiary or any
DevCo has on the date hereof any material Debt (including Disqualified Capital
Stock) or any material off-balance sheet liabilities or partnerships, unusual
forward or long-term commitments or unrealized or anticipated losses from any
such unfavorable commitments that are, in the aggregate, material to the balance
sheet and statements of income, stockholders equity and cash flows of the
Parent, OP LLC, the Borrower, the Restricted Subsidiaries and the DevCos on a
consolidated basis and are not reflected on such balance sheets and statements
of income, stockholders equity and cash flows (including in the footnotes to
such financial statements) or otherwise permitted under Section 9.02.
Section 7.05 Litigation.
(a)Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority, including the FERC or any equivalent state regulatory agency, pending
against or, to the knowledge of the Parent, OP LLC or the Borrower, threatened
in writing against the Borrower or any Restricted Subsidiary or any DevCo
(i) not fully covered by insurance (except for normal deductibles) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that involve any Loan Document or the Debt
Transactions.
(b)Since the Effective Date, there has been no change in the status of the
matters disclosed in Schedule 7.05 that, individually or in the aggregate, has
resulted in a Material Adverse Effect.
Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on the Parent, OP LLC, the Borrower
or the DevCos:
(a)the Borrower and the Subsidiaries and the DevCos, including with respect to
each of their respective Properties and operations thereon are, and within all
applicable statute of limitation periods have been, in compliance with all
applicable Environmental Laws;
(b)the Borrower and the Subsidiaries and the DevCos have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of Borrower or the Subsidiaries or the DevCos has received
any written notice or, to the knowledge of Parent, OP LLC, the Borrower or the
DevCos, oral
75

--------------------------------------------------------------------------------



notice that any such existing Environmental Permit will be revoked or that any
application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;
(c)there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or
to the knowledge of the Parent, OP LLC or the Borrower, threatened in writing
against the Borrower or the Subsidiaries or the DevCos, including with respect
to any of their respective Properties or as a result of any operations at the
Properties;
(d)none of the Properties of any Credit Party or any DevCo contain or have
contained any:  underground storage tanks for Hazardous Materials;
 asbestos-containing materials; or  landfills or dumps;  hazardous waste
management units as defined pursuant to RCRA or any comparable state law; or
 sites on or proposed for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published; pursuant to
any comparable state law, in each case that would reasonably be expected to
result in liability under Environmental Law for Parent, OP LLC, the Borrower or
the DevCos under Environmental Law;
(e)there has been no Release or threatened Release, of Hazardous Materials at,
on, under or from any of Borrower’s or the Subsidiaries’ or the DevCos’
Properties, there are no investigations, remediations, abatements, removals, or
monitorings of Hazardous Materials required under applicable Environmental Laws
at such Properties and, to the knowledge of the Parent, OP LLC or the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property, in each case that could reasonably be expected to result in liability
for Parent, OP LLC, the Borrower or the DevCos under Environmental Law;
(f)neither the Borrower nor the Subsidiaries nor the DevCos has received any
written notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Borrower’s or the
Subsidiaries’ or the DevCo’s Properties;
(g)there has been no exposure of any Person to any Hazardous Materials as a
result of or in connection with the operations and businesses of any of the
Borrower’s or the Subsidiaries’ or the DevCos’ Properties that would reasonably
be expected to form the basis for a claim against Parent, OP LLC, the Borrower
or the DevCos for damages or compensation under Environmental Law; and
(h)the Borrower and the Subsidiaries and the DevCos have provided to Lenders
copies of all environmental site assessment reports, investigations, studies and
analyses in the Borrowers, Subsidiaries, or DevCos custody, possession or
control bearing on any alleged non-compliance with or liability under
Environmental Laws (including with respect to any Environmental Permits required
for the operation of the Properties of the Borrower and the Subsidiaries and the
DevCos) that are in any of the Borrower’s or the Subsidiaries’ or the DevCos’
possession or control and relating to their respective Properties or operations
thereon.
76

--------------------------------------------------------------------------------



Section 7.07 Compliance with the Laws and Agreements; No Defaults or Borrowing
Base Deficiency.
(a)Each of the Parent, OP LLC, the Borrower, each Restricted Subsidiary and each
DevCo is in compliance with all Governmental Requirements applicable to it or
its Property and all material agreements and other instruments binding upon it
or its Property, and possesses all licenses, permits, franchises, exemptions,
approvals and other governmental authorizations necessary for the ownership of
its Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(b)No Default or Borrowing Base Deficiency has occurred and is continuing.
Section 7.08 Investment Company Act. None of the Parent, OP LLC, the Borrower,
any Restricted Subsidiary nor any DevCo is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.
Section 7.09 Taxes. Each of the Parent, OP LLC, the Borrower, the Restricted
Subsidiaries and the DevCos has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except  Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent, OP
LLC, the Borrower, such Restricted Subsidiary or such DevCo, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or  to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Parent, OP LLC, the Borrower, the Restricted Subsidiaries and the DevCos in
respect of Taxes and other governmental charges are, in the reasonable opinion
of the Parent, OP LLC and the Borrower, adequate.
Section 7.10 ERISA.
(a)Except as would not reasonably be expected, individually or in the aggregate,
to result in a material liability to the Borrower or any of its Subsidiaries;
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) the
Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan; and (iii) each Plan is, and has been, maintained in substantial compliance
with its terms, ERISA and, where applicable, the Code.
(b)None of the Borrower, its Subsidiaries or any ERISA Affiliates are required
to contribute to, or have any other direct or contingent liability in respect
of, any Multiemployer Plan that, when taken together with all other such
contribution obligations and liabilities to any other Multiemployer Plan, would
reasonably be expected to result in a material liability to the Borrower or any
of its Subsidiaries. None of the Borrower, its Subsidiaries or any ERISA
Affiliate has (i) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (ii) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under section 4007 of ERISA that
are not past due that, in either case of (i) or (ii), would reasonably be
expected to result in a material liability to the Borrower or any of its
Subsidiaries. The present value of all accrued benefits under each Plan that is
subject to Title IV of ERISA (based on those assumptions used to fund such Plan)
did not, as of the last annual valuation date prior to the date on which
77

--------------------------------------------------------------------------------



this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by a material amount.
(c)None of the Borrower or the Subsidiaries, nor any ERISA Affiliate, sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, that provides benefits to former employees of such
entities, other than continuation coverage under Section 4980B of the Code, that
may not be terminated by the applicable plan sponsor in its sole discretion at
any time without any material liability, other than the payment of claims
incurred as of the date of such termination pursuant to the terms of such plan
and the requirements of applicable law.
(d)None of the Borrower or its Subsidiaries sponsors, maintains or contributes
to any employee pension plan, as defined in section 3(2) of ERISA, that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code.
Section 7.11 Disclosure; No Material Misstatements. The Parent, OP LLC and the
Borrower have disclosed to the Administrative Agent all matters, except for
matters that could reasonably be expected to be known already by the Lenders,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the other written reports, financial
statements, certificates or other written information, taken as a whole,
furnished by or on behalf of the Parent, OP LLC, the Borrower or any Restricted
Subsidiary or any DevCo to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) (other than
information of a general industry nature or constituting projections, projected
financial information, forward-looking information or prospect information)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projections, projected financial information, forward-looking
information or information regarding future prospects, the Parent, OP LLC and
the Borrower represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time. There are no
statements or conclusions in any Reserve Report which are based upon or include
materially misleading information of a material fact or fail to take into
account known material information regarding the matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Parent, OP LLC, the Borrower, the Restricted
Subsidiaries and the DevCos do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate.
Section 7.12 Insurance. The Parent, OP LLC and the Borrower have, and have
caused all of their respective Restricted Subsidiaries and the DevCos to have,
 all insurance policies sufficient for the compliance by each of them with all
material Governmental Requirements and all material agreements and  insurance
coverage in at least amounts and against such risks as are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Parent, OP LLC, the Borrower and
their respective Restricted Subsidiaries and the DevCos. The Administrative
Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent has been named as loss
payee with respect to Property loss insurance.
Section 7.13 Restriction on Liens. None of the Parent, OP LLC, the Borrower nor
any of the Restricted Subsidiaries nor any DevCo is a party to any material
agreement or arrangement, or subject to
78

--------------------------------------------------------------------------------



any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent for the benefit
of the Secured Parties on or in respect of their Properties constituting
Collateral to secure the Indebtedness and the Loan Documents, other than as
permitted under Section 9.16.
Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14, as of the
Effective Date the Parent has no Subsidiaries. The Parent has no Foreign
Subsidiaries. As of the Effective Date, Schedule 7.14 identifies each Subsidiary
as either “Restricted” or “Unrestricted”, and each Restricted Subsidiary on such
schedule is a Wholly-Owned Subsidiary other than the General Partner. 100% of
the Equity Interests in each DevCo is owned collectively directly or indirectly
by OMS and directly or indirectly by OMP.
Section 7.15 Location of Business and Offices. As of the Effective Date, the
Borrower’s jurisdiction of organization is the State of Delaware; the name of
the Borrower as listed in the public records of its jurisdiction of organization
is “Oasis Petroleum North America LLC”; and the organizational identification
number of the Borrower in its jurisdiction of organization is 4354265. As of the
Effective Date, the Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01. As of the
Effective Date, the jurisdiction of organization of OP LLC is the State of
Delaware; the name of OP LLC as listed in the public records of its jurisdiction
of organization is “Oasis Petroleum LLC”, and the organizational identification
number of OP LLC in its jurisdiction of organization is 4307625. As of the
Effective Date, the principal place of business and chief executive offices of
OP LLC are located at the address specified in Section 12.01. As of the
Effective Date, the jurisdiction of organization of the Parent is the State of
Delaware; the name of the Parent as listed in the public records of its
jurisdiction of organization is “Oasis Petroleum Inc.”, and the organizational
identification number of the Parent in its jurisdiction of organization is
4793429. As of the Effective Date, the principal place of business and chief
executive offices of the Parent are located at the address specified in
Section 12.01. As of the Effective Date, each other Guarantor’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.14.
Section 7.16 Properties; Titles, Etc.
(a)Except as set forth in Schedule 7.16, each of the Borrower and the Restricted
Subsidiaries has good and defensible title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to all
its material personal Properties, in each case, free and clear of all Liens
except Liens permitted by Section 9.03. After giving full effect to the Excepted
Liens, the Borrower or the Restricted Subsidiary specified as the owner owns the
net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, other than reductions
in such interests resulting from any actions permitted under Section 9.12 or
from the election of the Borrower to not participate in any operation in respect
of an Oil and Gas Property, and the ownership of such Properties shall not in
any material respect obligate the Borrower or such Restricted Subsidiary to bear
the costs and expenses relating to the maintenance, development and operations
of each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Property, other than
excesses (i) relating to customary provisions of operating agreements requiring
parties thereto to pay to the operator the share of costs of a defaulting party,
(ii) resulting from the acquisition of the interest of any non-
79

--------------------------------------------------------------------------------



participating parties pursuant to customary provisions of joint operating
agreements or (iii) resulting from interests acquired pursuant to compulsory
pooling statutes.
(b)All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, in each case, except as could not
be reasonably expected to have a Material Adverse Effect.
(c)The rights and Properties presently owned, leased or licensed by the Borrower
and the Restricted Subsidiaries including all easements and rights of way,
include all rights and Properties necessary to permit the Borrower and the
Restricted Subsidiaries to conduct their business in all material respects in
the same manner as its business has been conducted prior to the date hereof.
(d)All of the Properties of the Borrower and the Restricted Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, ordinary wear and tear excepted, except as could not reasonably be
expected to have a Material Adverse Effect.
(e)The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and the Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.
Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and the
Restricted Subsidiaries have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all Governmental Requirements and
in conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries. Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(a) no Oil and Gas Property of the Borrower or any Restricted Subsidiary is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Borrower or any Restricted Subsidiary is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Restricted Subsidiary.
80

--------------------------------------------------------------------------------



Section 7.18 Gas Imbalances, Prepayments. As of the Effective Date and as of the
date of each certificate required to be delivered pursuant to Section 8.12(c),
except as set forth on Schedule 7.18 or on the most recent certificate delivered
pursuant to Section 8.12(c), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require the Borrower or any of the
Restricted Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding 75,000 Mcf of gas (on an Mcf equivalent basis) in the
aggregate.
Section 7.19 Marketing of Production. As of the Effective Date and as of the
date of each certificate required to be delivered pursuant to Section 8.12(c),
except for contracts listed on Schedule 7.19, or otherwise either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or the Restricted Subsidiaries are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity), no material agreements exist
which are not cancelable on sixty (60) days’ notice or less without penalty or
detriment for the sale of production from the Borrower’s or the Restricted
Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and (b)
have a maturity or expiry date of longer than six (6) months from the date
hereof.
Section 7.20 Swap Agreements and Qualified ECP Guarantor. Schedule 7.20, as of
the date hereof, and after the date hereof, as of the date of each report
required to be delivered by the Borrower pursuant to Section 8.01(e), sets
forth, a true and complete list of all Swap Agreements of the Borrower and each
Restricted Subsidiary, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the estimated
net mark-to-market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) (other than the Loan Documents) and,
to the extent that the counterparty to such agreement is not a Lender or an
Affiliate of a Lender, the counterparty to each such agreement. The Parent, OP
LLC and the Borrower are each Qualified ECP Guarantors.
Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used to  provide working capital for exploration
and production operations,  provide funding for general corporate purposes and
repay Swingline Loans. The Parent, OP LLC, the Borrower, the Restricted
Subsidiaries and the DevCos are not engaged principally, or as one of its or
their important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board or any
Anti-Corruption Laws.
Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby and on the occasion of any Borrowing (including the initial funding) and
of the issuance, increase, renewal or extension of any Letter of Credit, the
Parent, OP LLC, the Borrower and the Restricted Subsidiaries, taken as a whole,
are Solvent.
Section 7.23 Anti-Corruption Laws. None of the Parent, OP LLC or the Borrower
nor any of their respective Subsidiaries nor any DevCo, nor, to their knowledge,
any director, officer, agent, employee or Affiliate of the Parent, OP LLC or the
Borrower or any of their respective Subsidiaries or any DevCo is aware of or has
taken any action, directly or indirectly, that would result in a material
violation
81

--------------------------------------------------------------------------------



by such Persons of any Anti-Corruption Laws, including without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of any
Anti-Corruption Law; and, the Parent, OP LLC and the Borrower, and their
respective Subsidiaries and the DevCos and, to their knowledge, each of their
respective Affiliates have conducted their business in material compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
Section 7.24 Sanctions. None of the Parent, OP LLC, the Borrower nor any of
their respective Subsidiaries nor any DevCo, nor, to knowledge of the Parent, OP
LLC or the Borrower, any director, officer, agent, employee or any Affiliate of
the Parent, OP LLC or the Borrower or any of their respective Subsidiaries or
any DevCo is a Sanctioned Person, and the Parent, OP LLC and the Borrower will
not directly or indirectly use the proceeds from the Loans or lend, contribute
or otherwise make available such proceeds to any Subsidiary, any DevCo, joint
venture partner or other Person, for the purpose of financing the activities of
any Person currently subject to any applicable Sanctions.
Section 7.25 OP International. As of the Effective Date, OP International and
its Subsidiaries own no assets other than Equity Interests in subsidiaries that
do not own assets.
Section 7.26 EEA Financial Institutions. No Credit Party or any DevCo is an EEA
Financial Institution.
Section 7.27 DevCo Properties.
(a)Each DevCo has good and valid title to, valid leasehold interests in, or
valid easements, rights of way or other property interests in all of the
Midstream Properties owned by it free and clear of all Liens except Excepted
Liens and Permitted OMP Credit Facility Liens.
(b)The Gathering Systems of each DevCo are covered by valid and subsisting
recorded fee deeds, leases, easements, rights of way, servitudes, permits,
licenses and other instruments and agreements (collectively, “Rights of Way”) in
favor of the DevCos (or their predecessors in interest), except where the
failure of the Gathering Systems to be so covered, individually or in the
aggregate,  does not interfere with the ordinary conduct of business of such
DevCo,  does not materially detract from the value or the use of the portion of
the Gathering Systems which are not covered and  could not reasonably be
expected to have a Material Adverse Effect.
(c)The Rights of Way of each DevCo establish a contiguous and continuous right
of way for the Gathering Systems and grant the DevCos (or their predecessors in
interest) the right to construct, operate, and maintain the Gathering Systems
in, over, under, or across the land covered thereby in the same way that a
prudent owner and operator would inspect, operate, repair, and maintain similar
assets and in the same way as the DevCos have inspected, operated, repaired, and
maintained the Gathering Systems prior to the Effective Date; provided, however,
(i) some of the Rights of Way granted to the DevCos (or their predecessors in
interest) by private parties and Governmental Authorities are revocable at the
right of the applicable grantor, (ii) some of the Rights of Way cross properties
are subject to liens in favor of third parties that have not been subordinated
to the Rights of Way, and (iii) some Rights of Way are subject to certain
defects, limitations and restrictions; provided, further, none of the
82

--------------------------------------------------------------------------------



limitations, defects, and restrictions described in clauses (i), (ii) and (iii)
above, individually or in the aggregate, (A) interfere with the ordinary conduct
of business of the DevCos, (B) materially detract from the value or the use of
the portion of the Gathering Systems which are covered or (C) could reasonably
be expected to have a Material Adverse Effect.
(d)Each Processing Plant of the DevCos is or will be located on lands covered by
fee deeds, real property leases, or other instruments (collectively “Deeds”) in
favor of the DevCos (or their predecessors in interest) and their respective
successors and assigns. The Deeds grant the DevCos (or their predecessors in
interest) the right to construct, operate, and maintain such Processing Plant on
the land covered thereby in the same way that a prudent owner and operator would
inspect, operate, repair, and maintain similar assets.
(e)All Rights of Way and all Deeds necessary for the conduct of the business of
the DevCos are valid and subsisting, in full force and effect, and there exists
no breach, default or event or circumstance that, with the giving of notice or
the passage of time or both, would give rise to a default under any such Rights
of Way or Deeds that could reasonably be expected to have a Material Adverse
Effect. All rental and other payments due under any Rights of Way or Deeds by
the DevCos (and their predecessors in interest) have been duly paid in
accordance with the terms thereof, except to the extent that a failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(f)The rights and Properties presently owned, leased or licensed by the DevCos,
including all Rights of Way and Deeds, include all rights and Properties
necessary to permit the DevCos to conduct their businesses in all material
respects in the same manner as such businesses have been conducted prior to the
date hereof.
(g)Neither the businesses nor the Properties of the DevCos is affected in any
manner that could reasonably be expected to have a Material Adverse Effect as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy.
(h)No eminent domain proceeding or taking has been commenced or, to the
knowledge of the DevCos is contemplated with respect to all or any portion of
the Midstream Properties of the DevCos, except for that which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
(i)[Reserved.]
(j)Except for such acts or failures to act as could not be reasonably expected
to have a Material Adverse Effect, the offices, plants, gas processing plants,
pipelines, improvements, fixtures, equipment, and other Property owned, leased
or used by each DevCo in the conduct of its business is being maintained in a
state adequate to conduct normal operations, in good operating condition,
subject to ordinary wear and tear, and routine maintenance or repair, sufficient
for the operation of such business as currently conducted, and in conformity
with all Governmental Requirements relating thereto.
Section 7.28 FERC. To the extent, if any, that any portion of the Gathering
Systems of any DevCo is an interstate common carrier pipeline subject to the
jurisdiction of the FERC (an “Interstate Pipeline”):
83

--------------------------------------------------------------------------------



(a)The rates on file with the FERC with respect to such Interstate Pipeline are
just and reasonable pursuant to the Interstate Commerce Act and Energy Policy
Act of 1992 and regulations enacted thereunder, and to the knowledge of the
Parent and the Borrower, no provision of the tariff containing such rates is
unduly discriminatory or preferential.
(b)Each DevCo is in compliance, in all material respects, with all rules,
regulations and orders of the FERC applicable to such Interstate Pipeline.
(c)As of the date of this Agreement, no DevCo is liable for any refunds or
interest thereon as a result of an order from the FERC.
(d)Each applicable DevCo’s report, if any, on Form 6 filed with the FERC
complies as to form with all applicable legal requirements and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements therein not misleading.
(e)Without limiting the generality of Section 7.07(a) of this Agreement, no
certificate, license, permit, consent, authorization or order (to the extent not
otherwise obtained) is required by any DevCo from the FERC to construct, own,
operate and maintain any such Interstate Pipeline or to transport and/or
distribute Refined Products on such Interstate Pipeline under existing contracts
and agreements as the Interstate Pipelines are presently owned, operated and
maintained.
Section 7.29 State Regulation. Each DevCo is in compliance, in all material
respects, with all rules, regulations and orders of all rules, regulations and
orders of any State agency with jurisdiction to regulate its Midstream
Properties, and as of the date of this Agreement, no DevCo is liable for any
refunds or interest thereon as a result of an order from any such State agency.
Section 7.30 Title to Refined Products. No DevCo has title to any of the Refined
Products which are transported and/or distributed through the Gathering Systems,
except pursuant to agreements under which the relevant DevCo does not have any
exposure to commodity price volatility as a result of having title to such
Refined Products.
Section 7.31 Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.
ARTICLE VIII
AFFIRMATIVE COVENANTS
Until Payment in Full has occurred, each of the Parent, OP LLC and the Borrower
covenants and agrees with the Lenders that:
Section 8.01 Financial Statements; Other Information. The Parent, OP LLC and/or
the Borrower will furnish to the Administrative Agent, for distribution to each
Lender:
(a)Annual Financial Statements. In accordance with then applicable law and not
later than ninety (90) days after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of operations,
members’ equity and cash flows as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year
(except for the fiscal year ending December 31, 2020 for which no comparison
shall be required to be delivered other than as required by Accounting Standard
Codification 852), all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any
84

--------------------------------------------------------------------------------



qualification or exception as to the scope of such audit, other than solely with
respect to, or resulting from (i) the Maturity Date occurring within one year
from the time such opinion is delivered or (ii) any potential inability to
satisfy any financial maintenance covenant on a future date or in a future
period) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its Consolidated Subsidiaries and the DevCos on a consolidated
basis in accordance with GAAP consistently applied.
(b)Quarterly Financial Statements. In accordance with then applicable law and
not later than sixty (60) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Parent, its consolidated balance
sheet and related statements of operations, members’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (except for any fiscal quarters ending on
or prior to September 30, 2020 for which no comparison shall be required to be
delivered other than as required by Accounting Standard Codification 852), all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
Consolidated Subsidiaries and the DevCos on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.
(c)Certificate of Financial Officer - Compliance. Concurrently with any delivery
of financial statements under Section 8.01(a) or Section 8.01(b), a certificate
of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) setting forth any update to Schedule 7.14
that would be necessary to the extent the representations under Section 7.14 and
Section 7.15 hereof and Section 4.05(a) of the Security Agreement were made as
of such date (which updates shall be a supplement to Schedule 7.14).
(d)Certificate of Financial Officer - Consolidating Information. Concurrently
with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer setting forth
 consolidating spreadsheets that show all Consolidated Unrestricted Subsidiaries
and the eliminating entries, in each case, in such form as would be presentable
to the auditors of the Parent.
(e)Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such quarter, a true and complete list of all Swap Agreements of the
Borrower and each Restricted Subsidiary, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the estimated net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.20 (other than the
Loan Documents), any margin required or supplied under any credit support
document, and the counterparty to each such agreement.
(f)Certificate of Insurer - Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance reasonably satisfactory to the
85

--------------------------------------------------------------------------------



Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.
(g)Other Accounting Reports. Promptly upon receipt thereof, a copy of each other
material report or letter submitted to the Parent, OP LLC, the Borrower or any
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Parent, OP LLC, the Borrower
or any such Subsidiary, and a copy of any response by the Parent, OP LLC, the
Borrower or any such Subsidiary, or the board of directors or other appropriate
governing body of the Parent, OP LLC, the Borrower or any such Subsidiary, to
such material letter or report.
(h)SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent, OP LLC, the Borrower or any
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.
(i)Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, material report or material notice furnished
to or by any Person pursuant to the terms of any preferred stock designation,
indenture, loan or credit or other similar agreement with respect to Material
Indebtedness, other than any Loan Document and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.
(j)Lists of Purchasers. Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 8.12, a list of all Persons
purchasing Hydrocarbons from the Borrower or any Restricted Subsidiary in
respect of the Oil and Gas Properties expected to account for 80% of the
revenues for the sale of Hydrocarbons produced from the Oil and Gas Properties
in the three month period immediately preceding the effective date of the most
recent Reserve Report.
(k)Notice of Sales of Oil and Gas Properties, Liquidation of Commodity Swap
Agreements or Casualty Events. Prior to the sale, transfer, assignment or other
disposition of any Oil or Gas Properties (or promptly following any Casualty
Events with respect thereto), Liquidation of any Swap Agreements in respect of
commodities or any Equity Interests in any Restricted Subsidiary pursuant to
Section 9.12(d), (e) or (f), in which such single sale, transfer, assignment,
disposition or Liquidation or series of sales, transfers, assignments,
dispositions or Liquidations pursuant to such provisions as of such date, since
the later of the last Redetermination Date and the last date on which the
Borrowing Base was adjusted pursuant to such provisions, exceeds 5.0% of the
then-effective Borrowing Base, written notice of such disposition, the price
thereof and the anticipated date of closing and any other details thereof
reasonably requested by the Administrative Agent or any Lender.
(l)[Reserved.]
(m)Information Regarding Borrower and Guarantors. Prompt written notice of (and
in any event at least ten (10) days prior thereto, or such later date as the
Administrative Agent may agree to in its sole discretion, but in any event with
respect to clauses (i), (ii) and (iii) hereof, not later than the occurrence
thereof) any change  in the Borrower’s or any Guarantor’s corporate name,  in
the location of the Borrower’s or any Guarantor’s chief executive office or
principal place of business,  in the Borrower’s or any Guarantor’s identity or
corporate structure or in the jurisdiction in which such Person is incorporated
or formed,  in the Borrower’s or any Guarantor’s organizational identification
number in
86

--------------------------------------------------------------------------------



such jurisdiction of organization, and  in the Borrower’s or any Guarantor’s
federal taxpayer identification number.
(n)Production Report and Lease Operating Statements. Within sixty (60) days
after the end of each of the first three fiscal quarters for each calendar month
during the then current fiscal year to date, and within ninety (90) days after
the end of the fiscal year, a report setting forth the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month during
such period from the Oil and Gas Properties described therein.
(o)Notice of Certain Changes. Promptly, but in any event within ten
(10) Business Days after the execution thereof (or such later date as the
Administrative Agent may agree in its sole discretion) unless earlier notice is
required by Section 8.01(m), copies of any amendment, modification or supplement
to the certificate or articles of incorporation, by-laws or any other organic
document of the Parent, OP LLC, the Borrower, any Restricted Subsidiary or any
DevCo.
(p)[Reserved.]
(q)Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of the Parent, OP LLC, the Borrower or any Restricted
Subsidiary (including, without limitation, any Plan, and any reports or other
information required to be filed with respect thereto under the Code or under
ERISA, and any Multiemployer Plan), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.
(r)Issuance of Senior Notes and Permitted Refinancing Debt. In the event the
Parent decides to issue Senior Notes (including any Convertible Notes) or any
Permitted Refinancing Debt as contemplated by Section 9.02(i), three (3)
Business Days prior written notice of such offering therefor, the amount thereof
and the anticipated date of closing and a copy of the preliminary offering
memorandum (if any) and the final offering memorandum (if any) and any other
material documents relating to such offering of Senior Notes or such Permitted
Refinancing Debt and whether such issuance of Debt is intended to Redeem any
Senior Notes (but with respect to any fees of the agents or arrangers
thereunder, to the extent permitted by, and subject to, the confidentiality
provisions thereof).
(s)Regulatory Notices. Promptly, but in any event within five (5) Business Days
after receipt thereof by any DevCo, a copy of any form of notice, summons,
citation, proceeding or order received from the FERC asserting jurisdiction over
any material portion of the Gathering Systems.
Documents required to be delivered pursuant to Section 8.01(a), (b), (g) or (h)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Parent or the Borrower posts such
documents, or provides a link thereto on the Parent’s or the Borrower’s public
website; or (ii) on which such documents are posted on the Parent’s or the
Borrower’s behalf on an Internet or intranet website (including the SEC’s EDGAR
website), if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).
The Administrative Agent may make available to the Lenders materials and/or
information provided by or on behalf of Parent, OP LLC and/or the Borrower
hereunder (collectively, “Company Materials”) by posting the Company Materials
on an Approved Electronic Platform. Parent, OP LLC and the Borrower
87

--------------------------------------------------------------------------------



hereby acknowledge that certain of the Lenders may from time to time elect to be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”) and the Borrower hereby agrees that (w) all Company Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Company Materials “PUBLIC,” Parent, OP LLC and the Borrower shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Company
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to Parent, OP LLC,
the Borrower or their respective securities for purposes of United States
Federal and state securities laws, (y) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Approved Electronic
Platform designated “Public Investor” and (z) the Administrative Agent shall be
entitled to treat Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Approved Electronic Platform not
designated “Public Investor.”
Section 8.02 Notices of Material Events. The Parent, OP LLC and/or the Borrower
will furnish to the Administrative Agent (for distribution to each Lender)
prompt written notice of the following:
(a)the occurrence of any Default;
(b)the filing or commencement of, or the threat in writing of, any action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Parent, OP LLC, the Borrower or
any Restricted Subsidiary or any DevCo not previously disclosed in writing to
the Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case could reasonably be expected to result in
liability in excess of $25,000,000, not fully covered by insurance, subject to
normal deductibles;
(c)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(d)any change in the information provided in any relevant Beneficial Ownership
Certification delivered hereunder that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 8.03 Existence; Conduct of Business. The Parent, OP LLC and the Borrower
will, and will cause each Restricted Subsidiary and DevCo to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties (or in the case of the DevCos, their Midstream Properties) are
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.11.
88

--------------------------------------------------------------------------------



Section 8.04 Payment of Taxes. The Parent, OP LLC and the Borrower will, and
will cause each Restricted Subsidiary and each DevCo to, pay its Tax liabilities
before the same shall become delinquent or in default, except where  the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Parent, OP LLC, the Borrower, such Restricted Subsidiary or
such DevCo has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or  the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect or result in the seizure or levy
of any material Property of the Parent, OP LLC, the Borrower, any Restricted
Subsidiary or any DevCo.
Section 8.05 Performance of Obligations under Loan Documents. The Parent, OP LLC
and the Borrower will pay the Notes according to the reading, tenor and effect
thereof, and the Parent, OP LLC and the Borrower will, and will cause each
Restricted Subsidiary and each DevCo to, do and perform every act and discharge
all of the obligations to be performed and discharged by them under the Loan
Documents, including, without limitation, this Agreement, at the time or times
and in the manner specified.
Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Restricted Subsidiary to:
(a)operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
(b)keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its Oil and Gas Properties and other Properties,
including, without limitation, all equipment, machinery and facilities, except,
in each case, where the failure to comply could not reasonably be expected to
have a Material Adverse Effect.
(c)promptly pay and discharge, or make reasonable and customary efforts to cause
to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(d)promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
89

--------------------------------------------------------------------------------



(e)operate its Oil and Gas Properties and other Properties or cause or make
reasonable and customary efforts to cause such Oil and Gas Properties and other
Properties to be operated in accordance with the practices of the industry and
in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements except, in each case, where the failure to
comply could not reasonably be expected to have a Material Adverse Effect.
(f)to the extent the Borrower is not the operator of any Property, the Borrower
shall use commercially reasonable efforts to cause the operator to comply with
this Section 8.06, but the failure of the operator to so comply will not, in and
of itself, constitute a Default or an Event of Default hereunder.
Section 8.07 Insurance. The Parent, OP LLC and the Borrower will, and will cause
each of their respective Restricted Subsidiaries and each DevCo to, maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The loss payable clauses or provisions in said insurance policy or
policies insuring any of the collateral for the Loans shall be endorsed in favor
of and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insureds” and/or “lender loss payees” and provide that the insurer will endeavor
to give at least thirty (30) days prior notice of any cancellation to the
Administrative Agent.
Section 8.08 Books and Records; Inspection Rights. The Parent, OP LLC and the
Borrower will, and will cause each Restricted Subsidiary and DevCo to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Parent, OP LLC and the Borrower will, and will cause each
Restricted Subsidiary and DevCo to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Credit Parties shall not be required to reimburse
any cost or expense related thereto more than once in any calendar year (unless
an Event of Default has occurred and is continuing).
Section 8.09 Compliance with Laws. The Parent, OP LLC and the Borrower will, and
will cause each Restricted Subsidiary and DevCo to, comply with all Governmental
Requirements applicable to it or its Property, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
Section 8.10 Environmental Matters.
(a)the Parent, OP LLC and the Borrower shall at their sole expense:  comply, and
shall cause each Subsidiary and each DevCo to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect;  not dispose of or otherwise Release, and shall cause
each Subsidiary and DevCo not to dispose of or otherwise Release, any Hazardous
Material, or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ or the DevCos’ Properties or any other Property to the extent
caused by the Borrower’s or any of its Subsidiaries’ or any DevCo’s operations
except in compliance with applicable Environmental Laws, the disposal or Release
of which could reasonably be expected to have a Material Adverse Effect;  timely
obtain or file, and shall cause each Subsidiary to timely obtain or file, all
notices, and Environmental Permits, if any, required under applicable
Environmental Laws to be obtained or filed in connection with
90

--------------------------------------------------------------------------------



the operation or use of the Borrower’s or the Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect and  promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary and DevCo to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required of Parent, OP LLC, the Borrower or any Subsidiary or
DevCo under applicable Environmental Laws because of or in connection with the
actual or suspected past, present or future disposal or other Release of any
Hazardous Material on, under, about or from any of the Borrower’s or the
Subsidiaries’ or the DevCos’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect.
(b)The Parent, OP LLC and the Borrower will promptly, but in no event later than
five (5) days after the Borrower’s knowledge of the occurrence of a triggering
event, notify the Administrative Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against the
Borrower or the Subsidiaries or the DevCos or their respective Properties of
which the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $25,000,000 not fully covered by insurance,
subject to normal deductibles.
(c)The Parent, OP LLC and the Borrower will, and will cause each Subsidiary to,
provide environmental audits and tests in accordance with American Society of
Testing Materials standards upon reasonable request by the Administrative Agent
(i) in the event of any Event of Default (or as otherwise may reasonably be
requested by the Administrative Agent in the event of a Release or threatened
Release of Hazardous Materials that could reasonably be expected to have a
Material Adverse Effect), or (ii) obtained in connection with any future
acquisitions of Oil and Gas Properties or other Properties.
Section 8.11 Further Assurances.
(a)The Parent, OP LLC and the Borrower at their sole expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Parent, OP LLC, the Borrower or any Restricted Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Indebtedness, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.
(b)The Parent, OP LLC and the Borrower hereby authorizes the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral without the signature of
the Borrower or any other Guarantor where permitted by law. A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. The Parent, OP LLC and the Borrower
acknowledge and agree that any such financing statement
91

--------------------------------------------------------------------------------



may describe the collateral as “all assets” of the applicable Credit Party or
words of similar effect as may be required by the Administrative Agent
Section 8.12 Reserve Reports.
(a)On or before March 1st and September 1st of each year, commencing March 1,
2021, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Properties of the Credit Parties as of
the immediately preceding January 1 and July 1. The Reserve Report as of
January 1 of each year shall be comprised of  (i) a report prepared by one or
more Approved Petroleum Engineers with regards to not less than 90% of the total
value of the Proved Reserves of the Credit Parties and  (ii) a report on the
remainder of the Oil and Gas Properties of the Credit Parties prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
that such portion of such Reserve Report (x) is true and correct in all material
respects, and (y) has been prepared in accordance with the procedures used to
prepare the portion of such Reserve Report that was prepared by one or more
Approved Petroleum Engineers. The July 1 Reserve Report of each year shall be
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report (A) to be true and accurate in all material
respects and (B) to have been prepared in accordance with the procedures used in
the immediately preceding January 1 Reserve Report. For purposes of this
Section 8.12(a), with respect to any Reserve Report (or portion thereof)
prepared by or under the supervision of the chief engineer of the Borrower, it
is understood that projections concerning volumes attributable to the Oil and
Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that none of the Parent, OP LLC, the Borrower, the Restricted
Subsidiaries or such Responsible Officer warrants that such opinions, estimates
and projections will ultimately prove to have been accurate.
(b)In the event of an Interim Redetermination, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report prepared by or under the
supervision of the chief engineer of the Borrower who shall certify such Reserve
Report to be true and accurate in all material respects, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and projections and that
none of the Parent, OP LLC, the Borrower, the Restricted Subsidiaries or such
Responsible Officer warrants that such opinions, estimates and projections will
ultimately prove to have been accurate, and to have been prepared in accordance
with the procedures used in the immediately preceding January 1 Reserve Report.
For any Interim Redetermination requested by the Administrative Agent or the
Borrower pursuant to Section 2.07(b), the Borrower shall provide such Reserve
Report with an “as of” date as required by the Administrative Agent as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request.
(c)No later than (x) March 15 in the case of the Reserve Report required to be
delivered on or prior to March 1, (y) September 15 in the case of the Reserve
Report required to be delivered on or prior to September 1 and (z) fifteen (15)
days after any Reserve Report delivered pursuant to Section 8.12(b), the
Borrower shall provide to the Administrative Agent and the Lenders a certificate
from a Responsible Officer certifying that: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct in all material respects, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that none the Parent, OP
LLC, the Borrower, the Subsidiaries or such Responsible Officer warrants that
such opinions, estimates and projections will ultimately prove to have been
accurate, (ii) the Borrower or the Restricted Subsidiaries owns good and
defensible title to the Oil
92

--------------------------------------------------------------------------------



and Gas Properties evaluated in such Reserve Report and such Properties are free
of all Liens except for Liens permitted by Section 9.03, (iii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.18 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrower or any Restricted Subsidiary to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas Properties (as defined in
subsections (a), (b), (c), (d) and (e) of the definition thereof) have been sold
pursuant to Section 9.12(d), (e) or (f) since the date of the last Borrowing
Base determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties (as defined in
subsections (a), (b), (c), (d) and (e) of the definition thereof) sold pursuant
to Section 9.12(d), (e) or (f) and in such detail as reasonably required by the
Administrative Agent; provided that, this clause (iv) shall not apply to the
sale of oil that would not otherwise be included in such certificate but for the
fact that it has been stored in tanks in the ordinary course of business for a
short period of time pending collection and sale, (v)  attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the Effective Date and (vi)
 attached thereto is a schedule of the Oil and Gas Properties evaluated by such
Reserve Report that are Mortgaged Properties and demonstrating the percentage of
the total value of Proved Reserves that such Mortgaged Properties represent in
compliance with Section 8.14(a).
Section 8.13 Title Information.
(a)On or before the delivery to the Administrative Agent and the Lenders of each
Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report, so that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, reasonably
satisfactory title information on at least 90% of the total value of the Proved
Reserves evaluated by such Reserve Report.
(b)If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within sixty (60) days of notice from
the Administrative Agent that title defects or exceptions exist with respect to
such additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least 90% of the value of the Proved Reserves evaluated by
such Reserve Report.
(c)If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the sixty (60) day period
or the Borrower does not comply with the requirements to provide reasonably
acceptable title information covering 90% of the value of the Proved Reserves
evaluated in the most recent Reserve Report, such default shall not be a
Default, but instead the Administrative Agent and/or the Required Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at
93

--------------------------------------------------------------------------------



any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Required Lenders are not reasonably satisfied with title to any Mortgaged
Property after the sixty (60) day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 90% requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide reasonably acceptable title information on 90% of the
value of the Proved Reserves. This new Borrowing Base shall become effective
immediately after receipt of such notice.
Section 8.14 Additional Collateral; Additional Guarantors.
(a)In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 90% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
90% of such total value, then the Borrower shall, and shall cause the Restricted
Subsidiaries to, grant, within thirty (30) days of delivery of the certificate
required under Section 8.12(c) (or such later date as the Administrative Agent
may agree in its sole discretion but in any event not to exceed sixty (60) days
after such delivery), to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (provided that Excepted Liens of the
type described in clauses (a) to (d) and (f) of the definition thereof may
exist, but subject to the provisos at the end of such definition) on additional
Oil and Gas Properties of the Credit Parties not already subject to a Lien of
the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 90% of such total value. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).
(b)The Parent, OP LLC and the Borrower shall promptly cause each Material
Subsidiary and any other Domestic Subsidiary that guarantees any Debt of any
other Credit Party (in each case other than an Excluded Subsidiary), to
guarantee the Indebtedness pursuant to the Guaranty and Security Agreement. In
connection with any such guaranty, the Parent, OP LLC and the Borrower shall
 cause such Domestic Subsidiary to execute and deliver the Guaranty and Security
Agreement or a supplement thereto, as applicable,  cause the Credit Party that
owns Equity Interests in such Domestic Subsidiary to pledge all of the Equity
Interests of such new Domestic Subsidiary pursuant to the Guaranty and Security
Agreement (including, without limitation, delivery (if applicable) of original
certificates evidencing the Equity Interests of such Domestic Subsidiary,
together with an appropriate undated stock powers for each certificate duly
executed in blank by the registered owner thereof) and  execute and deliver such
other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
(c)[Reserved.]
(d)Notwithstanding any provision in any of the Loan Documents to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured
94

--------------------------------------------------------------------------------



(Mobile) Home (as defined in the applicable Flood Insurance Regulations) owned
by any Credit Party included in the Mortgaged Property and no Building or
Manufactured (Mobile) Home shall be encumbered by any Security Instrument;
provided, that  the applicable Credit Party’s interests in all lands and
Hydrocarbons situated under any such Building or Manufactured (Mobile) Home
shall be included in the Mortgaged Property and shall be encumbered by the
Security Instruments and  the Parent, OP LLC and the Borrower shall not, and
shall not permit any of their respective Restricted Subsidiaries to, permit to
exist any Lien on any Building or Manufactured (Mobile) Home except Excepted
Liens.
Section 8.15 ERISA Compliance. The Borrower will promptly furnish and will cause
its Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) copies of each annual and other report with respect to
each Plan or any trust created thereunder to the extent such report is
reasonably requested of the Borrower by the Administrative Agent and (ii)
immediately upon becoming aware of the occurrence of any ERISA Event, a written
notice signed by the President or principal Financial Officer of the Borrower,
the Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature
thereof, what action the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto.
Section 8.16 DevCo Properties. The Parent, OP LLC and the Borrower will cause
each DevCo to:
(a)operate its Midstream Properties and other material Properties or cause such
Midstream and other material Properties to be operated in accordance with the
customary practices of the industry and in compliance with all applicable
contracts and agreements and in compliance with all Governmental Requirements,
including, without limitation, applicable proration requirements and
Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority, except, in each case, where the failure to comply
could not reasonably be expected to have a Material Adverse Effect.
(b)keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Midstream Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except where failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(c)promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Midstream Properties and other
material Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
(d)maintain or cause the maintenance of the interests and rights which are
necessary to maintain the Rights of Way for the Gathering Systems and to
maintain the other Midstream Properties, and which individually or in the
aggregate, could, if not maintained, reasonably be expected to have a Material
Adverse Effect.
(e)subject to Excepted Liens, maintain the Gathering Systems within the confines
of the Rights of Way without encroachment upon any adjoining property and
maintain the Processing Plants
95

--------------------------------------------------------------------------------



within the boundaries of the Deeds and without encroachment upon any adjoining
property, except where failure to do so could not reasonably be expected to have
a Material Adverse Effect.
(f)maintain such rights of ingress and egress necessary to permit the DevCos to
inspect, operate, repair, and maintain the Gathering Systems and the other
Midstream Properties to the extent that failure to maintain such rights,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and provided that the DevCos may hire third parties to
perform these functions.
(g)maintain all material agreements, licenses, permits, and other rights
required for any of the foregoing described in this Section 8.16 in full force
and effect in accordance with their terms, timely make any payments due
thereunder, and prevent any default thereunder which could result in a
termination or loss thereof, except any such failure to pay or default that
could not reasonably, individually or in the aggregate, be expected to cause a
Material Adverse Effect.
(h)to the extent any DevCo is not the operator of any Property, such DevCo shall
use commercially reasonable efforts to cause the operator to comply with this
Section 8.16, but failure of the operator to so comply will not constitute a
Default or Event of Default hereunder.
Section 8.17 Marketing Activities. The Parent, OP LLC and the Borrower will not,
and will not permit any Restricted Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than  contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract,  contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas
Properties of the Borrower and the Restricted Subsidiaries that the Borrower or
one of the Restricted Subsidiaries has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and  other contracts for the
purchase and/or sale of Hydrocarbons of third parties  which have generally
offsetting provisions (i.e., corresponding pricing mechanics, delivery dates and
points and volumes) such that no “position” is taken and  for which appropriate
credit support has been taken to alleviate the material credit risks of the
counterparty thereto.
Section 8.18 Commodity Exchange Act Keepwell Provisions. Each of the Parent, OP
LLC and the Borrower, to the extent that it is a Qualified ECP Guarantor, hereby
guarantees the payment and performance of all Indebtedness of each Credit Party
(other than itself) and absolutely, unconditionally and irrevocably undertakes
to provide such funds or other support as may be needed from time to time by
each Credit Party (other than itself) in order for such Credit Party to honor
its obligations under the Guaranty and Security Agreement including obligations
with respect to Swap Agreements (provided, however, that the Parent, OP LLC and
the Borrower, to the extent each is a Qualified ECP Guarantor, shall only be
liable under this Section 8.18 for the maximum amount of such liability that can
be hereby incurred (a) without rendering its obligations under this
Section 8.18, or otherwise under this Agreement or any Loan Document, as it
relates to such other Credit Parties, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount and
(b) without rendering such Credit Party liable for amounts to creditors, other
than the Secured Parties, that such Credit Party would not otherwise have made
available to such creditors if this Section 8.18 was not in effect). The
obligations of the Parent, OP LLC and the Borrower, to the extent each is a
Qualified ECP Guarantor, under this Section 8.18 shall remain in full force and
effect until Payment in Full has occurred. Each of the Parent, OP LLC and the
Borrower that is a Qualified ECP Guarantor intends that this Section 8.18
96

--------------------------------------------------------------------------------



constitute, and this Section 8.18 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 8.19 DevCo Parent Undertaking. Each of the Parent, OP LLC and the
Borrower shall cause OMS (and any other Credit Party that holds Equity Interests
in any DevCo) to comply with the covenants contained in each DevCo Parent
Undertaking, and shall cause any Credit Party that owns Equity Interests in a
DevCo to become party to the applicable DevCo Parent Undertaking.
Section 8.20 Ownership of DevCo Equity Interests. The Parent, OP LLC and the
Borrower  shall cause 100% of the Equity Interests in each DevCo to be owned
collectively  directly by OMS and  directly or indirectly by OMP and  shall not
permit any other Person to own any Equity Interest in any DevCo.
Section 8.21 Ownership of General Partner Equity Interests. The Parent, OP LLC
and the Borrower  shall cause 100% of the Equity Interests in the General
Partner (other than the Class B Units) to be owned directly or indirectly by the
Parent and  shall not permit any other Person to own any Equity Interest in the
General Partner (other than the Class B Units).
Section 8.22 Unrestricted Subsidiaries. The Parent, OP LLC and the Borrower:
(a)will cause the management, business and affairs of each of the Borrower and
its Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting Properties of the Borrower and its respective
Restricted Subsidiaries to be commingled) so that each Unrestricted Subsidiary
that is a corporation will be treated as a corporate entity separate and
distinct from the Borrower and the Restricted Subsidiaries.
(b)will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries.
(c)will not permit any Unrestricted Subsidiary to  hold any Equity Interest in,
or any Debt of the Parent, OP LLC or the Borrower or any Restricted Subsidiary
or  own or operate any assets or properties other than Midstream Properties.
Section 8.23 Affirmative Hedging Covenant. On December 31, 2020 and the last day
of each fiscal quarter thereafter, the Borrower shall provide evidence
satisfactory to the Administrative Agent that the Borrower and/or another Credit
Party has entered into Swap Agreements with Approved Counterparties to hedge
notional volumes of crude oil covering not less than (a) eighty percent (80%) of
the reasonably anticipated production of such crude oil from the Credit Parties’
Oil and Gas Properties constituting Proved Developed Producing Reserves for the
next twelve months following such date and (b) seventy percent (70%) of the
reasonably anticipated production of such crude oil from the Credit Parties’ Oil
and Gas Properties constituting Proved Developed Producing Reserves for the
thirteenth through twenty-fourth months following such date, in each case, as
such anticipated production is set forth in the most recently delivered Reserve
Report as of such date.
Section 8.24 Post-Closing Covenants. Each beneficiary of any Existing Letter of
Credit subject to the LC Adjustment pursuant to Section 6.01(o) shall have
returned (or accepted an amendment
97

--------------------------------------------------------------------------------



thereto reducing the stated amount thereof) such letter of credit within ten
(10) Business Days of the Effective Date); provided that in the event that any
beneficiary of any Existing Letter of Credit subject to the LC Adjustment fails
to comply with the applicable agreement regarding such letter of credit on or
before the date that is ten (10) Business Days after the Effective Date (or such
later date as the Administrative Agent may agree in its sole discretion),  the
Effective Date Availability Test shall be recalculated as of the Effective Date
without giving effect to the LC Adjustment with respect to the applicable letter
of credit and  to the extent that the Available Commitment is less than $75
million after giving effect to such recalculation, an immediate Event of Default
shall occur pursuant to Section 10.01(d); provided further, that for the
avoidance of doubt, if the Available Commitment is greater than or equal to $75
million after giving effect to the foregoing recalculation, no Event of Default
shall be deemed to have occurred due to the failure of the applicable
beneficiary to have returned (or accepted an amendment thereto the stated amount
thereof) the applicable letter of credit.
ARTICLE IX
NEGATIVE COVENANTS
Until Payment in Full has occurred, each of the Parent, OP LLC and the Borrower
covenants and agrees with the Lenders that:
Section 9.01 Financial Covenants.
(a)Current Ratio. The Parent, OP LLC and the Borrower will not permit, as of the
last day of any Test Period (commencing with the Test Period ending March 31,
2021), the ratio of  consolidated current assets (including the unused amount of
the total Commitments, but excluding non-cash assets under ASC 815) of the
Parent and the Consolidated Restricted Subsidiaries to  consolidated current
liabilities (excluding non-cash obligations under ASC 815 and current maturities
under this Agreement) of the Parent and the Consolidated Restricted Subsidiaries
to be less than 1.0 to 1.0.
(b)Ratio of Total Net Debt to EBITDAX. The Parent, OP LLC and the Borrower will
not, as of the last day of any Test Period (commencing with the Test Period
ending March 31, 2021), permit, at any date of determination, the ratio of Total
Net Debt as of such date to EBITDAX, in each case for the Parent and the
Consolidated Restricted Subsidiaries (or, in the case of the Test Periods ending
on March 31, 2021, June 30, 2021 and September 30, 2021, Annualized EBITDAX) for
the Test Period ending on such date (the “Leverage Ratio”), to be greater than
3.00 to 1.00.
Section 9.02 Debt. The Parent, OP LLC and the Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, assume or suffer to exist
any Debt, except:
(a)the Notes or other Indebtedness or any guaranty of or suretyship arrangement
for the Notes or other Indebtedness.
(b)Debt existing on the date hereof that is reflected in the Financial
Statements or in Schedule 9.02.
(c)[Reserved.]
(d)Purchase Money Debt and Debt under Capital Leases not to exceed $25,000,000.
(e)Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
completion guarantees and similar obligations (including those incurred to
secure health, safety and
98

--------------------------------------------------------------------------------



environmental obligations) and obligations in respect of letters of credit, bank
guaranties or instruments related thereto, in each case, not in connection with
money borrowed and provided in the ordinary course of business or consistent
with past practice in connection with the operation of the Oil and Gas
Properties.
(f)intercompany Debt between or among the Restricted Parties to the extent
permitted by Section 9.05; provided that (i) such Debt is not held, assigned,
transferred, negotiated or pledged to any Person other than the Parent, OP LLC,
the Borrower or one of its Wholly-Owned Subsidiaries and (ii) any such Debt owed
by a Credit Party shall be (A) subordinated to the Indebtedness on terms set
forth in the Guaranty and Security Agreement and  (B) shall not have any
scheduled amortization prior to the date that is one (1) year after the earlier
of (x) the Maturity Date and (y) the Payment in Full of the Secured Obligations.
(g)endorsements of negotiable instruments for collection in the ordinary course
of business.
(h)other Debt not to exceed $10,000,000 in the aggregate at any one time
outstanding.
(i)unsecured Senior Notes and any guarantees thereof and any unsecured Permitted
Refinancing Debt and any guarantees thereof not to exceed $400,000,000 in the
aggregate at any one time outstanding; provided that (i) the Borrower shall have
complied with Section 8.01(r), (ii) at the time of incurring such Senior Notes
or Permitted Refinancing Debt,  no Default has occurred and is then continuing
and  after giving effect on a pro forma basis to the incurrence of such Senior
Notes or Permitted Refinancing Debt (and any concurrent repayment of Debt with
the proceeds of such incurrence, if any), no Default would result from the
incurrence of such Senior Notes or Permitted Refinancing Debt, (iii) the
Borrower shall be in pro forma compliance with Section 9.01(a) and in pro forma
compliance with a Leverage Ratio of not greater than 2.5 to 1.0, in each case,
calculated for the most recent Test Period on a pro forma basis for such Debt
incurrence, (iv) on the Reduction Date, the Borrowing Base shall be adjusted to
the extent required by Section 2.07(e) and prepayment is made to the extent
required by Section 3.04(c)(iv) and no Borrowing Base Deficiency would then
exist after giving effect to such adjustment and prepayment, (v) such Senior
Notes or Permitted Refinancing Debt, as applicable, do not have any scheduled
principal amortization prior to the date which is one year after the Maturity
Date, (vi) such Senior Notes or Permitted Refinancing Debt do not mature sooner
than the date which is one year after the Maturity Date, (vii) such Senior Notes
or Permitted Refinancing Debt and any guarantees thereof are on terms, taken as
a whole, at least as favorable to the Borrower and the Guarantors as market
terms for issuers of similar size and credit quality given the then prevailing
market conditions as determined by the Borrower in good faith and (viii) such
Senior Notes or Permitted Refinancing Debt do not have any mandatory prepayment
or redemption provisions (other than customary change of control or asset sale
tender offer provisions) which would require a mandatory prepayment or
redemption in priority to the Indebtedness; provided that if such Senior Notes
are issued to finance all or a portion of a direct or indirect acquisition of
Oil and Gas Properties, such Senior Notes may contain mandatory prepayment or
redemption provisions providing for the repayment or redemption of such Senior
Notes in the event that such acquisition is not consummated by a certain date in
an amount not to exceed the principal amount of such Senior Notes and any
accrued interest thereon through the prepayment or redemption date.
(j)Debt constituting Investments permitted by Section 9.05 (other than
Section 9.05(m)).
(k)Debt under Swap Agreements permitted pursuant to Section 9.18.
99

--------------------------------------------------------------------------------



(l)Debt owed to insurance companies for premiums on policies required by
Section 8.07.
(m)Debt in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements.
Section 9.03 Liens. The Parent, OP LLC and the Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any of its Properties (now owned or hereafter acquired), except:
(a)Liens securing the payment of any Indebtedness.
(b)Excepted Liens.
(c)Liens securing Purchase Money Debt or Capital Leases permitted by
Section 9.02 but only on the Property under lease or acquired, constructed or
improved with such Debt.
(d)Liens securing intercompany Debt under Section 9.02(f), provided that such
Liens on the assets of any Credit Party are subordinated to the Liens securing
the Indebtedness on terms satisfactory to the Administrative Agent and the
Required Lenders.
(e)Liens on Property not constituting collateral for the Indebtedness; provided
that the aggregate principal or face amount of all Debt secured under this
Section 9.03(e) shall not exceed $10,000,000 at any time.
(f)Liens solely on any cash earnest money deposits in an aggregate amount at any
time outstanding not to exceed $25,000,000 made by the Parent or any of the
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement in connection with an acquisition or an Investment that is not
prohibited by Section 9.05.
(g)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto.
(h)Liens existing on the date hereof and listed on Schedule 9.03.
Section 9.04 Dividends, Distributions and Redemptions; Repayment of Senior Notes
and Amendment to Terms of Senior Notes.
(a)Restricted Payments. The Parent, OP LLC and the Borrower will not, and will
not permit any Restricted Subsidiary to, declare or make, directly or
indirectly, any Restricted Payment, return any capital or make any distribution
of its Property to its Equity Interest holders, except:
(i)the Parent and OP LLC may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock),
(ii)Subsidiaries (other than the General Partner) of the Parent may declare and
pay dividends ratably with respect to their Equity Interests,
100

--------------------------------------------------------------------------------



(iii)the Parent and OP LLC may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries,
(iv)the Parent, OP LLC and the Borrower may make payments to former employees in
connection with the termination of such former employee’s employment in an
aggregate amount not to exceed $250,000 in any calendar year for the purpose of
repurchasing Equity Interests in any member of the Parent, OP LLC or the
Borrower, as applicable, issued to such former employee pursuant to stock option
plans or other benefit plans for management or employees of the Parent and its
Subsidiaries,
(v)any Credit Party may pay the purchase price for any Permitted Bond Hedge
Transaction(s),
(vi)the Parent may pay cash and/or deliver common stock upon the settlement,
termination or redemption of any Permitted Warrant Transaction(s),
(vii)the Parent may pay cash and/or deliver common stock in satisfaction of the
Parent’s obligations in respect of the Convertible Notes whether upon conversion
of such securities, upon the occurrence of a change of control (or similar
event, however so defined by the terms of such securities) or other customary
mandatory prepayment or redemption event permitted by Section 9.04(b)(i), upon
repurchase of such securities pursuant to a Redemption thereof otherwise
permitted by this Agreement or at maturity of such securities,
(viii)the General Partner may declare and make Restricted Payments to any other
Credit Party,
(ix)so long as no Event of Default or Borrowing Base Deficiency has occurred and
is continuing, the General Partner may declare and make Restricted Payments in
cash (A) ratably with respect to all of its Equity Interests (inclusive of the
Class A Units (as defined in the General Partners LLC Agreement) and the Class B
Units and (B) to former employees of the Parent and its Subsidiaries in
connection with the termination of such former employee’s employment in an
aggregate amount not to exceed $1,500,000 in any calendar year for the purpose
of repurchasing outstanding Class B Units issued to such employee, so long as
any Class B Units remain outstanding,
(x)commencing on the Test Period ending September 30, 2021, each of the Parent,
OP LLC and the Borrower shall be permitted to make other Restricted Payments
provided that (A) no Event of Default is continuing or would result therefrom,
(B) the pro forma Leverage Ratio after giving effect thereto for the most recent
Test Period is less than 2.0 to 1.0, (C) the pro forma Available Commitment
after giving effect thereto is not less than 25% of the total Commitments then
in effect, and (D) if the pro forma Leverage Ratio after giving effect thereto
for the most recent Test Period exceeds 1.5 to 1.0, the amount of such
Restricted Payments made since the Effective Date pursuant to this clause (x)
shall not exceed the amount of positive Free Cash Flow (including after giving
effect to any other Restricted Payments pursuant to this clause (x), Investments
pursuant to Section 9.05(l) and Capital Expenditures pursuant to Section 9.22(a)
made since the Effective Date and prior to the date of determination that would
otherwise reduce the amount of Free Cash Flow), and
(xi)Restricted Payments pursuant to the Transactions substantially concurrently
with the Effective Date as set forth in the Prepackaged Plan.
101

--------------------------------------------------------------------------------



(b)Repayment of Senior Notes, Permitted Refinancing Debt and Convertible Notes;
Amendment to Terms of Senior Notes, Permitted Refinancing Debt and Convertible
Notes. The Parent, OP LLC and the Borrower will not, and will not permit any
Restricted Subsidiary to, prior to the date that is ninety-one (91) days after
the Maturity Date:
(i)call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) the
Senior Notes, Permitted Refinancing Debt or the Convertible Notes; provided that
(A)the Parent may Redeem the Senior Notes, Permitted Refinancing Debt or
Convertible Notes in one or more transactions in an aggregate amount not to
exceed the net cash proceeds of any sale of Equity Interests (other than
Disqualified Capital Stock) of the Parent to the extent that (x) such Redemption
is consummated within one hundred eighty (180) days of the consummation of such
sale of Equity Interest and (y) after giving pro forma effect to such
Redemption, no Default, Event of Default or Borrowing Base Deficiency shall have
occurred and be continuing, and
(B)the Parent may Redeem the Senior Notes or Permitted Refinancing Debt with the
proceeds of any Permitted Refinancing Debt substantially concurrently with the
incurrence of such Permitted Refinancing Debt, or
(ii)amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior Notes or
the Senior Notes Indenture or the terms of any Permitted Refinancing Debt and
the agreements governing any Permitted Refinancing Debt or the terms of the
Convertible Notes or the Convertible Notes Indenture if (A) the effect thereof
would be to shorten its maturity or average life or increase the amount of any
payment of principal thereof or increase the rate or shorten any period for
payment of interest thereon or (B) such action requires the payment of a consent
fee (howsoever described), provided that the foregoing shall not prohibit the
execution of supplemental indentures associated with the incurrence of
additional Senior Notes, Convertible Notes or Permitted Refinancing Debt to the
extent permitted by Section 9.02 or the execution of supplemental indentures to
add guarantors if required by the terms of any Senior Notes Indenture, any
Convertible Notes Indenture or any agreement governing any Permitted Refinancing
Debt provided such Person complies with Section 8.14(b) or  with respect to
Senior Notes, Convertible Notes or Permitted Refinancing Debt that are
subordinated to the Indebtedness or any other Debt, designate any Debt (other
than obligations of the Borrower and the Restricted Subsidiaries pursuant to the
Loan Documents) as “Specified Senior Indebtedness” or “Specified Guarantor
Senior Indebtedness” or give any such other Debt any other similar designation
for the purposes of any Senior Notes Indenture, Convertible Notes Indenture or
any agreement governing any Permitted Refinancing Debt that are subordinated to
the Indebtedness or any other Debt.
Section 9.05 Investments, Loans and Advances. The Parent, OP LLC and the
Borrower will not, and will not permit any Restricted Subsidiary to, make or
permit to remain outstanding, any Investments in or to any Person, except that
the foregoing restrictions shall not apply to:
(a)Investments made prior to the Effective Date reflected in the Financial
Statements or which are disclosed to the Lenders in Schedule 9.05.
(b)accounts receivable arising in the ordinary course of business.
102

--------------------------------------------------------------------------------



(c)Investments in direct obligations of the United States or any agency thereof,
or obligations guaranteed by the United States or any agency thereof, in each
case maturing within one year from the date of creation thereof.
(d)Investments in commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s.
(e)Investments in deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively.
(f)Investments in deposits in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
(g)Investments (i) made by any Credit Party in or to any other Credit Party (or
any Person that will, upon making such Investment, become a Guarantor) or (ii)
made by any Restricted Party that is not a Credit Party in or to any other
Restricted Party, (iii) made by any Restricted Party in or to OP International
or its subsidiaries; provided that (A) the aggregate of all Investments made by
any Credit Party in or to OP International and its subsidiaries shall not exceed
$10,000,000 at any time, (B) no Event of Default exists at the time of such
Investment, (C) the pro forma Leverage Ratio after giving effect to such
Investment for the most recent Test Period is less than 2.0 to 1.0 and (D)
immediately after giving effect to such Investment, the Available Commitment
hereunder is not less than 25% of the total Commitments then in effect.
(h)subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Borrower or a
Restricted Subsidiary with others in the ordinary course of business; provided
that (i)  any such venture is engaged exclusively in oil and gas exploration,
development, production, processing and related activities, including
transportation, (ii)  the interest in such venture is acquired in the ordinary
course of business and on fair and reasonable terms and (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $10,000,000.
(i)subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, participation agreements, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary
in the oil and gas exploration and production business located within the
geographic boundaries of the United States of America.
(j)loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any Restricted Subsidiary, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $500,000 in the aggregate at any time.
103

--------------------------------------------------------------------------------



(k)Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to any
Restricted Party as a result of a bankruptcy or other insolvency proceeding of
the obligor in respect of such debts or upon the enforcement of any Lien in
favor of any Restricted Party.
(l)(i) Investments at any time outstanding that, when taken together with (ii)
all Capital Expenditures made during the period beginning on January 1, 2021 and
through and including December 31, 2021 pursuant to Section 9.22(a), do not
exceed $25,000,000 in the aggregate; provided that, such Investments shall only
be permitted to the extent that (i) no Event of Default exists at the time of
such Investment, (ii) the pro forma Leverage Ratio after giving effect to such
Investment for the most recent Test Period is less than 2.0 to 1.0, (iii)
immediately after giving effect to such Investment, the Available Commitment
hereunder is not less than 25% of the total Commitments then in effect, and (iv)
the amount of such Investments made under this clause (l) since the Effective
Date shall not exceed the amount of positive Free Cash Flow (including after
giving effect to any other Restricted Payments pursuant to Section 9.09(a)(x),
Investments pursuant to this clause (l) and Capital Expenditures pursuant to
Section 9.22(a) made since the Effective Date and prior to the date of
determination that would otherwise reduce the amount of Free Cash Flow).
(m)guarantees of Debt permitted by Section 9.02(a), (h) or (i).
(n)Investments made by the Credit Parties in any DevCo (other than any
Investment in the form of the purchase of Equity Interests in such DevCo from
OMP or one of its subsidiaries); provided that (i) no Default or Event of
Default exists or results therefrom, (ii) before and after giving effect to such
Investment, the current total Revolving Credit Exposures shall not exceed 80% of
the total Commitments (i.e., the least of (x) the Aggregate Maximum Credit
Amounts, (y) the then-effective Borrowing Base and (z) the Aggregate Elected
Commitment Amounts) at such time, (iii) after giving pro forma effect to such
Investment, the Borrower is in compliance with (x) the financial covenant in
Section 9.01(a) and (y) a Leverage Ratio of less than 2.50 to 1.00, in each
case, as of the last date of the most recently completed Test Period, (iv) such
Investments shall be made solely for the purposes of funding Capital
Expenditures of such DevCo in midstream projects, which expenditures the
Borrower reasonably expects to be made within ninety (90) days following the
date of such Investment, and (v) the amount of any such Investment shall not
exceed, at the time made, the product of the DevCo Ownership Percentage with
respect to such DevCo as of the date of such Investment multiplied by the total
amount of such Capital Expenditures described in the foregoing clause (iv).
(o)Investments made by the Credit Parties in any Unrestricted Subsidiaries in an
aggregate amount not to exceed $50,000,000 at any time; provided that, (1) the
Borrower shall be in pro forma compliance with the covenants contained in
Section 9.01 after giving effect to such Investment for the most recent Test
Period and (2) after giving pro forma effect to such Investment, no Default or
Event of Default shall have occurred and be continuing and the current total
Revolving Credit Exposures shall not exceed 85% of the total Commitments (i.e.,
the least of (x) the Aggregate Maximum Credit Amounts, (y) the then effective
Borrowing Base and (z) the Aggregate Elected Commitment Amounts) at such time.
(p)Investments in OMP, its subsidiaries or any DevCo made by the Credit Parties
pursuant to any Drop Down Disposition permitted by Section 9.12(e).
(q)to the extent constituting an Investment, Swap Agreements permitted under
Section 9.18 and guarantees thereof.
104

--------------------------------------------------------------------------------



(r)Investments pursuant to the Transactions made substantially concurrently with
the Effective Date as set forth in the Prepackaged Plan.
(s)Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Effective Date otherwise in accordance
with this Section 9.05 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation.
Section 9.06 Nature of Business; International Operations. The Parent, OP LLC
and the Borrower will not, and will not permit any Restricted Subsidiary to,
allow any material change to be made in the character of its business as an
independent oil and gas exploration and production company. From and after the
date hereof, the Borrower and the Domestic Subsidiaries will not acquire or make
any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States.
Section 9.07 Proceeds of Notes. The Borrower will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
Section 9.08 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.
(a)Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of the
date hereof or otherwise in compliance with this Section 9.08 for any
designation after the date hereof, assuming compliance with Section 9.08(b), any
Person that becomes a Subsidiary of the Parent or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.
(b)The Borrower may designate (on behalf of itself or the Person that owns the
Equity Interests of the applicable Subsidiary) by written notification thereof
to the Administrative Agent, any Restricted Subsidiary, including a newly formed
or newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and
after giving effect, to such designation, neither a Default nor a Borrowing Base
Deficiency would exist, and (ii) such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of the Parent’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05. Except as provided in this
Section 9.08(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.
(c)The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i)  the representations
and warranties of the Parent, OP LLC Borrower and their respective Restricted
Subsidiaries contained in each of the Loan Documents are true and correct in all
material respects on and as of such date as if made on and as of the date of
such redesignation (or, if stated to have been made expressly as of an earlier
date, were true and correct in all material respects (or, if already qualified
by materiality, Material Adverse Effect or a similar qualification,
105

--------------------------------------------------------------------------------



true and correct in all respects) as of such date), (ii)  no Default would
exist, and (iii)  the Borrower complies with the requirements of Section 8.14,
Section 8.22 and Section 9.15. Any such designation shall be treated as a cash
dividend in an amount equal to the lesser of the fair market value of the
Parent’s direct and indirect ownership interest in such Subsidiary or the amount
of the Borrower’s cash investment previously made for purposes of the limitation
on Investments under Section 9.05.
Section 9.09 ERISA Compliance. Except as would not reasonably be expected to
result in a liability to the Borrower or any of its Subsidiaries in excess of
$25,000,000, individually or in the aggregate, with respect to each of the
subsections of this Section 9.09 or in the aggregate, the Borrower will not, and
will not permit any of its Subsidiaries to, at any time:
(a)engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code;
(b)fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan or Multiemployer
Plan, agreement relating thereto or applicable law, the Borrower, a Subsidiary
or any ERISA Affiliate is required to pay as contributions thereto; or
(c)contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to,  any
employee welfare benefit plan, as defined in section 3(1) of ERISA, that
provides benefits to former employees of such entities, other than continuation
coverage under section 4980B of the Code, that may not be terminated by the
applicable plan sponsor in its sole discretion at any time without any material
liability, other than the payment of claims incurred as of the date of such
termination pursuant to the terms of such plan and the requirements of
applicable law or  any employee pension benefit plan, as defined in section 3(2)
of ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or
section 412 of the Code.
Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Restricted Subsidiary out of the ordinary course of business
or the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, the Parent, OP LLC and the Borrower will not, and
will not permit any Restricted Subsidiary to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.
Section 9.11 Mergers, Etc. The Parent, OP LLC and the Borrower will not, and
will not permit any Restricted Subsidiary to, merge into or with or consolidate
with any other Person, or sell, lease or otherwise dispose of (whether in one
transaction or in a series of transactions and including by division of such
Person) all or substantially all of its Property to any other Person (including
by division of such Person), except that (a) any Wholly-Owned Domestic
Subsidiary may merge with any other Wholly-Owned Domestic Subsidiary and any
Wholly-Owned Domestic Subsidiary may divide so long as each Person created as a
result of such division becomes a Guarantor in accordance with Section 8.14 if
such Wholly-Owned Subsidiary was a Guarantor at the time of such division,
(b) the Parent, OP LLC and/or Borrower may merge with any Wholly-Owned Domestic
Subsidiary so long as the Parent, OP LLC and/or Borrower is the survivor, (c) OP
International may merge with and into any Credit Party so long as such Credit
Party is the survivor, (d) any Foreign Subsidiary may merge with any other
Foreign Subsidiary;
106

--------------------------------------------------------------------------------



provided that if one of such Foreign Subsidiaries is a Wholly-Owned Subsidiary,
the survivor shall be a Wholly-Owned Subsidiary and (e) any Restricted
Subsidiary may consummate any merger, consolidation or sale the purpose of which
is to effect a sale permitted pursuant to Section 9.12 or an Investment
permitted pursuant to Section 9.05. In no event shall the Parent, OP LLC or the
Borrower divide itself pursuant to Section 18-217 of the Delaware Limited
Liability Company Act (or any corresponding provision of any successor statute
thereof).
Section 9.12 Sale of Properties and Liquidation of Swap Agreements. The Parent,
OP LLC and the Borrower will not, and will not permit any Restricted Subsidiary
to, sell, assign, farm-out, convey or otherwise transfer any Property (including
any transfer that is effected through the division of a Person) or to Liquidate
any Swap Agreement in respect of commodities except for:
(a)the sale of Hydrocarbons or Investments permitted under Section 9.05(c), (d),
(e) or (f) in the ordinary course of business;
(b)farmouts in the ordinary course of business of undeveloped acreage or
undrilled depths and assignments in connection with such farmouts;
(c)the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of at least comparable value and use;
(d)the sale or other disposition (including Casualty Events) of any Oil and Gas
Property constituting Proved Reserves or any interest therein or any Restricted
Subsidiary owning Oil and Gas Properties constituting Proved Reserves and the
Liquidation of any Swap Agreement in respect of commodities; provided that:
(i)75% of the consideration or settlement proceeds received in respect of such
sale or other disposition or the Liquidation of any Swap Agreement in respect of
commodities shall be cash; provided that in the case of the sale or disposition
of Oil and Gas Properties, the consideration for such sale or other disposition
may be newly acquired Oil and Gas Properties so long as the aggregate value (as
set forth in the most recently delivered Reserve Report) of all Oil and Gas
Properties exchanged or swapped for newly acquired Oil and Gas Properties since
the later of the last Redetermination Date and the last date on which the
Borrowing Base was adjusted pursuant to Section 9.12(d), (e) or (f) does not
exceed five percent (5%) of the Borrowing Base then in effect;
(ii)the consideration or settlement proceeds received in respect of such sale or
other disposition or the Liquidation of any Swap Agreement in respect of
commodities shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Restricted Subsidiary subject of such sale
or other disposition, or Swap Agreement subject of such Liquidation (as
reasonably determined by a Responsible Officer of the Borrower or by the
appropriate governing body of the Parent and/or the Borrower, as applicable,
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect),
(iii)if such sale or other disposition of Oil and Gas Property or Restricted
Subsidiary owning Oil and Gas Properties included in the most recently delivered
Reserve Report and Swap Agreements Liquidated pursuant to this clause (d), when
aggregated with any sale or other disposition pursuant to Section 9.12(e) and
(f), since the later of the last Redetermination Date and the last date on which
the Borrowing Base was adjusted pursuant to Section 9.12(d), (e) or (f) has a
value (determined by the Administrative Agent in its sole discretion in
connection with the most recent
107

--------------------------------------------------------------------------------



determination of the Borrowing Base then in effect), individually or in the
aggregate in excess of five percent (5%) of the then effective Borrowing Base,
the Borrowing Base shall then be reduced, effective immediately upon such sale,
disposition or Liquidation, by an amount equal to the Borrowing Base Value of
such Properties sold or disposed of and Swap Agreements in respect of
commodities Liquidated plus an amount determined by the Administrative Agent in
its sole discretion (and confirmed by the Required Lenders) to account for any
Property sold pursuant Section 9.12(e) or Section 9.12(f) since the later of the
last Redetermination Date and the last date on which the Borrowing Base was
adjusted pursuant to Section 9.12(d), (e) or (f); provided that if a Borrowing
Base Deficiency would result from such reduction in the Borrowing Base, the
Borrower shall prepay the Borrowings, prior to or contemporaneously with the
consummation of such sale, disposition and/or Liquidation, to the extent that
such prepayment would have required pursuant to Section 3.04(c)(iii) after
giving effect to such reduction in the Borrowing Base; and
(iv)if any such sale or other disposition is of a Restricted Subsidiary owning
Oil and Gas Properties constituting Proved Reserves, such sale or other
disposition shall include all the Equity Interests of such Restricted
Subsidiary;
(e)Drop Down Dispositions to the extent (i) at the time of such Drop Down
Disposition, no Default, Event of Default or Borrowing Base Deficiency shall
exist or would result from such Drop Down Disposition, (ii) after giving pro
forma effect to such Drop Down Disposition, the Borrower shall be in compliance
with the financial covenants contained in Section 9.01, (iii) after giving
effect to the Drop Down Disposition, the amount of the undrawn Commitments shall
represent at least 10% of the aggregate Commitments at such time, (iv) the
consideration for such Drop Down Disposition shall be fair to the Credit Parties
(as reasonably determined by the board of directors (or comparable governing
body) of the Parent and, if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower certifying
to that effect), (v) the consideration received by the Credit Parties shall
consist of cash, cash equivalents and/or Equity Interests in the Midstream MLP
and (vi) if the consideration received in respect of any such Drop Down
Disposition pursuant to this clause (e) since the later of the last
Redetermination Date and the last date on which the Borrowing Base was adjusted
pursuant to Section 9.12(d), (e) or (f), when aggregated with any sales or other
dispositions during such period pursuant to clauses (d) and (f) of this section
or this clause (e), is in excess of five percent (5%) of the then-effective
Borrowing Base, individually or in the aggregate, the Administrative Agent or
the Required Lenders may elect in their sole discretion to reduce the Borrowing
Base in connection with such sale or disposition and any other sales or
dispositions pursuant to Section 9.12(d) or Section 9.12(f) since the later of
the last Redetermination Date and the last date on which the Borrowing Base was
adjusted pursuant to Section 9.12(d), (e) or (f); provided further that if a
Borrowing Base Deficiency would result from such any reduction in the Borrowing
Base pursuant to this Section 9.12(e), the Borrower shall prepay the Borrowings,
prior to or contemporaneously with the consummation of such sale, disposition
and/or Liquidation, to the extent that such prepayment would have required
pursuant to Section 3.04(c)(iii) after giving effect to such reduction in the
Borrowing Base;
(f)sales or other dispositions of the common limited partnership interests in
the Midstream MLP to the extent at the time of such sale or disposition (i) no
Default, Event of Default or Borrowing Base Deficiency shall exist or would
result from such sale or disposition, (ii) after giving pro forma effect to such
sale or disposition, the Borrower shall be in compliance with the financial
covenants contained in Section 9.01 and (iii) if the consideration received in
respect of any such sales or other dispositions of the common limited
partnership interests in the Midstream MLP pursuant to this clause (f) since the
later of the last Redetermination Date and the last date on which the Borrowing
Base was adjusted pursuant to Section 9.12(d), (e) or (f), when aggregated with
any sales or other dispositions
108

--------------------------------------------------------------------------------



during such period pursuant to clauses (d) and (e) of this section or this
clause (f), is in excess of five percent (5%) of the then effective Borrowing
Base, individually or in the aggregate, the Administrative Agent or the Required
Lenders may elect in their sole discretion to reduce the Borrowing Base in
connection with such sale or disposition and any other sales or dispositions
pursuant to Section 9.12(d) or Section 9.12(e) since the later of the last
Redetermination Date and the last date on which the Borrowing Base was adjusted
pursuant to Section 9.12(d), (e) or (f); provided further that if a Borrowing
Base Deficiency would result from such any reduction in the Borrowing Base
pursuant to this Section 9.12(f), the Borrower shall prepay the Borrowings,
prior to or contemporaneously with the consummation of such sale, disposition
and/or Liquidation, to the extent that such prepayment would have required
pursuant to Section 3.04(c)(iii) after giving effect to such reduction in the
Borrowing Base;
(g)sales and other dispositions of Properties not regulated by Section 9.12(d)
to (f) having a fair market value not to exceed $2,500,000 during any 12-month
period; provided that if any such sale or disposition is of the Equity Interests
of a Restricted Subsidiary, such sale or disposition shall include all the
Equity Interests of such Restricted Subsidiary;
(h)exchanges, swaps or trades of Oil and Gas Properties not constituting Proved
Reserves or other Property not regulated by Section 9.12(d) to (f); provided
that  no Default or Event of Default has occurred and is continuing or would
result from such exchange, swap or trade and the consideration received in
respect of such exchange, swap or trade shall be equal to or greater than the
fair market value of the Property (or interest therein) subject of such
exchange, swap or trade (in each case, as reasonably determined by the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect);
and
(i)transfers among the Parent and the Restricted Subsidiaries; provided that (i)
the provisions of Section 8.14 are complied with to the extent applicable and
(ii) if the transferor is a Credit Party, the transferee shall be a Credit Party
(or shall become a Credit Party contemporaneously with such Transfer).
Section 9.13 Environmental Matters. The Parent, OP LLC and the Borrower will
not, and will not permit any of their respective Restricted Subsidiaries or
DevCos to, cause or permit any of its Property to be in violation of, or do
anything or permit anything to be done which will reasonably be expected to
subject any such Property to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations or Remedial Work could reasonably be expected to have a Material
Adverse Effect.
Section 9.14 Transactions with Affiliates. The Parent, OP LLC and the Borrower
will not, and will not permit any Restricted Subsidiary to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Guarantors and Wholly-Owned Subsidiaries of the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate; provided that the
restrictions set forth in this Section 9.14 shall not apply to (a) Investments
permitted by any of Section 9.05(j), (n) or (p), (b) any Restricted Payment
permitted by Section 9.04, (c) the consummation of the Transactions, (d)
employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Parent and the Restricted Subsidiaries
and their respective future, current or former directors, officers, employees or
consultants (including management and employee benefit plans or agreements,
subscription agreements or similar agreements pertaining to the repurchase of
Equity Interests
109

--------------------------------------------------------------------------------



pursuant to put/call rights or similar rights with future, current or former
employees, officers, directors or consultants and equity option or incentive
plans and other compensation arrangements) in the ordinary course of business or
as otherwise approved by the board of directors of the Parent and (e) the
payment of customary fees and reasonable out-of-pocket costs to, and indemnities
provided on behalf of, future, current or former directors, officers, employees
and consultants of the Parent and its Restricted Subsidiaries.
Section 9.15 Subsidiaries. The Parent, OP LLC and the Borrower will not, and
will not permit any Restricted Subsidiary to, create or acquire (a) any
additional Domestic Subsidiary unless the Borrower complies with Section 8.14(b)
and Section 8.14(c) or (b) any Foreign Subsidiary. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, sell, assign or
otherwise dispose of any Equity Interests in any Subsidiary except in compliance
with Section 9.12(d), (g) or (i), as applicable. The Credit Parties shall not
sell, assign or otherwise dispose of any Equity Interests in any DevCo except in
compliance with Section 9.12(e) and Section 9.12(f). The Parent and OP LLC shall
not, and shall not permit any Restricted Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in the General Partner other than
issuances of Class B Units in the General Partner pursuant to the terms of the
General Partner LLC Agreement. The Parent, OP LLC and the Borrower will not
permit any Equity Interests of any DevCo or the General Partner (other than the
Class B Units) to be directly owned by any Person other than the Parent or a
Restricted Subsidiary that is a Guarantor, and in the case of the DevCos, the
Midstream MLP and its subsidiaries.
Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Parent, OP
LLC and the Borrower will not, and will not permit any Restricted Subsidiary or
the DevCos to, create, incur, assume or suffer to exist any contract, agreement
or understanding (other than (a) the Loan Documents or Capital Leases or
Purchase Money Debt creating Liens permitted by Section 9.03, (b) any leases or
licenses or similar contracts as they affect any Property or Lien subject to a
lease or license, (c) any restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the equity or Property of such
Restricted Subsidiary (or the Property that is subject to such restriction)
pending the closing of such sale or disposition, (d) customary provisions with
respect to the distribution of Property in joint venture agreements, or (e) in
the case of the DevCos, agreements governing the OMP Credit Facility) which in
any way (i) prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property constituting Collateral in favor
of the Administrative Agent, for the benefit of the Lenders, or (ii) restricts
any Restricted Subsidiary from paying dividends or making distributions to the
Borrower or any Guarantor, or which requires the consent of other Persons in
connection therewith.
Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Parent, OP
LLC and the Borrower will not, and will not permit any Restricted Subsidiary to,
allow gas imbalances, take-or-pay or other prepayments with respect to the Oil
and Gas Properties of the Borrower or any Restricted Subsidiary that would
require the Borrower or such Restricted Subsidiary to deliver Hydrocarbons at
some future time without then or thereafter receiving full payment therefor to
exceed 75,000 Mcf of gas (on an Mcf equivalent basis) in the aggregate.
Section 9.18 Swap Agreements.
(a)The Parent, OP LLC and the Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than  Swap Agreements in respect of commodities  with an Approved Counterparty
and  the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes
110

--------------------------------------------------------------------------------



already hedged pursuant to other Swap Agreements) do not exceed, as of the date
such Swap Agreement is executed (and for each month during the period during
which such Swap Agreement is in effect), for each full calendar month during the
forthcoming sixty (60) consecutive full calendar months following the date of
determination, eighty-five percent (85%) of the reasonably anticipated
production for each of crude oil and natural gas, calculated separately, in each
case, as such production is projected from the Borrower’s and its Restricted
Subsidiaries’ Oil and Gas Properties as set forth on the most recent Reserve
Report delivered pursuant to the terms of this Agreement; provided, that (x) the
Borrower may update such projections by providing the Administrative Agent an
internal report prepared by or under the supervision of the chief engineer of
the Borrower and any additional informational reasonably requested by the
Administrative Agent that is, in each case, reasonably satisfactory to the
Administrative Agent (and shall include new reasonably anticipated Hydrocarbon
production from new wells or other production improvements and any dispositions,
well shut-ins and other reductions of, or decreases to, production) and (y) the
Borrower may purchase puts and floors the notional volumes for which exceed the
foregoing percentage limitations (but which do not cause all notional volumes
hedged to exceed 100% of the Current Production for any period beyond the last
day of the second calendar year following the calendar year in which such puts
and/or floors are purchased),  Swap Agreements in respect of interest rates with
an Approved Counterparty, as follows:  Swap Agreements effectively converting
interest rates from fixed to floating, the notional amounts of which (when
aggregated with all other Swap Agreements of the Borrower and its Restricted
Subsidiaries then in effect effectively converting interest rates from fixed to
floating) do not exceed 50% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a fixed rate and
 Swap Agreements effectively converting interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Restricted Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 75% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate,  any Permitted Bond Hedge Transaction(s), and
 any Permitted Warrant Transaction. In no event shall any Swap Agreement contain
any requirement for the Borrower or any Restricted Subsidiary to post, during
the term of this Agreement, collateral or margin to secure their obligations
under such Swap Agreement or to cover market exposures and in no event shall
 any Swap Agreements in respect of interest rates have a term beyond 48 months
from the date of execution thereof or  any Swap Agreements in respect of
commodities have a term beyond 60 months from the date of execution thereof.
(b)Except as permitted by Section 9.12(d), the Parent, OP LLC and the Borrower
will not, and will not permit any Restricted Subsidiary to Liquidate, or create
any off-setting positions in respect of any hedge position in respect of
commodities (whether evidenced by a floor, put or Swap Agreement), without the
prior written consent of the Majority Lenders.
Section 9.19 Covenants of Parent, OP LLC and the General Partner. The Parent and
OP LLC covenant and agree with the Administrative Agent and the Lenders that
neither the Parent nor OP LLC shall own or lease any Oil and Gas Properties that
are included in the Borrowing Base nor be the operator under any operating
agreement governing operations thereon. The Parent and OP LLC covenant and agree
with the Administrative Agent and the Lenders that neither the Parent nor OP LLC
shall directly own any Equity Interest in any DevCo. The Parent and OP LLC
covenant and agree that the General Partner shall not  engage in any operating
or business activities other than ownership of the general partner interests of
the Midstream MLP and other related and incidental activities related to the
ownership of such general partnership interests or  own any Property or assets
other than such general partnership interests and such rights or other interests
incidental to such ownership.
111

--------------------------------------------------------------------------------



Section 9.20 Non-Qualified ECP Guarantors. The Parent, OP LLC and the Borrower
shall not permit any Credit Party that is not a Qualified ECP Guarantor to own,
at any time, any Oil and Gas Properties or any Equity Interests in any
Restricted Subsidiaries or any DevCo.
Section 9.21 Changes to Organizational Documents of General Partner and DevCos.
The Parent, OP LLC and the Borrower shall not permit the General Partner to
amend, supplement or otherwise modify its certificate of formation, limited
liability company agreement or any other organic document of the General Partner
in any manner that would be adverse to the Lenders in any material respect;
provided that any amendment, supplement or other modification to the General
Partner LLC Agreement that  materially alters the definition of “Available Cash”
contained therein in a way that results in an increase in such “Available Cash”
or  grants any additional rights or power to the Class B Units shall, in each
case, be deemed to be adverse to Lenders in a material respect. The Parent, OP
LLC and the Borrower shall not permit OMS or any DevCo to amend, supplement or
otherwise modify its certificate of formation, limited liability company
agreement or any other organic document of any DevCo in any manner that would
 be adverse to the Lenders in any material respect or  permit any DevCo to take
any action that would violate the DevCo Parent Undertaking without the consent
of OMS and any other Credit Party that owns Equity Interests in such DevCo.
Section 9.22 Capital Expenditures. The Parent, OP LLC and the Borrower will not,
and will not permit any Restricted Subsidiary to, solely with respect to the
period from January 1, 2021 and through and including December 31, 2021, incur
or make any Capital Expenditures, except that the foregoing restrictions shall
not apply to:
(a)Capital Expenditures that, when taken together with all Investments made
pursuant to Section 9.05(l) and then outstanding do not exceed $25,000,000 in
the aggregate; provided that, such Capital Expenditures shall only be permitted
to the extent that (i) no Event of Default exists at the time of such Capital
Expenditure, (ii) the pro forma Leverage Ratio after giving effect to such
Capital Expenditure for the most recent Test Period is less than 2.0 to 1.0,
(iii) immediately after giving effect to such Capital Expenditure, the Available
Commitment hereunder is not less than 25% of the total Commitments then in
effect, and (iv) the amount of all such Investments made under this clause (a)
since the Effective Date shall not exceed the amount of positive Free Cash Flow
(including after giving effect to any other Restricted Payments pursuant to
Section 9.04(a)(x), Investments pursuant to Section 9.05(l) and Capital
Expenditures pursuant to this clause (a) made since the Effective Date and prior
to the date of determination that would otherwise reduce the amount of Free Cash
Flow).
(b)In addition to Capital Expenditures permitted under clause (a) above, Capital
Expenditures in an amount not to exceed $275,000,000 in the aggregate.
(c)Capital Expenditures funded solely with proceeds of the issuance or sale of
shares of the Parent’s Equity Interests (other than Disqualified Capital Stock).
ARTICLE X
EVENTS OF DEFAULT; REMEDIES
Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:
112

--------------------------------------------------------------------------------



(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof, by acceleration or otherwise.
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.
(c)any representation or warranty made or deemed made by or on behalf of the
Parent, OP LLC, the Borrower, any Subsidiary or any DevCo in or in connection
with any Loan Document or any amendment or modification of any Loan Document or
waiver under such Loan Document, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made
(or, if already qualified by materiality, Material Adverse Effect or a similar
qualification, true and correct in all respects).
(d)the Parent, OP LLC the Borrower, any Subsidiary or any DevCo shall fail to
observe or perform any covenant, condition or agreement applicable to it
contained in Section 8.01(i), Section 8.01(m), Section 8.02(a), Section 8.03,
Section 8.14, Section 8.19, Section 8.20, Section 8.21, Section 8.24(ii) or in
Article IX.
(e)the Parent, OP LLC, the Borrower, any Subsidiary or any DevCo shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement applicable to it (other than those specified in Section 10.01(a),
Section 10.01(b) or Section 10.01(d)) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (i) notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of the Majority Lenders) or
(ii) a Responsible Officer of the Borrower or such Restricted Subsidiary
otherwise becoming aware of such default.
(f)Any Credit Party or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
such failure continues beyond any applicable grace period.
(g)(i) any event or condition (other than customary change of control or asset
sale tender offer provisions of any agreement governing any Debt permitted under
Section 9.02 which would require a mandatory prepayment or redemption of the
Debt arising thereunder) occurs that results in any Material Indebtedness of the
Credit Parties or any Restricted Subsidiary becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the Redemption thereof or any offer to Redeem to be
made in respect thereof, prior to its scheduled maturity or require any Credit
Party or any Restricted Subsidiary to make an offer in respect thereof and such
event or condition continues beyond any applicable grace period or (ii) any
event or condition (other than customary change of control or asset sale tender
offer provisions of any agreement governing any such Debt which would require a
mandatory prepayment or redemption of the Debt arising thereunder) occurs that
results in any Material Indebtedness of any DevCo becoming due prior to its
scheduled maturity.
113

--------------------------------------------------------------------------------



(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking  liquidation, reorganization or other relief in respect of the
Parent, OP LLC, the Borrower, any Restricted Subsidiary or any DevCo or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or  the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, OP LLC, the Borrower, any
Restricted Subsidiary or any DevCo or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
thirty (30) days or an order or decree approving or ordering any of the
foregoing shall be entered.
(i)the Parent, OP LLC, the Borrower, any Restricted Subsidiary or any DevCo
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent, OP LLC, Borrower,
any Restricted Subsidiary or any DevCo or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing.
(j)the Parent, OP LLC, the Borrower, any Restricted Subsidiary or any DevCo
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due.
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by independent third party
insurance provided as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or  any one or more non-monetary judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, shall be rendered against the Parent, OP
LLC, the Borrower, any Restricted Subsidiary, any DevCo or any combination
thereof and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Parent, OP LLC, the Borrower, any Restricted Subsidiary or any
DevCo to enforce any such judgment.
(l)the Loan Documents after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof or as otherwise acceptable to the
Administrative Agent in its sole discretion, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms against
the Borrower or a Guarantor, or in the case of the Intercreditor Agreement,
against any other party thereto, or shall be repudiated by any of them, or cease
to create a valid and perfected Lien of the priority required thereby on any of
the Collateral purported to be covered thereby, except to the extent permitted
by the terms of this Agreement, or the Parent, OP LLC, the Borrower or any
Restricted Subsidiary or any of their Affiliates shall so state in writing.
(m)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower, its Subsidiaries and the ERISA Affiliates in an
aggregate amount in excess of $25,000,000.
(n)a Change in Control shall occur.
114

--------------------------------------------------------------------------------



Section 10.02 Remedies.
(a)In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(j)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.
(b)In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
(c)All proceeds realized from the liquidation or other disposition of Collateral
or otherwise received after maturity of the Notes, whether by acceleration or
otherwise, shall be applied:
(i)first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;
(ii)second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;
(iii)third, pro rata to payment of accrued interest on the Loans;
(iv)fourth, pro rata to payment of  principal outstanding on the Loans,  LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and  Secured Swap Indebtedness owing to Secured Swap Parties;
(v)fifth, pro rata to any other Indebtedness owing to the Secured Parties and to
cash collateral to be held by the Administrative Agent to secure the remaining
LC Exposure in an amount equal to 102.5% of such remaining LC Exposure; and
(vi)sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
115

--------------------------------------------------------------------------------



Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder shall not be applied to
any Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Indebtedness other than Excluded Swap Obligations as a
result of this clause, the Administrative Agent shall make such adjustments as
it determines are appropriate to distributions pursuant to clause fourth above
from amounts received from “eligible contract participants” under the Commodity
Exchange Act or any regulations promulgated thereunder to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to
Indebtedness described in clause fourth above by the holders of any Excluded
Swap Obligations are the same as the proportional aggregate recoveries with
respect to other Indebtedness pursuant to clause fourth above).
ARTICLE XI
THE AGENTS
Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article (excluding Section 11.10) are
solely for the benefit of the Administrative Agent and the Lenders, and no
Credit Party shall have rights as a third-party beneficiary of any of such
provisions (other than in respect of Sections 11.01, 11.06 and 11.10). Each of
the Lenders, by its execution hereof, authorizes and directs the Administrative
Agent to execute and deliver the Security Instruments, binding the Lenders to
the terms thereof.
Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent, OP
LLC, the Borrower or any of its Subsidiaries or any DevCo that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent, OP LLC, the Borrower or a Lender, and shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v)  the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the
116

--------------------------------------------------------------------------------



Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Parent, OP LLC, the Borrower and its Subsidiaries or any DevCo or any other
obligor or guarantor, or (vii) any failure by the Parent, OP LLC, the Borrower
or any other Person (other than itself) to perform any of its obligations
hereunder or under any other Loan Document or the performance or observance of
any covenants, agreements or other terms or conditions set forth herein or
therein. For purposes of determining compliance with the conditions specified in
Article VI, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed closing date specifying its objection thereto.
Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders, Required Lenders or the
Lenders, as applicable, (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 12.02) and in
all cases the Administrative Agent shall be fully justified in failing or
refusing to act hereunder or under any other Loan Documents unless it shall (a)
receive written instructions from the Majority Lenders, Required Lenders or the
Lenders, as applicable, (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 12.02)
specifying the action to be taken and (b) be indemnified to its satisfaction by
the Lenders against any and all liability and expenses which may be incurred by
it by reason of taking or continuing to take any such action. The instructions
as aforesaid and any action taken or failure to act pursuant thereto by the
Administrative Agent shall be binding on all of the Lenders. If a Default has
occurred and is continuing, then the Administrative Agent shall take such action
with respect to such Default as shall be directed by the requisite Lenders in
the written instructions (with indemnities) described in this Section 11.03,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders. In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. No Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders, Required Lenders or the Lenders, as applicable,
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02), and otherwise no Agent shall be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.
Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Parent, OP LLC, the Borrower, the Lenders and the Issuing Bank hereby waives the
right to dispute the Administrative Agent’s record of such statement, except in
the case of gross negligence or willful misconduct by the Administrative Agent.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts
117

--------------------------------------------------------------------------------



selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.
Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
Section 11.06 Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
Section 11.06, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may be
removed at any time by the Required Lenders if the Administrative Agent, in its
capacity as a Lender, is a Defaulting Lender at such time. Upon any such
resignation or removal, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation or removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.
Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Parent, OP LLC, the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries or any
DevCo of this Agreement, the Loan
118

--------------------------------------------------------------------------------



Documents or any other document referred to or provided for herein or to inspect
the Properties or books of the Borrower or its Subsidiaries or the DevCos.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent or the Arranger shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrower (or any of its Affiliates) which may come
into the possession of such Agent or any of its Affiliates. In this regard, each
Lender acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries or any DevCo, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral or Guarantor or DevCo that is permitted to be sold or
released pursuant to the terms of the Loan Documents. Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property or release of a Guarantor or of a DevCo to the extent such sale or
other disposition or release
119

--------------------------------------------------------------------------------



of Guarantor or of a DevCo is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.
Section 11.11 The Arranger. The Arranger shall have no duties, responsibilities
or liabilities under this Agreement.
Section 11.12 Intercreditor Agreement. Each Lender hereby acknowledges receipt
of an executed copy of the Intercreditor Agreement and (by receiving the
benefits thereunder and of the Collateral pledged pursuant to the Security
Instruments) agrees that the terms of the Intercreditor Agreement are binding on
such Lender and its successors and assigns, as if it were a party thereto.
ARTICLE XII
MISCELLANEOUS
Section 12.01 Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or e-mail, as follows:
(i)if to the Borrower or the Parent, OP LLC, to it at 1001 Fannin, Suite 1500,
Houston, Texas 77002, Attention of Michael Lou (Facsimile No. (713) 574-1759,
e-mail address: mlou@oasispetroleum.com);
(ii)if to the Administrative Agent, to it at 1000 Louisiana, Suite 900, Houston,
Texas, 77002; Attention of Ed Pak (Facsimile No. (713) 651-8101, e-mail address:
Edward.Pak@wellsfargo.com) / Carroll Cartwright (e-mail address:
Carroll.Cartwright@wellsfargo.com), with a copy to WLS Charlotte Agency Services
(Facsimile No. (704) 590-2782, email address: Donna.Verwold@wellsfargo.com),
1525 W. WT Harris Blvd., Charlotte, NC 28262;
(iii)if to Wells Fargo, in its capacity as a Swingline Lender, to it at the
address set forth in clause (ii) above.
(iv)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email and Internet websites)
in accordance with Section 8.01 or otherwise pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the Issuing Bank or Swingline Lender, as
applicable. The Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt; provided that (i) notices and other communications sent to an email
shall
120

--------------------------------------------------------------------------------



be deemed received upon the earlier of (x) the date of receipt and (y) the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “Return receipt requested” function, as available, return email or other
written acknowledgment); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the date such item
has been posted to (A) a website address previously identified to the
Administrative Agent and the Lenders in accordance with the provisions hereof or
(B) the SEC’s EDGAR website, as applicable.
Section 12.02 Waivers; Amendments.
(a)No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time. In the case of any
waiver, the Borrower, the other Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former positions and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; it being understood that no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.
(b)Subject to Section 3.03(c), neither this Agreement nor any provision hereof
nor any other Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Maximum Credit Amount or Elected
Commitment of any Lender without the written consent of such Lender,
(ii) increase the Borrowing Base without the written consent of each Lender,
decrease or maintain the Borrowing Base without the consent of the Required
Lenders, or modify Section 2.07 in any manner that results in an increase in the
Borrowing Base without the consent of each Lender, (iii) reduce the principal
amount of any Loan or LC Disbursement without the written consent of each Lender
affected thereby, (iv) reduce the rate of interest thereon (it being understood
that only the consent of the Majority Lenders shall be necessary to waive any
obligation of the Borrower to pay default interest), or reduce, or waive or
excuse the payment of, any fees or any other Indebtedness hereunder or under any
other Loan Document owed to any Lender, without the written consent of such
Lender, (v) postpone the scheduled date of payment or prepayment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or the
scheduled date of any fees or any other Indebtedness payable hereunder or under
any other Loan Document, or reduce the amount of, waive or excuse any such
payment (it being understood that only the consent of the Majority Lenders shall
be necessary to waive any obligation of the Borrower to pay default interest),
or postpone or extend the Termination Date or amend Section 2.08(c) in a manner
that would permit the expiration of any Letter of Credit to occur after
121

--------------------------------------------------------------------------------



the Maturity Date without the written consent of each Lender affected thereby,
(vi) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vii) waive or amend Section 3.04(c), Section 6.01, Section 8.14,
Section 10.02(c) or Section 12.14 or change the definition of the terms
“Domestic Subsidiary”, “Foreign Subsidiary”, “Material Subsidiary”, “Subsidiary”
or “Applicable Percentage”, without the written consent of each Lender (other
than any Defaulting Lender), (viii) release any Guarantor (except as set forth
in the Guaranty and Security Agreement or as provided for in Section 11.10),
release all or substantially all of the collateral (other than as provided in
Section 11.10), or reduce the percentage set forth in Section 8.14, without the
written consent of each Lender (other than any Defaulting Lender) or (ix) change
any of the provisions of this Section 12.02(b) or the definitions of “Majority
Lenders”, “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided, further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent, the Swingline Lender or the Issuing Bank hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent,
such other Agent, the Swingline Lender or the Issuing Bank, as the case may be.
Notwithstanding the foregoing, any supplement to Schedule 7.14 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders;
provided that no redesignation of any Subsidiary as “Restricted” or
“Unrestricted” shall be effective unless such redesignation is in compliance
with Section 9.05. Notwithstanding anything herein to the contrary, the
Administrative Agent and the Borrower may, without the consent of any Lender,
(x) enter into amendments or modifications to this Agreement or any of the other
Loan Documents or enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Benchmark
Replacement Rate or otherwise effectuate the terms of Section 3.03(c) in
accordance with the terms of Section 3.03(c) and (y) may amend this Agreement or
any other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.
Section 12.03 Expenses, Indemnity; Damage Waiver.
(a)The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates in connection
with the preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable and documented fees, charges and
disbursements of counsel and other reasonably necessary outside consultants for
the Administrative Agent, the reasonable travel, photocopy, mailing, courier,
telephone and other similar expenses, and the cost of environmental audits,
surveys and appraisals, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), (ii)
 all costs, expenses, Other Taxes, assessments and other charges incurred by any
Agent in connection with any filing, registration, recording or perfection of
any security interest contemplated by this Agreement or any Security Instrument
or any
122

--------------------------------------------------------------------------------



other document referred to therein, (iii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iv) all documented out-of-pocket expenses incurred
by any Agent, the Swingline Lender, the Issuing Bank or any Lender, including
the reasonable fees, charges and disbursements of any counsel for any Agent, the
Swingline Lender, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit,
except in the case of out-of-pocket expenses described in this clause (iv) to
the extent that Section 12.03(b) expressly provides that the Borrower shall not
indemnify such party for such out-of-pocket expenses.
(b)THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE SWINGLINE LENDER,
THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF  THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY (OTHER THAN EXPENSES IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS DATED OF EVEN DATE
HEREWITH, WHICH EXPENSES SHALL ONLY BE PAID BY THE BORROWER TO THE EXTENT
PROVIDED IN SECTION 12.03(a)),  THE PERFORMANCE BY THE PARTIES HERETO OR THE
PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY
OTHER LOAN DOCUMENT,  THE FAILURE OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY
OR ANY DEVCO TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,  ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR OR ANY DEVCO SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,  ANY
LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING,
WITHOUT LIMITATION,  ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH
SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
 THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH,  ANY OTHER ASPECT OF THE LOAN DOCUMENTS,  THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES AND THE DEVCOS
BY THE BORROWER AND ITS SUBSIDIARIES AND THE DEVCOS,  ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS,  ANY LIABILITY UNDER ENVIRONMENTAL LAW ARISING OUT OF THE
OPERATIONS OF BORROWER OR ANY SUBSIDIARY OR ANY DEVCO OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
123

--------------------------------------------------------------------------------



PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON ANY OF
THEIR PROPERTIES,  THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY
SUBSIDIARY OR ANY DEVCO WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY DEVCO,  THE PAST OWNERSHIP BY THE BORROWER OR ANY
SUBSIDIARY OR ANY DEVCO OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY,  THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS BY BORROWER OR ANY SUBSIDIARY
OR ANY DEVCO ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR
ANY SUBSIDIARY OR ANY DEVCO OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES OR ANY DEVCO,  ANY LIABILITY UNDER ENVIRONMENTAL LAW
RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY DEVCO,  ANY
OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN
DOCUMENTS, OR  ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, INCLUDING ITS OWN
ORDINARY NEGLIGENCE, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE; PROVIDED THAT THE BORROWER
SHALL NOT INDEMNIFY ANY INDEMNITEE FOR (I) ANY FINANCIAL LIABILITIES OF A LENDER
TO THE PARENT, OP LLC, THE BORROWER OR ANY RESTRICTED SUBSIDIARY PURSUANT TO AND
IN ACCORDANCE WITH THE TERMS OF A SWAP AGREEMENT, (II) CLAIMS AMONG LENDERS OR
BETWEEN LENDERS AND THEIR RELATED PARTIES TO THE EXTENT NOT RELATED TO A BREACH
OF AN OBLIGATION OF THE PARENT, OP LLC, THE BORROWER OR ANY SUBSIDIARY AND
(III) LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES THAT ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO BE A DIRECT RESULT OF A MATERIAL BREACH OF THIS AGREEMENT BY SUCH
INDEMNITEE. THIS SECTION 12.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER
THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, OR DAMAGES ARISING FROM A NON-TAX
CLAIM.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger, the Swingline Lender or the Issuing Bank under
Section 12.03(a) or (b), each Lender severally agrees to pay to such Agent, the
Arranger, the Swingline Lender or the Issuing Bank, as
124

--------------------------------------------------------------------------------



the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent, the Arranger or the Issuing Bank in its capacity
as such.
(d)To the extent permitted by applicable law, the Parent, OP LLC and the
Borrower shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby except to the
extent such damages result from the gross negligence or willful misconduct of
such Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment.
(e)All amounts due under this Section 12.03 shall be payable not later than
thirty (30) days after written demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 12.03.
Section 12.04 Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A)the Borrower, provided that no consent of the Borrower shall be required (x)
if such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund,
or (y) if an Event of Default has occurred and is continuing; and
(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or an
Affiliate of a Lender immediately prior to giving effect to such assignment.
125

--------------------------------------------------------------------------------



(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)no such assignment shall be made to an Excluded Lender; and
(F)in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower or any Affiliate of the
Borrower.
(iii)Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Maximum Credit Amount and Elected
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the Borrower, the Administrative Agent, the Issuing Bank
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the
126

--------------------------------------------------------------------------------



revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).
(c)(i)    Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or the Issuing Bank, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (a) such Lender’s obligations under this Agreement shall remain
unchanged, (b) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (c) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (d) no such participation may
be sold to an Excluded Lender. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 12.02(b) that affects such
Participant. In addition such agreement must provide that the Participant be
bound by the provisions of Section 12.03. Subject to Section 12.04(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.04(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 4.01(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Department of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(ii)A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made
127

--------------------------------------------------------------------------------



with the Borrower’s prior written consent or to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(f) as though it were a Lender (it being understood that
the documentation required under Section 5.03(f) shall be delivered to the
participating Lender).
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender
(other than to an Excluded Lender), including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this Section 12.04(d) shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(e)Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.
Section 12.05 Survival; Revival; Reinstatement.
(a)All covenants, agreements, representations and warranties made by Parent and
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 12.03 and Article XI shall survive and remain in full force and effect
for a period of one hundred eighty (180) days following the Maturity Date,
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.
(b)To the extent that any payments on the Indebtedness or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Parent, OP LLC and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.
128

--------------------------------------------------------------------------------



Section 12.06 Counterparts; Integration; Effectiveness.
(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
(c)Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent, OP LLC,
the Borrower or any Subsidiary or any DevCo against any of and all the
obligations of the Parent, OP LLC, the Borrower or any Subsidiary or any DevCo
owed to such Lender now or hereafter existing under this Agreement or any other
Loan Document, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations may be unmatured. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided,
that the failure by any Lender to provide such notice shall not limit or affect
such Lender’s rights under this Section 12.08. The rights of each Lender under
this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.
129

--------------------------------------------------------------------------------



Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a)THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.
(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.
(c)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.
(d)EACH PARTY HEREBY (I)  IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (II)  IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; provided that nothing contained in this
Section 12.09(d) shall (A) limit the Borrower’s indemnification obligations to
the extent set forth in Section 12.03 to the extent such special, exemplary,
punitive or consequential damages are included in any third party claim in
connection with which such INDEMNITEE is otherwise entitled to indemnification
hereunder; (B) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF
COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (C) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT,
130

--------------------------------------------------------------------------------



THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 12.09.
Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), provided,
that for purposes of this clause, the term “Affiliate” shall not include any
Industry Competitor, (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over such Person or its directors, officers,
employees and agents, including accounts, legal counsel and other advisors,  to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (c) to any other party to this Agreement or any other
Loan Document,  in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (d) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (e) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement (other than to an Excluded Lender) or (f) any
actual or prospective counterparty (or its advisors) to any Swap Agreement
relating to the Parent, OP LLC or the Borrower and its obligations, (g) with the
consent of the Borrower, (h) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender or to any collector
of market data or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 12.11 or (y)
becomes available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Parent, OP LLC or the
Borrower. For the purposes of this Section 12.11, “Information” means all
information received from the Parent, OP LLC, the Borrower, any Subsidiary or
any DevCo relating to the Parent, OP LLC, the Borrower, any Subsidiary or any
DevCo and their businesses, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Parent, OP LLC, the Borrower, a Subsidiary or a
DevCo; provided that, in the case of information received from the Parent, OP
LLC, the Borrower, any Subsidiary or any DevCo after the date hereof, if such
information is clearly identified at the time of delivery as public or not
confidential, or is confirmed not to be confidential by the Person who delivered
such information after such delivery, such information will not be deemed
“Information”. Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein to the contrary, “Information” shall not include, and the
Borrower, the Borrower’s Subsidiaries, the Administrative Agent, each Lender and
the respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
the aforementioned Persons), and any other party, may disclose to any and all
Persons, without limitation of any kind (i) any information with respect to the
United States federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding the
United States federal or state income tax treatment of such
131

--------------------------------------------------------------------------------



transactions (“tax structure”), which facts shall not include for this purpose
the names of the parties or any other person named herein, or information that
would permit identification of the parties or such other persons, or any pricing
terms or other nonpublic business or financial information that is unrelated to
such tax treatment or tax structure, and (ii) all materials of any kind
(including opinions or other tax analyses) that are provided to the Borrower,
the Administrative Agent or such Lender relating to such tax treatment or tax
structure.
Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.
Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
132

--------------------------------------------------------------------------------



OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”
Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any Collateral
securing the Indebtedness shall also extend to and be available to Secured Swap
Parties on a pro rata basis (but subject to the terms of the Loan Documents,
including, without limitation, provisions thereof relating to the application
and priority of payments to the Persons entitled thereto) in respect of any
obligations of the a Parent, the Borrower or any of its Subsidiaries which arise
under Secured Swap Agreements. No Secured Swap Party shall have any voting
rights under any Loan Document as a result of the existence of obligations owed
to it under any such Swap Agreements.
Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.
Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Parent, OP
LLC and the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the Parent,
OP LLC and the Borrower, which information includes the name, tax identification
and address of the Parent, OP LLC and the Borrower and other information that
will allow such Lender to identify the Parent, OP LLC and the Borrower in
accordance with the Act.
Section 12.17 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
133

--------------------------------------------------------------------------------



(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 12.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Parent, OP LLC and the Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that:   no fiduciary, advisory
or agency relationship between the Parent, OP LLC, the Borrower and their
respective Subsidiaries and the Administrative Agent or any Lender is intended
to be or has been created in respect of the transactions contemplated hereby or
by the other Loan Documents, irrespective of whether the Administrative Agent or
any Lender has advised or is advising the Parent, the Borrower or any Subsidiary
on other matters;  the arranging and other services regarding this Agreement
provided by the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Parent, the Borrower and their Subsidiaries, on the one
hand, and the Administrative Agent and the Lenders, on the other hand;  each of
the Parent OP LLC and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate; and
 each of the Parent, OP LLC and the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and   the Administrative
Agent and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Parent, OP
LLC, the Borrower or any of their Subsidiaries, or any other Person;  neither
the Administrative Agent nor the Lenders has any obligation to the Parent, OP
LLC, the Borrower or any of their Subsidiaries with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and  the Administrative Agent and the Lenders and
their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Parent, OP LLC, the Borrower and their
Subsidiaries, and neither the Administrative Agent nor the Lenders has any
obligation to disclose any of such interests to the Parent, OP LLC, the Borrower
or their respective Subsidiaries. To the fullest extent permitted by
Governmental Requirement, each of the Parent, OP LLC and the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Section 12.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other
134

--------------------------------------------------------------------------------



agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


[Remainder of page intentionally left blank; signature pages follow]


135


--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
[Signature pages to be provided]








--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:    OASIS PETROLEUM NORTH AMERICA LLC
By:    /s/ Michael Lou                    
Name:    Michael Lou
Title: Executive Vice President and Chief
Financial Officer








PARENT:    OASIS PETROLEUM INC.
    
By:    /s/ Michael Lou                    
Name:    Michael Lou
Title: Executive Vice President and Chief
Financial Officer




OP LLC:    OASIS PETROLEUM LLC


By:    /s/ Michael Lou                
Name: Michael Lou
Title: Executive Vice President and Chief
Financial Officer














Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT
AND LENDER:    WELLS FARGO BANK, N.A.,
as Administrative Agent and as a Lender
By:    /s/ Carroll Cartwright                                        
Name: Carroll Cartwright
Title: Vice President
Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement




--------------------------------------------------------------------------------



LENDERS: CITIBANK, N.A.,
as a Lender


By:    /s/ Cliff Vaz    
Name: Class Vaz                                                
Title:     Vice President


Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Anson Williams    
Name: Anson Williams
Title: Authorized Signatory
Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement




--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
as a Lender


By:    /s/ Leslie P. Vowell    
Name: Leslie P. Vowell
Title: Authorized Signatory


Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Matthew Brice    
Name: Matthew Brice
Title: Authorized Signatory




Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement




--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender


By:    /s/ Trudy Nelson    
Name: Trudy Nelson
Title: Authorized Signatory


By:    /s/ Scott W. Danvers    
Name: Scott W. Danvers
Title: Authorized Signatory

Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



CITIZENS BANK, N.A.,
as a Lender


By:    /s/ Michael Flynn    
Name: Michael Flynn
Title: Senior Vice President

Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



BBVA USA,
as a Lender


By:    /s/ Mark H. Wolf    
Name: Mark H. Wolf
Title: Senior Vice President
Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



ING CAPITAL LLC,
as a Lender


By:    /s/ Juli Bieser    
Name: Juli Bieser
Title: Managing Director


By:    /s/ Lauren Gutterman    
Name: Lauren Gutterman
Title: Vice President
Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement




--------------------------------------------------------------------------------



BOKF, NA dba BANK OF TEXAS,
as a Lender


By:    /s/ Mari Salazar    
Name: Mari Salazar
Title: Senior Vice President





Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



TRUIST BANK, FORMERLY BRANCH BANK & TRUST,
as a Lender


By:    /s/ Jade Silver    
Name: Jade K. Silver
Title: Senior Vice President    
Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



COMERICA BANK,
as a Lender


By:    /s/ Garrett Merrell    
Name: Mr. Garrett Merrell
Title: Vice President








Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender


By:    /s/ Nupur Kumar    
Name: Nupur Kumar
Title: Authorized Signatory


By:    /s/ Christopher Zybrick    
Name: Christopher Zybrick
Title: Authorized Signatory




Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA,
as a Lender


By:    /s/ Jacob Elder    
Name: Jacob Elder
Title: Authorized Signatory


Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement




--------------------------------------------------------------------------------



IBERIABANK, A DIVISION OF FIRST HORIZON BANK,
as a Lender


By:    /s/ Blakey Norris    
Name: Blakey Norris
Title: Vice President


Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



REGIONS BANK,
as a Lender


By:    /s/ J. Patrick Carrigan    
Name: J. Patrick Carrigan
Title: Senior Vice President



Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement



--------------------------------------------------------------------------------



ZIONS BANCORPORATION, N.A. dba AMEGY BANK,
as a Lender




By:    /s/ John Moffitt    
Name: John Moffitt
Title: Senior Vice President




Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement




--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
as a Lender


By:    /s/ John Davies    
Name: John Davies
Title: Authorized Signatory




--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Michael Miller    
Name: Michael Miller
Title: Vice President
Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement




--------------------------------------------------------------------------------



ELLIOTT ASSOCIATES, L.P.,
as a Lender


By: Elliott Investment Management L.P., as attorney-in-fact


By:    /s/ Elliot Greenberg    
Name: Elliot Greenberg
Title: Vice President


Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement




--------------------------------------------------------------------------------



MANNINGTREE INVESTMENTS LIMITED,
as a Lender


By:    /s/ Elliot Greenberg    
Name: Elliot Greenberg
Title: Vice President






Signature Page
Oasis Petroleum North America LLC Revolving Credit Agreement




--------------------------------------------------------------------------------



ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
AND ELECTED COMMITMENTS
Aggregate Maximum Credit Amounts and
Aggregate Elected Commitment Amounts

Name of LenderApplicable PercentageMaximum
Credit AmountElected CommitmentWells Fargo Bank,
N.A.10.00000000%$150,000,000.00$57,500,000.00Citibank,
N.A.9.25925925%$138,888,888.75$53,240,740.70Royal Bank of
Canada9.25925925%$138,888,888.75$53,240,740.70JPMorgan Chase Bank,
N.A.9.25925925%$138,888,888.75$53,240,740.70Capital One, National
Association5.18518519%$77,777,777.85$29,814,814.84Canadian Imperial Bank Of
Commerce, New York Branch5.18518519%$77,777,777.85$29,814,814.84Citizens Bank,
N.A.5.18518519%$77,777,777.85$29,814,814.84BBVA
USA5.18518519%$77,777,777.85$29,814,814.84ING Capital
LLC5.18518519%$77,777,777.85$29,814,814.84Truist Bank, formerly Branch Bank &
Trust4.07407407%$61,111,111.05$23,425,925.90Mizuho Bank,
Ltd.4.07407407%$61,111,111.05$23,425,925.90Fifth Third Bank, National
Association4.07407407%$61,111,111.05$23,425,925.90Regions
Bank4.07407407%$61,111,111.05$23,425,925.90BOKF, NA dba Bank of
Texas3.18518519%$47,777,777.85$18,314,814.84Credit Suisse AG, Cayman Islands
Branch3.18518519%$47,777,777.85$18,314,814.84Comerica
Bank3.18518519%$47,777,777.85$18,314,814.84Goldman Sachs Bank
USA3.18518519%$47,777,777.85$18,314,814.84Zions Bancorporation, N.A. dba Amegy
Bank2.59259259%$38,888,888.85$14,907,407.39Manningtree Investments
Limited2.22962963%$33,444,444.45$12,820,370.37Iberiabank, a division of First
Horizon Bank1.48148148%$22,222,222.20$8,518,518.51Elliott Associates,
L.P.0.95555556%$14,333,333.40$5,494,444.47TOTAL100.00%
$1,500,000,000.00
$575,000,000.00



Annex I

